EXHIBIT 1
                                UNITED STATES DISTRICT COURT                                    Style Definition: Body Text First Indent 2,numbered
                                                                                                indented paragraph,numbered Body Text First Indent 2:
                                EASTERN DISTRICT OF NEW YORK                                    Indent: Hanging: 0.25"
                                                                                                Style Definition: Footnote Reference
----------------------------------------------------------------------X
                                                                                                Formatted Table
ROSALIE ROMANO; PATRICIA GLUECKERT,
individually and on behalf of the Estate of WILLIAM G.                    Case No: 16-cv-5760
GLUECKERT; WILLIAM P. GLUECKERT; JAYNE                                                          Deleted: FRANCISCO PASTOLERO and MARIA SPICER;
MANN; ROSS MEADOW and ARLENE MEADOW;                                                            Deleted: ; DENISE FLORIO
JACOB KHOLODNY and BELLA KHOLODNY; FLO                                    THIRD AMENDED CLASS   Deleted: HON. DENIS R. HURLEY¶
RAUCCI, individually and on behalf of the Estate of                       ACTION COMPLAINT      ¶
                                                                                                SECOND
SALVATORE RAUCCI; DANIEL GALLANTE and
JENNIFER GALLANTE; TERESA MEADE, DONALD                                   JURY TRIAL DEMANDED   Deleted: and
LAGOMARSINO, SCOTT RUST, LAURIE FRANK,
THOMAS NUCCI, CHRISTOPHER BLADES, DAWN
CIRINO-SAMBADE, MARY ELLEN GINTY, JOHN
SCHLOSSER, individually and on behalf of all others
similarly situated; and DENISE FLORIO; MARYANN
HERBERT; CHRISTINA ANDREWS-SALES;
CHRISTOPHER CAGNA; JACKIE LIEBERMAN;
CATHERINE LEWONKA; EUGENE CONNOLLY;
VIVIANE BLICKENSDERFER; DANA                                                                    Deleted: VIVIIANE
BLICKENSDERFER; GLENN FALINO and MARCIA
FALINO; individually,                                                                           Deleted: and MICHAEL FALINO,


                                             Plaintiffs,

                 -against -

NORTHROP GRUMMAN CORPORATION; NORTHROP
GRUMMAN SYSTEMS CORPORATION                                                                     Deleted: ; and TOWN OF OYSTER BAY


                                               Defendants.
----------------------------------------------------------------------X

       Plaintiffs ROSALIE ROMANO; PATRICIA GLUECKERT, individually and on behalf of

the Estate of WILLIAM G. GLUECKERT; WILLIAM P. GLUECKERT; JAYNE MANN; ROSS                      Deleted: FRANCISCO PASTOLERO and MARIA SPICER;
                                                                                                Deleted: ; DENISE FLORIO
MEADOW and ARLENE MEADOW; JACOB KHOLODNY and BELLA KHOLODNY; FLO

RAUCCI, individually and on behalf of the Estate of SALVATORE RAUCCI; DANIEL

GALLANTE and JENNIFER GALLANTE; TERESA MEADE, DONALD LAGOMARSINO,                               Deleted: and


SCOTT RUST, LAURIE FRANK, THOMAS NUCCI, CHRISTOPHER BLADES, DAWN

CIRINO-SAMBADE, MARY ELLEN GINTY, JOHN SCHLOSSER, individually and on behalf
of all others similarly situated, and DENISE FLORIO; MARYANN HERBERT; CHRISTINA                        Deleted: ;


ANDREWS-SALES; CHRISTOPHER CAGNA; JACKIE LIEBERMAN; CATHERINE

LEWONKA;         EUGENE        CONNOLLY;           VIVIIANE        BLICKENSDERFER;              DANA

BLICKENSDERFER; GLENN FALINO and MARCIA FALINO, individually (“Plaintiffs”),                           Deleted: ; and MICHAEL FALINO


through their attorneys, complaining of NORTHROP GRUMMAN CORPORATION,                                  Deleted: individually and on behalf of the thousands of Bethpage,
                                                                                                       NY (“Bethpage”) residents (the “Class” or “Class Members”)
                                                                                                       Deleted: NAPOLI SHKOLNIK PLLC and IMBESI LAW P.C.,
NORTHROP GRUMMAN SYSTEMS CORPORATION (“Defendants”), by and through their
                                                                                                       Deleted: and TOWN OF OYSTER BAY

attorneys, as and for their Third Amended Complaint, hereby allege:                                    Deleted: allege the following upon information and belief, except
                                                                                                       as to the allegations, which pertain to the Plaintiffs and the Class,
                                                                                                       which are alleged upon personal knowledge. Plaintiffs’ information
                                        INTRODUCTION                                                   and belief are based upon; inter alia, the investigation made
                                                                                                       Deleted: . Plaintiffs, by and through their attorneys

          1.   Plaintiffs and the putative Class Members (collectively “Plaintiffs”) are all

individuals who are current or former residents and/or current property owners in or around            Deleted: and/
                                                                                                       Deleted: were
Bethpage, New York, and nearby communities located within the Town of Oyster Bay and the               Deleted: of/
                                                                                                       Deleted: the
Town of Hempstead in Nassau County (“Bethpage area”).                                                  Deleted: area of Nassau County
                                                                                                       Deleted: . Plaintiffs
          2.   Plaintiffs reside or resided in the vicinity of the area formerly known as the          Deleted: Class, at the time of sustaining the injuries complained of
                                                                                                       herein, have been the owners and/or occupants of certain real
Grumman Aerospace-Bethpage Facility Site, including the Northrop Grumman – Bethpage Facility,          property consisting of various lands and various types of residences
                                                                                                       located
                                                                                                       Deleted: , New York that are located near the real property and
the Naval Weapons Industrial Reserve Plant – Bethpage (“NWIRP”), and the Grumman Steel Los             facilities of approximately 635 acres
                                                                                                       Formatted: Indent: First line: 0.5", Tab stops: 0.5", List
Site.                                                                                                  tab
                                                                                                       Deleted: East-Central Nassau County,
                                                                                                       Deleted: and
          3.   Many of the toxic waste products used in the operations at the above facilities were    Deleted: (collectively, “the Site”).

disposed of by the Defendants on site, including on an adjacent parcel. which was later donated by

Grumman to the Town of Oyster Bay and became known as Bethpage Community Park (“Park”).

          4.   Collectively, the Grumman-Navy facilities consisting of approximately 635 acres in

Nassau County, including the Grumman Aerospace-Bethpage Facility Site, the Northrop Grumman

– Bethpage Facility, NWIRP, the Grumman Steel Los Site and the Park shall be referred to as the

“Site”.



                                                  2
       5.      Upon information and belief, Grumman Aeronautical Engineering was                      Formatted: Indent: First line: 0.5", Tab stops: 0.5", List
                                                                                                      tab

incorporated in New York in 1929 and changed its name to “Grumman Corporation” in 1969.

Grumman Corporation’s headquarters were in Bethpage, New York. Grumman Aerospace

Corporation was a subsidiary of Grumman Corporation, with its principal place of business in

Bethpage, New York. Collectively, Grumman Corporation and Grumman Aerospace Corporation

are referred to as “Grumman.”

       6.      In 1994, Grumman was acquired by Northrop Corporation. The two companies

merged in 1995 to become Northrop Grumman Corporation (“NG”). NG is the successor in                  Deleted: Over its almost six decade existence, Grumman
                                                                                                      generated, stored, and disposed of toxic contaminants and
                                                                                                      manufacturing byproducts such as arsenic, cadmium, chromium,
interest to Grumman.                                                                                  lead, mercury, polychlorinated biphenyls (“PCBs”), metals, and
                                                                                                      volatile organic compounds (“VOCs”) at its facilities and at landfills
                                                                                                      used by multiple parties to dispose of wastes, including Grumman,
       7.      During several decades while it operated at the Site, Grumman, an airplane,            as part of its routine and ordinary course of business. These practices
                                                                                                      resulted in extensive pollution at or emanating from Grumman’s
                                                                                                      facilities identified in this Amended Complaint (the “Site”), and
weapons and satellite manufacturer with significant U.S. Department of Defense contracts,             which is presently injuring Plaintiffs and the Class.
                                                                                                      Deleted: Due
generated, stored, and disposed of toxic contaminants and manufacturing byproducts, including,

but not limited to, volatile organic compounds (“VOCs”), semi-volatile organic compounds

(SVOCs), metals, polychlorinated biphenyls (“PCBs”), aromatic hydrocarbons, radioactive

materials, 1,4-Dioxane, per- and polyfluoroalkyl substances (“PFAS”), and waste products at the

Site. Collectively, these substances shall be referred to herein as Contaminants.

       8.      Grumman’s practices, toxic air emissions, discharges and dumping of

Contaminants resulted in extensive pollution at the Site and contaminated off-Site soils, air,

groundwater and drinking water supplies in the area, causing Plaintiffs’ injuries.
                                                                                                      Formatted: Indent: First line: 0.5", Tab stops: 0.5", List
       9.      In addition, due to the negligent, willful, and/or wanton actions of the Defendants,   Deleted: an unknown quantity of toxic chemicals, toxic
                                                                                                      contaminants and industrial solvents, including but not limited to
                                                                                                      VOCs such as trichloroethylene (“TCE”) and its breakdown
large quantities of Contaminants were released at the Site and created massive migrating plumes       products, 2-butanone, tetrachloroethylene (“PERC”), 1,1,1-
                                                                                                      trichloroethane, and carbon tetrachloride (collectively, the
                                                                                                      “Contaminants”) have been spilled
of contaminated groundwater.
                                                                                                      Deleted: a
                                                                                                      Deleted: plume of contaminants now polluting the sole source
                                                                                                      aquifer in the area of the Site relied upon by Plaintiffs and the Class,
                                                                                                      and injuring Plaintiffs’ and the Class Members’ person and real
                                                                                                      property
                                                                                                      Formatted: Not Expanded by / Condensed by
                                                 3
       10.      These plumes, designated by the New York State Department of Environmental              Deleted: Since 2005, there has been an ongoing investigation of
                                                                                                        the contamination plume emanating from the former Grumman
                                                                                                        Settling Ponds, now known as the Bethpage Community Park, which
Conservation (“DEC”) as Operable Unit 2 (“OU-2”) and Operable Unit 3 (“OU-3”), have                     is currently owned by the TOWN OF OYSTER BAY
                                                                                                        Deleted: as Operating Unit 3 (“OU-3”). During the ongoing
resulted in the migration of the Contaminants onto Plaintiffs’ properties.                              investigation of the plume, Defendants,
                                                                                                        Deleted: NYSDEC”), and the U.S. Navy expressed

       11.      The contamination of groundwater caused by Defendants also severely impacted

the drinking water supplies of several of the neighboring communities, which rely entirely on

Long Island’s sole source aquifer.

       12.      Toxic air emissions from Grumman’s industrial operations polluted the air in the

surrounding area for decades.

       13.      Contaminants from the Site also caused pollution of soil and soil vapor intrusion

at residential and business properties, as well as neighborhood schools used by Plaintiffs.

       14.      As a result of their exposure to the Contaminants originating at the Site, Plaintiffs   Deleted: belief that they possessed a good understanding of the
                                                                                                        scope of the contamination plume emanating from the Site.¶
                                                                                                        However, the plume’s presence resulted in the migration of the
have and continue to suffer injuries, including significant health impairments as well as future        contaminants onto Plaintiffs’ and Class Members’ properties,
                                                                                                        causing …
                                                                                                        Deleted: the Class
health concerns. In addition, Plaintiffs who are current property owners have and continue to
                                                                                                        Deleted: ongoing

sustain property damages caused by the contamination, including diminution of value and stigma          Deleted: and damages to


damages.

       15.      This action seeks damages for the Plaintiffs’ past and continued exposure to

Defendants’ toxic Contaminants, including the establishment of a medical monitoring program to

detect and address exposure- related health conditions, and, for the sub-Class of current

homeowners, damages for the diminution of value of their properties, including stigma damages.          Formatted: Condensed by 0.15 pt


       16.      This action also seeks damages to compensate each of the named Plaintiffs for their     Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab

individual personal injuries and related damages caused by their exposure to Defendants’                Formatted: Condensed by 0.15 pt
                                                                                                        Deleted: properties, as well as the contaminant’s damaging effect
                                                                                                        to their future health concerns.
Contaminants.
                                                                                                        Formatted: Condensed by 0.15 pt




                                                  4
        17.     The Third Amended Complaint states claims based on negligence, abnormally               Deleted: This
                                                                                                        Formatted: Indent: First line: 0.5", Tab stops: 0.5", List
dangerous activity and absolute and strict liability, trespass, and nuisance, and also seeks punitive   Deleted: individual
                                                                                                        Deleted: class claims for medical monitoring and property
damages from Defendants.

                                      JURISDICTION AND VENUE

        18.     This case has been removed pursuant to 28 U.S.C. §§ 1332, 1441, 1442, 1446, and

1453 on October 14, 2016 (Dkt. 1). Plaintiffs acknowledge this Court’s jurisdiction and agree

that it is the proper venue for this action.

                                         PARTIES: DEFENDANTS

        19.     Upon information and belief, Defendant, Northrop Grumman Corporation (“NGC” or          Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                        spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                        Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
“Defendant”), is a corporation organized under the laws of the state of Delaware, with its principal     0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                        0.75", List tab + Not at 1.06"

place of business at 2980 Fairview Park Drive in Falls Church, Virginia.                                Moved (insertion) [1]
                                                                                                        Formatted: Condensed by 0.15 pt
        20.     Upon information and belief, Northrop Corporation, the predecessor to Northrop

Grumman Corporation, acquired Grumman Corporation, whose primary place of business was in

Bethpage, New York, and it was incorporated under the laws of the State of New York.

        21.     Defendant, Northrop Grumman Systems Corporation (“NGSC” or “Defendant”), is             Moved (insertion) [2]


a subsidiary of NGC, and is organized under the laws of the State of Delaware with its headquarters

in Falls Church, Virginia. Upon information and belief, NGSC is the successor in interest to the

Grumman subsidiary, Grumman Aerospace Corporation, which was headquartered in Bethpage,

New York and incorporated under the laws of the State of New York.

        22.     NGC and/or NGSC or their predecessors owned and/or operated the Site at the time        Moved (insertion) [3]


of the disposal and/or release of the hazardous and toxic contaminants at the Site.
                                                                                                        Deleted: FACTUAL ALLEGATIONS AS TO ALL COUNTS¶
        23.     When reference is made in this Verified Complaint to any act or omission of any         This is an action brought by and on behalf of Plaintiffs arising out of
                                                                                                        the prior and continuing release, discharge, and deposit of toxic and
                                                                                                        hazardous substances and contaminants into Plaintiffs’
of the Defendants, it shall be deemed that the officers, directors, agents, employees or                neighborhood and onto Plaintiffs’ properties and persons, including
                                                                                                        but not limited to VOCs and industrial solvents such as
                                                                                                        trichloroethylene (“TCE”) and its breakdown products, 2-butanone,
representatives of the Defendants committed or authorized such act or omission, or failed to            tetrachloroethylene (“PERC”), 1,1,1-trichloroethane, 2-hexanone,
                                                                                                        and carbon tetrachloride.¶
                                                 5
adequately supervise or properly control or direct their employees while engaged in the

management, direction, operation or control of the affairs of Defendants, and did so while acting

within the scope of their duties, employment or agency.

        24.     The term “Defendant” or “Defendants” refers to both Defendants named herein

jointly and severally, including their predecessors.

        25.     Each of the Defendants are responsible, negligently, intentionally and/or in some

actionable manner, for the events and happenings referred to herein, and caused and continue to

cause injuries and damages legally thereby to Plaintiffs, as alleged, either through each Defendant's

own conduct or through the conduct of their agents, servants or employees, or due to the

ownership, maintenance or control of the instrumentality causing them injury, or in some other

actionable manner.

                        FACTUAL ALLEGATIONS AS TO ALL COUNTS
                                             The Contaminants                                           Formatted: Normal, Centered, Indent: First line: 0.5", Line
                                                                                                        spacing: Double, Tab stops: 0", List tab + 0.5", List tab
                                                                                                        Deleted:
        26.     Many toxic chemicals were used and discharged into the environment by the
                                                                                                        Deleted: <#>As used herein, TCE shall include all of its trade
                                                                                                        names including but not limited to Acetylene, Anameth, Benzinol,
Defendants during their operations. The list is by no means closed and is only meant to highlight       Pholex and any of its degradation breakdown products. ¶
                                                                                                        TCE

some of the Contaminants released at the Site by Defendants.

        27.     Volatile organic compounds (VOCs) are emitted gases from certain solids and

liquids, such as paints varnishes, wax, pesticides, products for cleaning, disinfecting, cosmetic,

degreasing, and other products. Health effects of exposure to VOCs include eye, nose and throat

irritation headaches, loss of coordination and nausea, damage to liver, kidney and central nervous

system. Some VOCs are known to be carcinogenic.

        28.     Semi-volatile organic compounds (SVOCs) are a subgroup of VOCs. They are

highly toxic and difficult to decompose. Most can cause cancer, reproductive disorders, nervous



                                                   6
system damage, and immune system disruption. Many polycyclic aromatic hydrocarbons (PAHs), a

major group of SVOCs, cause cancer, endocrine disruption and affect the immune system.

       29.     Trichloroethylene (“TCE”) is a colorless, volatile, man-made liquid chemical that        Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                        spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                        Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
is used by industry as, among other things, a solvent to remove grease from metal parts. TCE can         0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                        0.5", List tab + 0.75", List tab + Not at 1.06"

be released into the air, water, and soil at locations where it is produced, stored, used, or           Deleted: and places


discharged. The United States Environmental Protection Agency (“EPA”) and the International             Deleted: used


Agency for Research on Cancer (“IARC”) classify TCE as a human carcinogen.

       30.     As used herein, TCE shall include all of its trade names, including but not limited to

Acetylene, Anameth, Benzinol, Pholex and any of its degradation breakdown products.

       31.     TCE can enter groundwater systems through improper disposal or leaks into the            Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                        spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                        Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
ground. TCE is highly mobile once it enters the soil and will result in substantial percolation into     0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                        0.5", List tab + 0.75", List tab + Not at 1.06"

groundwater aquifers. TCE can remain in groundwater for long periods of time, since it cannot           Deleted: disposals
                                                                                                        Deleted: is not able to
readily evaporate from groundwater.

       32.     TCE can enter the human body from the air, water, or soil.

       33.     TCE is toxic by inhalation, by prolonged or repeated contact with the skin or mucous     Formatted: Indent: First line: 0.5", Tab stops: 0.5", List
                                                                                                        tab + 0.75", List tab

membrane, or when taken by mouth. TCE is extremely toxic to humans, even at low concentrations.         Formatted: Condensed by 0.15 pt
                                                                                                        Deleted: TCE can enter the body from the air, water, or soil.
Acute exposure to TCE has been shown to affect the central nervous system, liver, and kidneys in        Formatted: Condensed by 0.15 pt


humans. Chronic exposure to TCE may cause liver and kidney damage, impaired immune system
                                                                                                        Deleted: TCE is "toxic by inhalation, by prolonged or repeated
                                                                                                        contact with the skin or mucous membrane, or when taken by
function, and impaired fetal development in pregnant women.                                             mouth."…
                                                                                                        Formatted: Condensed by 0.15 pt
       35.     Among other conditions, TCE has been linked to kidney, liver, biliary, pancreatic,
                                                                                                        Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                        spacing: Double, Outline numbered + Level: 1 + Numbering
bladder, blood, prostate, and skin cancer, Parkinson’s and scleroderma and related diseases.            Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                         0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                        0.5", List tab + 0.75", List tab + Not at 1.06"
       34.     Polychlorinated Biphenyls (“PCBs”) are odorless volatile synthetic organic               Formatted: Font: Bold
                                                                                                        Deleted: an
chemicals, which are either oily liquids or solids. PCBs enter the environment as mixtures
                                                                                                        Deleted: group of
                                                                                                        Deleted: and
containing a variety of individual chlorinated biphenyl components as well as impurities.
                                                                                                        Deleted: , known as congeners,
                                                 7
        35.    A manufacturing ban for PCBs took effect in 1979 in the United States because there              Deleted: took effect in 1979
                                                                                                                Formatted: Condensed by 0.15 pt
was evidence that PCBs build up in the environment and may cause harmful effects.                               Formatted: Condensed by 0.15 pt


        36.    Once released into the environment, PCBs do not readily break down and therefore

remain for long periods of time cycling between air, water, and soil. PCBs can be carried long

distances and have been found in snow and sea water in areas far away from where they were

released into the environment.

        37.    PCBs have been demonstrated to cause cancer, as well as a variety of other adverse

health effects on the immune system, reproductive system, nervous system, and endocrine system.

The IARC classifies PCB as a human carcinogen.

        38.    2-Butanone (Methyl ethyl ketone) is a colorless and volatile liquid used as a solvent            Deleted: <#>Upon information and belief, Grumman began using
                                                                                                                TCE and PCBs at the Site in the 1940s.¶
                                                                                                                Formatted: Font: Bold, Condensed by 0.15 pt
and an additive for making other chemicals.       It is widely used in paints, glues, and other finishes
                                                                                                                Deleted: <#>butanone

because it rapidly evaporates and will dissolve many substances.                                                Formatted: Font: Bold, Condensed by 0.15 pt
                                                                                                                Formatted: Condensed by 0.15 pt
        39.    2- Butanone will not stick to soil, and if it is spilled onto soil, it will travel through the   Deleted: <#>As used herein, tetrachloroethylene shall include all
                                                                                                                of its trade names including but not limited to PERC,
                                                                                                                tetrachloroethylene, perchloroethylene, and PCE, and any of its
soil into underground water sources. Some of the 2-butanone found in soil or water will also evaporate          degradation breakdown products.¶
                                                                                                                PERC

to the air.

        40.    Exposure to 2-butanone in humans can cause irritation to the eyes, nose, and

throat. Chronic inhalation studies in animals have reported slight neurological, liver, kidney, and

respiratory effects. Developmental effects, including decreased fetal weight and fetal malformations,

have been reported in mice and rats exposed to this chemical via inhalation and ingestion.

        41.    Perchloroethylene (“PERC”) is a manufactured chemical that is widely used for                    Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                                spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                                Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
degreasing metal parts and in manufacturing other chemicals.                                                     0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                                0.75", List tab + Not at 1.06"

        42.    As used herein, PERC shall include its other names - tetrachloroethylene,

tetrachloroethene, and PCE - and any of its breakdown products.



                                                    8
        43.     In humans, PERC is known to adversely affect the central nervous system, the liver,      Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                         spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                         Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
kidneys, blood, immune system, and the reproductive system.                                               0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                         0.5", List tab + 0.75", List tab + Not at 1.06"

        44.     Epidemiological studies link PERC exposure in the workplace with several types of        Deleted: provide a pattern of evidence for a positive association
                                                                                                         between…
                                                                                                         Deleted: and
cancer, specifically bladder cancer, non-Hodgkin’s lymphoma, and multiple myeloma.
                                                                                                         Deleted: Hodgkin

        45.     The EPA has determined that PERC is likely to be carcinogenic to humans by all

routes of exposure.

        46.     As used herein, 1,1,1-Trichloroethane (TCA) shall include all of its trade names,        Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                         spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                         Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
including but not limited to methyl chloroform, methyl trichloromethane, trichloromethyl methane,         0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                         0.75", List tab + Not at 1.06"

and trichloromethane.                                                                                    Formatted: Font: Bold, Condensed by 0.15 pt
                                                                                                         Deleted: methylchloroform, methyltrichloromethane,
                                                                                                         trichloromethylmethane…
        47.     1,1,1-Trichloroethane was often used as a solvent to dissolve other substances, such

as glues and paints, and to remove oil or grease from manufactured parts. Since 2002, its use has been

restricted.

        48.     Until the 1990s, 1,1,1 – Trichloroethane formulations usually included 1,4-Dioxane,

an emerging contaminant and probable human carcinogen, which was used as a stabilizer/metal

inhibitor.

        49.     1,1,1-Trichloroethane in groundwater can evaporate and pass through soil as a gas        Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                         spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                         Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
and, finally, be released to the air.                                                                     0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                         0.5", List tab + 0.75", List tab + Not at 1.06"

        50.     Effects reported in humans due to acute (short-term) inhalation exposure to 1,1,1-

trichloroethane include hypotension, mild hepatic effects, and central nervous system (CNS)

depression. Cardiac arrhythmia and respiratory arrest may result from the depression of the

CNS. Symptoms of acute inhalation exposure include dizziness, nausea, vomiting, diarrhea, loss of

consciousness, and decreased blood pressure in humans. After chronic (long-term) inhalation

exposure to methyl chloroform, some liver damage was observed in mice and ventricular arrhythmias

in humans.
                                                  9
        51.       As used herein, 2-Hexanone shall include all of its trade names, including but not      Formatted: Font: Bold, Condensed by 0.15 pt
                                                                                                          Deleted: hexanone
limited to methyl butyl ketone and MBK.                                                                   Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                          spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                          Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
        52.       2-Hexanone is a clear colorless liquid that, when in liquid form, evaporates into the    0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                          0.5", List tab + 0.75", List tab + Not at 1.06"
air as a vapor.                                                                                           Deleted: n-
                                                                                                          Deleted:
        53.       2-Hexanone was formerly used in paint and paint thinner and in various chemical         Deleted: hexanone
                                                                                                          Deleted: hexanone
substances. However, since it was found to have harmful health effects, it is no longer made in the

United States and its uses have been restricted.                                                          Deleted: ,


        54.       Humans can take in 2-Hexanone when breathing its vapors, eating food or drinking        Deleted: can enter humans


water that contains it, or coming into contact with it through the skin.                                  Deleted: in


        55.       The most important health concern for humans from exposure to 2-hexanone is its

harmful effects on the nervous system. These effects were seen in workers who were exposed to 2-

hexanone for almost a year. The major effects were weakness, numbness, and tingling in the skin of

the hands and feet. Similar effects were seen in animals that ate or breathed high levels of 2-

hexanone; these effects included weakness, clumsiness, and paralysis. The neurotoxic potency of 2-

hexanone is increased when combined with 2-butanone (see above).

        56.       As used herein, carbon tetrachloride shall include all of its trade names, including    Formatted: Normal, Left, Indent: Left: 0", First line: 0.5",
                                                                                                          Line spacing: Double, Outline numbered + Level: 1 +
                                                                                                          Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment: Left +
but not limited to carbon chloride, methane tetrachloride, perchloromethane, tetrachloroethane, or        Aligned at: 0.81" + Tab after: 1.06" + Indent at: 1.06",
                                                                                                          Tab stops: 0", List tab + 0.75", List tab + Not at 1.06"

benziform.                                                                                                Deleted: Carbon
                                                                                                          Formatted: Font: Bold, Condensed by 0.15 pt
        57.       Carbon tetrachloride is a manufactured chemical that does not occur naturally.          Deleted: and


Carbon tetrachloride was used as a cleaning fluid and degreasing agent, in fire extinguishers, and in

spot removers. Because of its harmful effects, these uses are now banned, and it is only used in some

industrial applications.

        58.       Carbon tetrachloride can be trapped in groundwater for long periods of time and will    Deleted: <#>Carbon tetrachloride is known to affect the
                                                                                                          cardiovascular, hepatic, and nervous systems in humans.¶
                                                                                                          Deleted: <#>,
eventually evaporate into the air. Carbon tetrachloride does not generally stick to soil particles.
                                                   10
       59.     Carbon tetrachloride is known to adversely affect the cardiovascular, hepatic, and

nervous systems in humans. After exposure to high levels of carbon tetrachloride, the nervous system,

including the brain, is affected. Such exposure can be fatal.

       60.     Chromium is used mainly in metal alloys as chrome plating. It can be polished to a

 mirror-like finish, and provides a durable, highly rust resistant coating. A common form of

 chromium used by industry in dyes, paints, primers and other surface coatings is hexavalent

 chromium (chromium VI).

       61.     Hexavalent chromium enters the environment through industrial applications such

 as electro painting and chemical manufacturing. Groundwater contamination may occur due to

 improper disposal of industrial manufacturing equipment. It is also released in the form of air

 emissions from industrial stacks.

       62.     Humans can be exposed to hexavalent chromium through contaminated soil, water

 and air. Even small amounts of this substance are highly toxic.

       63.     Hexavalent chromium is a known human carcinogen. Inhalation of hexavalent

 chromium compounds is associated with a higher risk of lung, nasal and sinus cancer.

       64.     Other health impacts of exposure to hexavalent chromium include damage to the skin,

 liver, kidneys, cardiovascular, reproductive, and gastrointestinal systems.

       65.     Benzene is a petroleum product and a known human carcinogen that adversely

affects the hematological, immune and nervous systems. Breathing benzene can cause drowsiness,

dizziness, and unconsciousness; long-term exposure harms the bone marrow and can cause anemia

and leukemia. Related aromatic hydrocarbons, including, toluene, xylene, and ethylbenzene, are

used in synthetic materials, fuels, and solvents and are also hazardous to human health.

       66.     Dioxin/furans are some of the most toxic chemicals known to science. They may be

created in certain industrial processes and are also formed as a by-product of waste incineration. These
                                                  11
chemicals can be distributed through the air and are highly toxic. In addition to cancer, dioxin

exposure has been linked to birth defects, reproductive problems, immune, respiratory and skin

disorders and hormonal malfunction.

       67.       Radium is a radioactive metal that has many isotopes, including the hazardous

radioactive isotopes radium 226 and radium-228 (collectively “radium”).

       68.       The EPA and the DEC have established a maximum contaminant level for radium-

226 and radium-228 (combined) in drinking water of 5.0 picocuries per liter (pCi/L).

       69.       Radium is a hazardous substance and a known human carcinogen.

       70.       Exposure to radium can result in an increased incidence of bone cancer, liver cancer,

breast cancer, lymphoma, and hematopoietic diseases such as leukemia and aplastic anemia.

       71.       Radium-226 decays to a radioactive gas, radon-222 (“radon”).

       72.       Radon is a known human carcinogen and is a leading cause of lung cancer in the

United States.

       73.       Radon can be dissolved in groundwater and travel through the soil. It can enter the

air inside a home through cracks in the foundation and through aeration of water during its use in

washing machines, showers, and cooking.

       74.       1,4-Dioxane is a synthetic industrial chemical that is completely miscible in water that

has been used in many products, including paint strippers, dyes, greases, varnishes and waxes. 1,4-

Dioxane is also found as an impurity in antifreeze and aircraft deicing fluids.

       75.       1,4-Dioxane is used as a stabilizer for chlorinated solvents such as TCA and for other

industrial and laboratory uses.

       76.       1,4-Dioxane is short-lived in the atmosphere, but may leach readily from soil to

groundwater, migrates rapidly in groundwater, and is relatively resistant to biodegradation in the

subsurface.
                                                   12
        77.     1,4-Dioxane is classified by the EPA as likely to be carcinogenic to humans by all

routes of exposure. Short-term exposure may cause eye, nose and throat irritation and long-term

exposure may cause kidney and liver damage.

        78.     Perfluoroalkyl and polyfluoroalkyl substances (“PFAS”) are chemical compounds

containing fluorine and carbon. They are manmade chemicals that are not naturally found in the

environment.

        79.     PFAS are used to repel oil and water. These substances have been used for decades

in a variety of industrial operations, including metal plating.

        80.     PFAS were also widely used in fire suppression, especially of oil-based fires, and for

fire-fighter training using Aqueous Film Forming Foam (“AFFF”).

        81.     The two most widely studied types of PFAS are perfluorooctanoic acid (“PFOA”)

and perfluorooctanesulfonate (“PFOS”), which each contain eight carbon atoms.

        82.     PFOA and PFOS have unique properties that cause them to be: (i) mobile and

persistent, meaning that they readily spread into the environment where they break down very slowly;

(ii) bioaccumulative and biomagnifying, meaning that they tend to accumulate in organisms and up

the food chain; and (iii) toxic, meaning that they pose serious health risks to humans and animals.

        83.     PFOA and PFOS easily dissolve in water, and thus they are mobile and easily spread

in the environment. PFOA and PFOS also readily contaminate soils and leach from the soil into

groundwater, where they can travel significant distances.

        84.     PFOA and PFOS bioaccumulate/biomagnify in numerous ways. First, they are

relatively stable once ingested, so that they bioaccumulate in individual organisms for significant

periods of time. Because of this stability, any newly ingested PFOA and PFOS will be added to any

PFOA and PFOS already present. In humans, PFOA and PFOS remain in the body for years.



                                                   13
       85.     Human health effects associated with PFOS exposure include immune system effects,

changes in liver enzymes and thyroid hormones, low birthweight, high uric acid, and high cholesterol.

In laboratory testing on animals, PFOA and PFOS have caused the growth of tumors, changed

hormone levels, and affected the function of the liver, thyroid, pancreas, and immune system.

       86.     The injuries caused by PFAS can arise months or years after exposure.

       87.     Upon information and belief, the Contaminants and their derivatives, in amounts          Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                        spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                        Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
and concentrations above New York State and federal residential and industrial safety levels were        0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                        0.75", List tab + Not at 1.06"

and continue to be discharged from the Site, and from the resulting contaminant plumes, polluting       Deleted: all the above-referenced contaminants,
                                                                                                        Deleted: Federal
the air, soil, and water in the surrounding communities and causing harm to the Plaintiffs.             Deleted: ,
                                                                                                        Deleted: released,
       88.     Upon information and belief, each of the Contaminants is individually toxic and          Deleted: , and disbursed throughout the neighborhood
                                                                                                        Deleted: .
hazardous to human health and the combined effects of exposure to multiple Contaminants cause           Deleted: Grumman’s


additional, synergistic adverse impacts.

       89.     The presence of certain radioactive and emerging Contaminants became publicly

known only recently, as the capability and/or requirements for testing have changed and as specific

locations were sampled.

       90.     With respect to all of the Contaminants, as well as any new hazardous substances that

may be identified as coming from the Site, the Plaintiffs reserve their right to allege additional

exposure pathways, contaminant levels, injuries and damages as further information is obtained

through discovery, additional environmental testing, medical research, disclosure of government

records, and any future updates of public health standards and health advisories.

       91.     To the extent that Defendants' Contaminants have commingled with toxic chemicals

released by any third party, Defendants are jointly and severally liable for the damages from

contamination in this case.



                                                 14
                                Defendants’ Ownership and Use of the Site                               Deleted:
                                                                                                        Formatted: Normal, Centered, Indent: First line: 0.5", Line
                                                                                                        spacing: Double, Tab stops: 0", List tab + 0.5", List tab
        92.    Defendants and/or their predecessors owned and/or operated the Site for several
                                                                                                        Deleted: <#>Grumman owned and/or operated facilities on
                                                                                                        approximately 600 acres in east central Nassau County, formerly
decades. On information and belief, Grumman’s operations at the Bethpage Facility began in 1937         known as the Grumman Aerospace-Bethpage Facility Site, and
                                                                                                        including the Northrop Grumman – Bethpage Facility, the Naval
                                                                                                        Weapons Industrial Reserve Plant – Bethpage (“NWIRP”), and the
and its use of the NWIRP site began in 1942. Manufacturing operations at the Site continued until       Grumman Steel Los Site (collectively “the Site”), from which
                                                                                                        hazardous substances were released which are now contaminating
                                                                                                        and/or threatening to contaminate Plaintiffs’ and Class Members’
1996.                                                                                                   person and real property. ¶
                                                                                                        Grumman began operations at the

        93.    The uses at the Site included the manufacture and testing of naval aircraft, naval       Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                        spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                        Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
amphibious craft, and satellites for the National Aeronautics and Space Administration.                  0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                        0.75", List tab + Not at 1.06"

        94.    Throughout its operations at the Site, Grumman used, stored and disposed of various      Deleted: in Bethpage, New York in the late 1920s – early 1930s.
                                                                                                        The Site location is situated in close proximity to nearby homes.

hazardous wastes and solvents from industrial processes directly into the environment. These wastes

included VOCs, SVOCs, metals, radioactive materials and other Contaminants.                             Deleted: such as TCE. Upon information and belief, Grumman’s
                                                                                                        operations also would have included the use, storage and disposal of
                                                                                                        Deleted: , including radium, perchlorate, and disposal of
        95.    Grumman knew that the Site is located in close proximity to residential areas. It knew
                                                                                                        Deleted: industrial solvents, including but not limited to 2-
                                                                                                        butanone, 2-hexanone, and 1,1,1-Trichloroethane.
or should have known that the Contaminants it discharged would migrate into the surrounding
                                                                                                        Formatted: Condensed by 0.15 pt
                                                                                                        Deleted: manufactured and tested airplanes, weapons and satellites
environment, contaminating the air, soil and groundwater in the neighborhood of the Site.               at the Bethpage Facility. Upon information and belief,
                                                                                                        Formatted: Condensed by 0.15 pt
                                            Toxic Air Emissions                                         Deleted: connection with

        96. As part of its decades-long operations at the Site, Grumman released toxic substances,      Formatted: Condensed by 0.15 pt
                                                                                                        Formatted: Condensed by 0.15 pt
including but not limited to, TCE and hexavalent chromium, into the air, through its stacks.            Deleted: , it used, stored and disposed of various contaminants and
                                                                                                        solvents

        97.    These and other hazardous substances were also released directly into the surrounding    Formatted: Condensed by 0.15 pt
                                                                                                        Formatted: Condensed by 0.15 pt
environment in the form of fugitive emissions from the manufacturing plants.                            Deleted: VOCs (one of which, TCE, was used as a degreaser for
                                                                                                        metal parts), PCBs,

        98.    Grumman did not take adequate pollution control measures to prevent and mitigate

these harmful air emissions.
                                                                                                        Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                        spacing: Double, Outline numbered + Level: 1 + Numbering
        99.    As a direct result of Grumman’s actions and omissions which created severe air           Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                         0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops: 0",
                                                                                                        List tab + 0.75", List tab + Not at 1.06"
pollution in the community, many Bethpage area residents living in the vicinity of the Site have been
                                                                                                        Formatted: Condensed by 0.15 pt

to exposed to toxic substances, causing and/or contributing to their injuries.                          Deleted: others.
                                                                                                        Formatted: Condensed by 0.15 pt
                                                                                                        Deleted: <#>Upon information and belief, NGSC ceased all
                                                                                                        manufacturing operations at the Site in approximately 1996.¶
                                                  15
                        Hazardous Chemical Discharges to Soil and Groundwater                          Deleted: Grumman’s use and storage of VOCs at
                                                                                                       Deleted: including
        100.    Upon information and belief, Grumman had several plants on the Site, where it          Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                       spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                       Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
used TCE as part of the degreasing operations.                                                          0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                       0.75", List tab + Not at 1.06"

        101.    Upon information and belief, starting in or about 1970, Grumman used a 4,000- gallon   Deleted: , occurred primarily at Plants # 1, #2, #3, #5 and #12
                                                                                                       within
                                                                                                       Deleted: Site.
aboveground tank at Plant #2 to store TCE. At some point, Grumman discovered that the tank was
                                                                                                       Deleted: <#>Upon information and belief, Plants #1, #2, and #3
                                                                                                       each contained a form of vapor degreaser that used the contaminant
leaking and had it replaced. It is unknown how long TCE had been leaking into the ground before the    TCE.¶
                                                                                                       Upon information and belief, at least eight (8) TCE degreasers
                                                                                                       operated at Plant #2 from the 1960s through the mid-1990s; at least
leak was discovered, but Grumman was aware of an unexplained "loss" of TCE for an estimated two        six (6) TCE degreasers operated at Plant #3 at various times
                                                                                                       spanning the 1960s through the 1980s; at least one (1) TCE
                                                                                                       degreaser operated at Plant #5 between the 1960s and two (2) in the
or three years prior to discovery of the leak.                                                         1970s; and Plant #2 also used degreasers outfitted with spray wands
                                                                                                       that used TCE. ¶
                                                                                                       Spray wands were used to degrease large parts, such as wings of
        102.    Upon information and belief, after an uncontrolled quantity of TCE was discharged      planes. To perform this task with a spray wand, a Grumman operator
                                                                                                       would have to stand on a platform along the degreaser’s side. ¶
                                                                                                       Grumman's operations at the Site included painting airplanes. There
into the soil, Grumman finally replaced Plant #2’s leaking tank and discovered that the bottom of      were paint shops on the grounds of the Bethpage Facility for this
                                                                                                       purpose. TCE was used to clean the paint guns used in the paint
                                                                                                       booths. To do this, the paint gun would be aimed at the paint curtain
the tank was already rotten.                                                                           and discharged.¶
                                                                                                       A "waterfall" in a paint shop was intended to keep sprayed paint
                                                                                                       from escaping. Water circulated through a closed system and
        103.    Spray wands containing TCE were used to degrease large parts, such as wings of         cascaded down the sides of the paint shop to catch paint overspray;
                                                                                                       water also circulated through troughs on the floor of the paint shop
                                                                                                       and then back through the waterfalls. ¶
planes. TCE was also used to clean the paint guns used in painting airplanes.                          The paint shop consisted of one room and three waterfalls.
                                                                                                       Grumman's practice was to clean each spray booth re-circulating
                                                                                                       tank weekly. Water residue would be pumped to a tank truck and
        104.    On information and belief, the wastewater generated from the above operations,         taken to Grumman's on-site waste treatment Plant – the toxic
                                                                                                       wastewater treatment sludge generated at the Grumman Aircraft
                                                                                                       Engineering Corporation Plant #2 Industrial Wastewater Treatment
would be pumped to a tank truck and taken to Grumman's on-site waste treatment plant at Plant          Facility (“Plant #2”) was transported to the Park property and placed
                                                                                                       in one of two sludge drying beds.¶
                                                                                                       The wastewater treated at the Plant #2 Industrial Wastewater
#2, known as the Industrial Wastewater Treatment Facility.                                             Treatment Facility resulted from metal finishing operations
                                                                                                       conducted at both Plant #2 and Plant #3 at the NWIRP property. ¶
                                                                                                       The area where the sludge drying beds were located was enclosed by
        105.    The wastewater treated at the Plant #2 Industrial Wastewater Treatment Facility        a chain-link fence, which was secured by a locked gate. This fenced
                                                                                                       area is visible in available aerial photographs dated between the
                                                                                                       1950s and 1962, when the property was transferred to the Town of
also came from metal finishing operations conducted at both Plant #2 and Plant #3 at the NWIRP.        Oyster Bay.¶                                                         ...
                                                                                                       Moved down [4]: <#>Upon information and belief, there were at
        106.    As described below, the above wastewater, containing many toxic chemicals, was         least a dozen recharge basins across the Bethpage Facility at various
                                                                                                       points in its operational history. ¶
                                                                                                       Deleted: <#>When the discharge basins became clogged and
dumped in sludge drying beds in another area of the property, which later became the Bethpage          water could no longer percolate into the ground, Grumman would
                                                                                                       run bulldozers to scrape the basins.

Community Park.                                                                                        Moved down [5]: <#>The contaminated and noxious scrapings
                                                                                                       obtained from these discharge basins were then used to fill in other
                                                                                                       low-lying areas on the premises of the Bethpage Facility.
        107.    Improper disposal of Contaminants in this area became a major source of groundwater    Formatted: Condensed by 0.15 pt
                                                                                                       Deleted: <#>¶
contamination at and emanating from the Site.
                                                                                                       Formatted: Condensed by 0.15 pt
                                                                                                       Deleted: Upon
                                                                                                       Formatted: Condensed by 0.15 pt
                                                 16
       108.    Grumman dug "recharge basins" directly into the ground throughout the Bethpage             Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                          spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                          Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
Facility, which it used, at least in part, to dispose of wastewater. Upon information and belief, there    0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                          0.75", List tab + Not at 1.06"

were at least a dozen recharge basins across the Bethpage Facility at various points in its               Moved (insertion) [4]


operational history.

       109.    These structures were designed to allow the wastewater to infiltrate back into the

ground and return to the groundwater supply relied upon by Plaintiffs.               This wastewater

contaminated the groundwater at the Site and migrated downgradient, causing the ongoing

contaminant plume(s) and soil and vapor contamination in the area.

       110.    When the discharge basins became clogged and water could no longer percolate

into the ground, Grumman would operate bulldozers to scrape the basins. The contaminated and              Moved (insertion) [5]


noxious scrapings obtained from these discharge basins were then used to fill in other low-lying

areas on the premises of the Bethpage Facility. Upon information and belief, these areas were

unlined and also became source areas of contamination.

       111.    Grumman also had a practice of spraying waste oil on dirt roads at the Site in order to

control dust. Later, petroleum-related substances were found among the Contaminants at and

emanating from the Site.

       112.    The former NWIRP includes approximately 105 acres of the Site and a separate 4.5-

acre parcel to the north of that parcel. The NWIRP was purchased by the United States Navy in 1947

and leased to Grumman for research, testing, design, engineering and manufacturing purposes.

Grumman operated this portion of the Site from 1942 until it closed in 1998. In 2002, the Navy

transferred the 4.5-acre parcel to Nassau County. In 2008, the Navy transferred 96 acres of the 105-

acre main parcel to Nassau County and is leasing the remaining 9 acres to Nassau County.

       113.    At their peak, Grumman’s operations at the former NWIRP included four plants used

for assembly and prototype testing, a group of quality control laboratories, two warehouse complexes,
                                                  17
a salvage storage area, water recharge basins, an Industrial Wastewater Treatment Facility, and

several small support buildings.

       114.    Starting from the early 1950s, Grumman accumulated and stored drums containing

liquid waste materials from operations at Plant 3 and potentially other sources at the former NWIRP

in a portion of the Site known as the Drum Marshalling Area. Approximately 200 to 300 drums were

stored at any one time.

       115.    The waste drums reportedly contained chlorinated and non-chlorinated solvents,

liquid cadmium, cyanide and chromium wastes. During the early 1990’s, transformers containing

PCBs and autoclaves were also stored at the Drum Marshalling Area.

       116.    Until 1982, the drum storage area did not have a cover or spill containment.
                                                                                                         Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
       117.    The soil contaminants found at in the Drum Marshalling Area include polychlorinated       spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                         Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                          0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
biphenyls (PCBs), chlordane, polynuclear aromatic hydrocarbons (PAHs), and metals.                       0.75", List tab + Not at 1.06"
                                                                                                         Deleted: fluid was released into
       118.    Subsequent testing determined that the Drum Marshalling Area was a source of              Formatted: Condensed by 0.15 pt
                                                                                                         Formatted: Condensed by 0.15 pt
groundwater contamination at and emanating from the Site.                                                Deleted: storm water
                                                                                                         Formatted: Condensed by 0.15 pt
       119.    120 cesspools located in the vicinity of Plant 3, which were part of the stormwater
                                                                                                         Deleted: via
                                                                                                         Formatted: Condensed by 0.15 pt
management system at the Site, were found to contain PCBs. PCB-containing fluids are suspected
                                                                                                         Deleted: #3. The piping in the floor drains led the harmful PCB
                                                                                                         releases to the storm drains, which carried into the leaching pools
to have entered the system through floor drains in Plant 3 and impacted the underlying soil by passing   Grumman had constructed, and ultimately led to the recharge basins,
                                                                                                         and finally, into the groundwater.

through permeable well bottoms. These discharges were yet another source of contamination at and         Formatted: Condensed by 0.15 pt
                                                                                                         Moved (insertion) [6]
emanating from the Site.                                                                                 Formatted: Font: Not Italic
                                                                                                         Moved up [6]: Bethpage Community Park and Former
                 Bethpage Community Park and Former Grumman Settling Ponds                               Grumman Settling Ponds¶
                                                                                                         Deleted: Defendant TOWN OF OYSTER BAY is the current
                                                                                                         owner and operator of the
       120.    The land that comprises the current Bethpage Community Park was originally
                                                                                                         Deleted: (the “Park”),
                                                                                                         Deleted: predominantly
primarily farmland and was purchased by Grumman in 1941.
                                                                                                         Deleted: the Grumman Aircraft Engineering Corporation, a
                                                                                                         predecessor of Northrop Grumman
       121.    From approximately 1943 through 1962, Grumman utilized a portion of this area,
                                                                                                         Formatted: Condensed by 0.15 pt
                                                                                                         Deleted: In October of
known as the Former Grumman Settling Ponds, for disposal of wastewater and other wastes from
                                                                                                         Deleted: Aircraft Engineering Corporation
                                                 18
its industrial operations the Site. Among the various wastes were chromium, PCBs and VOCs

used for cleaning or degreasing machinery or fabricated parts.

       122.    The toxic sludge generated at the Industrial Wastewater Treatment Facility was

transported to the Former Grumman Settling Ponds and placed in one of two sludge drying beds.

       123.    Spent rags generated during the wipe-down process of a paint booth water curtain

located at Plant #2 were also transported to a nearby area, where they were emptied into a pit (“rag

pit”). Used oil may have also been discarded in the rag pit.

       124.    This area was also utilized as a wastewater discharge recharge area and fire training

facility where waste oil and jet fuel were ignited and extinguished.                                   Formatted: Condensed by 0.15 pt
                                                                                                       Formatted: Condensed by 0.15 pt
       125.    Defendants’ operations in this area resulted in the release of Contaminants into the    Deleted: of this former farmland, approximately located
                                                                                                       Formatted: Condensed by 0.15 pt
surrounding soil and groundwater, creating a deep, toxic plume.                                        Deleted: New York, to Defendant TOWN OF OYSTER BAY
                                                                                                       Formatted: Condensed by 0.15 pt
       126.    In October 1962, Grumman donated this land, comprising approximately 18 acres           Deleted: which became the Park.
                                                                                                       Formatted: Condensed by 0.15 pt
near the intersection of Stewart Avenue and Cherry Avenue in Bethpage, to the Town of Oyster Bay,      Deleted: the
                                                                                                       Formatted: Condensed by 0.15 pt
for use as parkland. Shortly thereafter, Bethpage Community Park, as it appears today, was
                                                                                                       Formatted: Condensed by 0.15 pt
                                                                                                       Formatted: Condensed by 0.15 pt
constructed on the property, and is accessible to community residents year-round.
                                                                                                       Formatted: Condensed by 0.15 pt

       127.    The Park contains a ball field area, an active storm water recharge basin, a parking    Deleted: has been and continues to be
                                                                                                       Deleted:
area, the Town Ice Skating Rink, and the Town Pool.                                                    Formatted: Condensed by 0.15 pt
                                                                                                       Formatted: Condensed by 0.15 pt
       128.    Within the Park, the ball field area was built over the location of the Former          Formatted: Condensed by 0.15 pt
                                                                                                       Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
Grumman Settling Ponds.                                                                                spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                       Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                        0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
       129.    NGSC remains the current owner of the Grumman Access Road, a closed private             0.75", List tab + Not at 1.06"
                                                                                                       Deleted: “
road in the vicinity of the Park associated with the former Plant.                                     Deleted: .” The Former Grumman Settling Ponds represent
                                                                                                       approximately 3.75 acres located within the 18 acres of the Park.
       130.    Bethpage High School is located directly to the east of the Park, across Stewart        Deleted: <#>Prior to becoming a Park, from approximately 1949
                                                                                                       through 1962, Grumman utilized the Former Grumman Settling
                                                                                                       Ponds area to dispose of various wastes generated by industrial
Avenue, and residential properties are located south of the Park across from the Access Road.          operations at the Site, including chromium, PCBs and VOCs used
                                                                                                       for cleaning or degreasing machinery or fabricated parts. These
                                                                                                       actions resulted in the release of PCBs into the surrounding soil
                                                                                                       within the Park at levels exceeding the 50 parts per million (“ppm”)
                                                                                                       threshold established by the EPA. ¶
                                                  19
       131.    In March of 2002, Grumman conducted soil sampling in the Park. The analytical

results indicated levels of PCBs and metals exceeding the DEC’s Soil Cleanup Objectives. The Park

was temporarily closed but was reopened later that year. The ball field remains closed to this day.

       132.    In July of 2005, Northrop Grumman Systems signed a Remedial Investigation and              Moved (insertion) [7]
                                                                                                          Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
Feasibility Study Order on Consent for the contaminated area encompassing the Former Grumman              spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                          Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                           0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
Settling Ponds, Adjacent Areas of the Bethpage Community Park, and the Grumman Access Road,               0.75", List tab + Not at 1.06"
                                                                                                          Deleted: <#>On or about March 18, 2005, the DEC signed an
                                                                                                          Administrative Order on Consent with Defendant TOWN OF
collectively known as OU-3.                                                                               OYSTER BAY that required and obligated the TOWN OF OYSTER
                                                                                                          BAY to develop and implement a remedial program to undertake a
                                                                                                          clean-up of Park Property because of the presence of hazardous
       133.    Between 2006 and 2007, the Town of Oyster Bay excavated and disposed of                    waste and contamination at the Park Property.¶
                                                                                                          After the Administrative Order, the TOWN OF OYSTER BAY then
                                                                                                          entered into an order for an interim remedial measure (IRM) to
approximately 175,000 cubic yards of contaminated soil from a 7 acre area of the Park as part of the      investigate and remediate 7 acres of the Park in July of 2005.
                                                                                                          Thereafter the TOWN OF OYSTER BAY was formally identified as
                                                                                                          a potentially responsible party (PRP) and has been responsible for
construction of a new ice rink.                                                                           continued contamination emanating from the Park, including the
                                                                                                          excavation and off-site disposal of approximately 175,000 cubic
                                                                                                          yards of soil contaminated with the chlorinated solvents, PCBs,
       134.    Subsequently, in 2008 a Remedial Investigation Report for OU-3 identified 16               metals and Freon compounds dichlorodifloromethane (R-12) and
                                                                                                          chlorodifloromethane (R-21). ¶
                                                                                                          Despite the Orders, the groundwater, containing volatile organic
contaminants of concern, including the Contaminants. The Report concluded that the southwest              compounds (VOCs) from the Park, migrates to the south-southeast.
                                                                                                          As it does so, immigrates through deeper and deeper portions of the
                                                                                                          aquifer. As a consequence, VOCs that have been discharged from
portion of the Park is a continuing source of groundwater contamination.                                  the Park owned by Defendant TOWN OF OYSTER BAY have
                                                                                                          seeped into the groundwater and have moved into the soil vapor (air
                                                                                                          spaces within the soil) of Plaintiffs, affecting the indoor air quality
       135.    The ballfield at the Park, continues to be closed due to heavy contamination. Actual       and causing the injuries described of herein.¶
                                                                                                          Upon information and belief, to date the Park has not been
                                                                                                          remediated and Contaminants originating from the Park continue to
remediation of that site by Grumman began only in 2020 and is ongoing.                                    injure Plaintiffs.¶


       136.    In 2019, a new area of contaminated soil, just outside the ballfield and in the parking

lot, was discovered during drilling activities conducted by Grumman. Sampling confirmed the
                                                                                                          Deleted: Plumes
presence of VOCs, at levels exceeding state standards, in an area about two to eight feet thick between
                                                                                                          Formatted: Font: Not Italic
                                                                                                          Formatted: Font: Not Italic
36 to 50 feet beneath the ground surface. Additional remediation has commenced for this area.
                                                                                                          Formatted: Normal, Centered, Indent: First line: 0.5", Line
                                                                                                          spacing: Double, Tab stops: 0.5", Left + 0.7", Left + 1",
                                         OU-1, OU-2, OU-3, OU-4                                           Left + 1.5", Left + 2", Left
                                                                                                          Deleted: and
       137.    In 1983, the Grumman and NWIRP sites, excluding the Park, were listed in the               Formatted: Font: Not Italic
                                                                                                          Deleted: <#>Upon information and belief, Grumman had several
Registry of Inactive Hazardous Waste Disposal Sites in New York State.                                    wells at the Site from which water was pumped for human
                                                                                                          consumption and for industrial purposes at the Site. ¶

       138.    In December 1987, the Bethpage Facility was reclassified as a “Class 2 Site,” or a site    Deleted: <#>Aerospace-Bethpage Facility Site was
                                                                                                          Formatted: Condensed by 0.15 pt
posing a “[s]ignificant threat to the public health or environment” and requiring remedial action.        Deleted: In 1989, Northrop Grumman signed a Remedial
                                                                                                          Investigation/Feasibility Study Order on Consent for
                                                  20
       139.    In March 1993, the Grumman site and the NWIRP site were separated and listed as             Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                           spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                           Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
independent class 2 Superfund sites, designated as Site 130003-A and Site 130003-B, respectively.           0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                           0.75", List tab + Not at 1.06"
       140.    In order to address the on-site and off-site contamination, the DEC divided it into three   Deleted: Unit 1 (“OU-1”) and Operable Unit 2 (“OU-2”).
                                                                                                           Deleted: Plant area and includes three groundwater extraction
Operable Units (“OU”).                                                                                     wells which remove contaminated groundwater from the Site and
                                                                                                           pump it through an air stripping treatment system for the removal of
                                                                                                           VOCs
       141.    OU-1 encompasses the former manufacturing plant areas on site.                              Formatted: Condensed by 0.15 pt
                                                                                                           Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
       142.    In 1995, the DEC issued Records of Decision (“ROD”) for the Northrop Grumman                spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                           Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                            0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
and NWIRP Sites concerning on-site soil contamination in OU-1.                                             0.75", List tab + Not at 1.06"
                                                                                                           Deleted: is approximately 4.5 miles long and 3.5 miles wide and
       143.    OU-2 consists of an extremely large groundwater contamination plume that is                 Formatted: Condensed by 0.15 pt
                                                                                                           Deleted: Northrup
continuously moving south-southeast. The source area of the OU-2 plume originates from both the            Formatted: Condensed by 0.15 pt
                                                                                                           Deleted: monitoring
NWIRP and Northrop Grumman properties, with VOCs present at different concentrations and
                                                                                                           Formatted: Condensed by 0.15 pt
                                                                                                           Deleted: the off-site contamination
different depths. OU-2 includes a network of wells which are used to monitor this plume.
                                                                                                           Formatted: Condensed by 0.15 pt
                                                                                                           Deleted: <#>On or about October 25, 1990, Grumman entered
       144.    In March of 2001, the NYSDEC issued a ROD for OU-2. This ROD provided for                   into a binding consent order with NYSDEC that required Grumman
                                                                                                           to conduct the investigation and study at the Bethpage Facility. ¶
                                                                                                           On March 9, 1992, Northrop Grumman signed an Order on Consent
wellhead treatment at impacted public water supply wells, boundary monitoring of the plume, and the        with the State of New York to perform a remedial investigation and
                                                                                                           feasibility study at the Site.¶
                                                                                                           In March and July of 1995, New York State executed Records of
contingency for additional wellhead treatment should other wells be affected. The ROD also included        Decision (“ROD”) for the Northrop Grumman and NWIRP Sites
                                                                                                           concerning on-site soil contamination in OU-1.¶
on-site extraction wells and treatment systems, which are currently in operation.                          Deleted: <#>, which
                                                                                                           Deleted: <#>These RODs set forth remedial measures Grumman
       145.    Among other things, the 1995 and 2001 RODs found that groundwater plumes in and             was required to implement to cure findings of environmental
                                                                                                           conditions in or around the Bethpage Facility. ¶
                                                                                                           In March of 2002, Grumman retained the firm Dvirka and Bartilucci
around the Site contained TCE and other chlorinated VOCs.                                                  Consulting Engineers to conduct a soil sampling program solely
                                                                                                           within the Bethpage Community Park. The analytical results of the
                                                                                                           60 soil samples taken in the Park indicated levels of PCBs exceeding
       146.    In May 2015, the DEC entered into a Consent Order with Northrop Grumman to                  the NYSDEC’s SCO standard. ¶
                                                                                                           Moved up [7]: <#>In July of 2005, Northrop Grumman Systems
                                                                                                           signed a Remedial Investigation and¶
remediate "hot spots" identified in the larger OU-2 groundwater plume.
                                                                                                           Deleted: <#> Feasibility Study Order on Consent for

       147.    OU-3 encompasses the source area of the Former Grumman Settling Ponds, adjacent             Formatted: Condensed by 0.15 pt
                                                                                                           Deleted: Adjacent Areas

areas of the Park, and the Grumman Access Road. It has also been used to refer to the off-site plume       Formatted: Condensed by 0.15 pt
                                                                                                           Deleted: Bethpage Community
of contaminants flowing from these areas.                                                                  Formatted: Condensed by 0.15 pt
                                                                                                           Deleted: , collectively known as OU-3. OU-3 is located on the
                                                                                                           Long Island glacial sand deposits which have been designated as a ...
                                                                                                           Formatted: Condensed by 0.15 pt
                                                                                                           Deleted: 50 to 55 feet below ground surface (“bgs”) in the Upper
                                                                                                           Glacial Formation.
                                                  21
        148.    The groundwater flow direction is primarily horizontal with a downward component       Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                       spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                       Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
to the south-southeast. OU-3 leaves the Site as a distinct plume, but then becomes comingled with       0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                       0.75", List tab + Not at 1.06"

the larger OU-2 plume.                                                                                 Deleted: in and around OU-3.

                                                                                                       Deleted: Groundwater migration from
        149.    Generally, the OU-3 plume is deeper and more concentrated than the larger OU-2         Formatted: Condensed by 0.15 pt
                                                                                                       Deleted: area has resulted in a significant off-site groundwater
plume. It has impacted both the Upper Glacial and Magothy aquifers.                                    plume
                                                                                                       Formatted: Condensed by 0.15 pt
        150.    In March 2013, the DEC issued a ROD for the remediation of OU-3. With respect          Deleted: which
                                                                                                       Formatted: Condensed by 0.15 pt
to the off-site groundwater plume, the ROD required the immediate treatment of the area of             Deleted: Formations. As the OU-3 groundwater plume leaves
                                                                                                       Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
elevated concentrations, or “hotspot” area of the plume that had been identified approaching           spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                       Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                        0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
Bethpage Water District Plant 4. The ROD also called for additional monitoring wells to allow for      0.75", List tab + Not at 1.06"
                                                                                                       Deleted: site, as a distinct plume, it becomes comingled with
the delineation of the leading edge of the OU-3 plume.                                                 Deleted: larger OU-2 Grumman/NWIRP groundwater plume.
                                                                                                       While generally comingled at depths
        151.    OU-4 was established to by the U.S. Navy to specifically address contaminated oil,     Deleted: less than 400 feet,
                                                                                                       Deleted: OU-3
soil vapor and groundwater at the former Drum Marshaling Area designated at Site 1.                    Deleted: continues deeper than
                                                                                                       Deleted: OU-2 plume, extending to a depth of at least 550 feet
        152.    A ROD issued for this area in August 2018, calls for limited excavation and disposal   below ground surface. ¶                                        ...
                                                                                                       Deleted: ”,
of PCB-contaminated soil, the installation of a reduced permeability cover, and land use controls to   Deleted: of VOCs has
                                                                                                       Deleted: the
protect the cover and limit future activities.                                                         Deleted: No. 4 well field.¶                                        ...
                                                                                                       Formatted: Condensed by 0.15 pt
        153.    To implement this plan, the Navy has removed approximately 45,000 cubic yards of       Deleted: 2." Upon information and belief, by the mid-1990s,        ...
                                                                                                       Deleted: <#>The southeastern portion of the Park in OU-3 was ...
contaminated soil, as well as concrete debris from the former cesspools and settling tanks. It has
                                                                                                       Formatted                                                          ...
                                                                                                       Deleted: plume, which extends roughly 4.5 miles long and 3.5 ...
yet to install an expanded soil vapor extractions system and new groundwater monitoring wells.
                                                                                                       Deleted: "hot spots" recently identified in the large OU-2         ...
        154.    All of the above efforts were limited to discrete source areas and were not intended   Deleted: <#>In the May 13, 2015 press release, NYSDEC              ...
                                                                                                       Formatted                                                          ...
to or sufficient to remediate the full extent of the contaminant plumes.                               Formatted                                                          ...
                                                                                                       Deleted: Andrew
                2019 Cleanup Plan – Full Hydraulic Containment of the Plume                            Deleted: ordered Defendant Northrup Grumman and the U.S.           ...
                                                                                                       Formatted                                                          ...
        155.    Realizing the continuing and expanding threats to groundwater resources and local      Deleted: pursuant to the Consent Order.¶                           ...
                                                                                                       Formatted                                                          ...
residents, in February 2017, Governor Cuomo directed the DEC to undertake an immediate
                                                                                                       Formatted                                                          ...
                                                                                                       Deleted: into claims that large drums were found at the Site in the...
engineering investigation to expedite containment of the plume.
                                                                                                       Formatted                                                          ...
                                                 22
        156.     In May of 2019, after over two years of engineering and groundwater modeling

investigations in partnership with the US Geological Survey, the DEC released a Proposed

Amended Record of Decision (“ROD”) regarding off-site groundwater. At the end of the public

comment period, the Amended ROD was issued in its final form in December 2019.1

        157.     The Amended ROD (at p. 13) specifically identifies 26 “contaminants of concern” in

the contaminated groundwater plume originating at the Site.

        158.     The DEC estimates that the resulting toxic plume currently extends approximately 4.3

miles south toward the Southern State Parkway and, at its widest point, is about 2.1 miles wide. The

depth of the plume varies from 200 to 900 feet below ground.

        159.     The Amended ROD sets forth a 110 (one hundred and ten) year, $585,000,000 (five

hundred eighty five million dollars) plan to stop the spread of and, eventually, clean up the plume.

        160.     The work plan involves installing 24 groundwater extraction wells - eight of them

located in the interior of the plume and 16 along the margins, five treatment plants, four recharge

basins and approximately 24 miles of conveyance piping all around the affected region of the plume

installed to bring that water from the wells to five nearby treatment plants.

        161.     Defendant Grumman initially rejected the proposed remedy as unnecessary and not

cost-effective. The other responsible party, the Navy, also filed comments, rejecting the plan.

        162.     However, after a year of negotiations, Grumman agreed to implement a modified

version of the AROD. Grumman has also agreed to pay $104,000,000 (one hundred and four million

dollars) as part of a Natural Resources Damage assessment, with part of the money to be used for well




         1
           Access to the AROD and other project documents is available online through the DEC info Locator:
https://www.dec.ny.gov/data/DecDocs/130003A/ or https://www.dec.ny.gov/data/DecDocs/130003B/.
                                                       23
protection and water supply projects in the Bethpage and South Farmingdale Water District, as well

as other water projects associated with the plume2.

           163.   No portion of the DEC’s cleanup plan or payments promised by Grumman will go to

compensating area residents, including Plaintiffs, for the personal injuries, increased risk of illness

due to toxic exposure, or property damages which they have incurred as a result of Defendants’

actions.

           164.   While the initial construction and maintenance operations costs are to be spread over

30 years, the full cleanup will take many more decades. Based on the above plan and timeframes, it

is evident that Plaintiffs who still reside in or around the Bethpage area have and will continue to

reside in areas impacted by the contamination for the foreseeable future.

                                     Impacts on Drinking Water

    A. Chlorinated Solvents - Generally

           165.   The 2019 Amended ROD states that 11 public water supply wells have been impacted

and 16 public water supply wells are threatened by the Grumman groundwater plume.

           166.   The above document reiterates and confirms that Defendants’ past disposal practice

has contaminated both on-site and off-site groundwater with chlorinated solvents.

           167.   In 2016, the Town of Hempstead and the Bethpage Water District sued the Defendants

and others over contamination of their public water supply wells in Levittown and Bethpage.

           168.   On information and belief, the Bethpage Water District action was dismissed on

statute of limitations grounds, while the Town of Hempstead’s action is still pending.

           169.   In May 2018, the Bethpage Water District announced that it will be shutting down

five of its public water supply wells due to the contamination caused by Defendants.


        2
          https://www.governor.ny.gov/news/governor-cuomo-announces-agreement-advance-full-containment-
navy-grumman-plume December 21, 2020.
                                                   24
         170.   A Health Consultation report issued in May 2019 by the New York State Health

Department (“Health Consultation”)3 concludes that past use of drinking water contaminated with

TCE from the Site, at all times prior to the removal from service of Bethpage Water District Well 6-

1 in 1976, could have harmed people’s health.

         171.   The Amended ROD notes that, in 1976, TCE was detected in Well 6-1 at

concentrations of 28, 26 and 60 ppb, which is many times the safe limit. Bethpage Water District

Well 6-2 was also taken out of service in 1988, after a detection of TCE at 5 parts per billion

(“ppb”). Both wells were returned to service after treatment systems were installed.

         172.   Bethpage Water District’s Plant 4 and Plant 5 wells were also impacted by TCE,

though at lower levels. Treatment systems for these wells were installed in 1995. See Amended ROD,

p. 17.

         173.   The Health Consultation acknowledged impacts of Site-related hazardous substances

on other wells used by the Bethpage Water District, but concluded that they were either taken out of

service or equipped with treatment systems.

         174.   The Health Consultation did not address the actual cancer or other disease incidence

in the population of the affected area, the cumulative impacts of multi-year exposure to low levels of

toxins, such as TCE, prior to the installation of treatment systems, the presence of 1,4-dioxane and

radium in the water, discussed below, or any exposure pathways other than drinking water in the

Bethpage Water District.

         175.   Among the other public water suppliers whose wells have been impacted by

Grumman’s site-related contaminants are the South Farmingdale Water District and the Seamans

Neck Road Water Plant operated by the New York American Water Company. These wells had


         3
           The NYSDOH Health Consultation report is available at:
https://www.health.ny.gov/environmental/investigations/northrop_grumman/
                                                     25
treatment systems installed in 2011-2013 and 2012-2015, respectively. See Amended ROD, pp. 17-

18.

        176.    Defendants are liable for Plaintiffs’ exposure to contaminated drinking water from

any and all impacted public supply wells.

        B.      Radium and Radon Detections

        177.    On information and belief, Grumman’s operations at the Site included quality control

and research projects including radionuclides and the use of radium-based paint on luminous dials on

aircraft instruments and spacecraft components.

        178.    On information and belief, in January 2013, the Bethpage Water District detected

radium at 5.87 pCi/L (pico Curies per liter) in its drinking water Well 4-1, which is located southeast

of the Site.

        179.    This reading is a violation of federal and New York State’s maximum contaminant

level (MCL) for drinking water, which is 5 pCi/L, for the combined radium isotopes 226 and 228.

        180.    As a result, well 4-1 had to be taken out of service.

        181.    Upon information and belief, Plaintiffs who were or are customers of the Bethpage

Water District have been exposed to elevated levels of radium in their drinking water, at least before

the decommissioning of Well 4-1 in 2013.

        182.    Subsequently, testing of monitoring wells at the Bethpage High School and the

Central Boulevard Elementary School conducted in 2017 revealed elevated levels of radium. On

information and belief, radium was found at two to five times the maximum contaminant levels.

        183.    Both schools are located within the area of the contaminant plumes emanating from

the Site, with the high school being across the street from the Park and the elementary school about a

mile to the south of it.



                                                  26
       184.    In 2017, the Bethpage School District conducted testing for radon gas. Although the

results from the elementary school were not released, on information and belief, levels of radon found

at the high school and middle school were at close to 4.0 pCi/L, a ceiling above which corrective

action is recommended by the Environmental Protection Agency.

       185.    On information and belief, the School District installed a soil vapor barrier at the

elementary school to minimize radon exposure.

       186.    Additional groundwater sampling conducted at the Site by the US Navy in 2018 and

2019 found radium levels above federal and state standards in sixteen discreet samples from eight

different wells, with the highest being 9.5 pCi/L.

       187.    Although the Navy has assured residents that the findings are within the range of

“background levels,” its data has been questioned, because its consultant, Tetra Tech, was caught

falsifying environmental testing data at another Superfund Site in 2017, and is now being sued by the

U.S. Justice Department. As a result, U.S. Senator, Chuck Schumer, has demanded that the testing

be repeated using another consultant.

       188.    A Preliminary Assessment/Site Investigation report analyzing the Navy’s findings has

yet to be submitted to the DEC.

       189.    None of Defendants’ cleanup efforts to date address the possible presence of radium

in the groundwater and drinking water or of radon in the soil vapor in areas impacted by the

contaminant plume.

       190.    The December 2019 Amended ROD does not include a plan to address radium-226,

radium-228, and radon. As of this writing, there is no routine testing by Defendants or any

government agency for radioactive contaminants in the groundwater emanating from the Site.

       191.    To the extent it is confirmed that the elevated levels of radioactive substances in the

soil vapor and groundwater in and around Bethpage are due to Defendants’ activities, Defendants are
                                                     27
liable for any personal injuries and/or increased health risks caused to Plaintiffs as a result of their

past and/or current exposure to these toxic substances.

       C.      Emerging Contaminants: 1,4 – Dioxane

       192.     Upon information and belief, 1,4-Dioxane was used by Grumman in its industrial

operations at the Site and has been detected in the contaminant plumes.

       193.     1,4 – Dioxane is one of the “contaminants of concern” identified in the State’s 2019

Amended ROD.

       194.     New York State has adopted an MCL of 1.0 ug/L (parts per billion) for 1,4-Dioxane

in drinking water.

       195.     This standard, which is mandatory for all public water suppliers, went into effect in

August 2020.

       196.     Sampling conducted by the Navy in 2018 and 2019 confirms that the levels of 1,4-

Dioxane in groundwater at the Site are many times higher than the MCL.

       197.     This toxic chemical has migrated off-site and contaminated the drinking water supply.

       198.     According to available data from the Bethpage Water District, 1,4-Dioxane is present

at levels many times 1.0 ppb in the public water supply wells used by the Plaintiffs.

       199.     Upon information and belief, Plaintiffs who were or are customers of the Bethpage

Water District have been exposed to harmful levels of 1,4-Dioxane in their drinking water as a result

of Defendants’ actions.

       200.     Other nearby water districts within the range of the Grumman contaminant plume

have also detected 1,4-Dioxane in their water supply at levels above what is now deemed safe.

       201.     Upon information and belief, Plaintiffs who were or are customers of these water

districts have been exposed to harmful levels of 1,4-Dioxane in their drinking water as a result of

Defendants’ actions.
                                                  28
        D. Emerging Contaminants: PFAS

        202.    Upon information and belief, Defendants’ operations at the Site, have also

contaminated the groundwater and drinking water supplies of the Plaintiffs with toxic perfluoroalkyl

and polyfluoroalkyl substances (PFAS).

        203.    On or around May 19, 2016, the EPA issued updated Drinking Water Health

Advisories, recommending that drinking water concentrations for PFOA and PFOS, either singly or

combined, should not exceed 70 ppt (parts per trillion).4

        204.    In June 2018, the Agency for Toxic Substances and Disease Registry (“ATSDR”)

and EPA released a draft toxicological profile for PFOS and PFOA and recommended the drinking

water advisory levels be lowered to 11 ppt for PFOA and 7 ppt for PFOS.

        205.    Effective April 25, 2016, the NYSDEC added PFOS and PFOA to the New York State

6 NYCRR Part 597 list of hazardous substances, making it a hazardous waste pursuant to New York

State Environmental Conservation Law Article 27, Title 13 and 6 NYCRR Part 375.

        206.    New York State has adopted an MCL of 10.0 ppt or 0.0000100 milligrams per liter

(mg/L) for PFOA and 10.0 ppt or 0.0000100 mg/L for PFOS in drinking water.

        207.    This standard, which is mandatory for all public water suppliers, went into effect in

August 2020.

        208.    In 2018 and 2019, as part of its Preliminary Assessment/Site Inspection for Per- and

Polyfluoroalkyl Substances, the U.S. Navy conducted several rounds of testing at wells, recharge

basin and treatment systems in and around the NWRIP portion of the Site.




        4
          Lifetime Health Advisories and Health Effects Support Documents for PFOA and PFOS, 81 Fed. Reg. 33,
250-51 (May 25, 2016).
                                                     29
         209.   Five of the monitoring wells showed levels of PFAS that were not only many times

New York’s MCL, but even exceeded the EPA’s current Health Advisory limit of 70 ppt. The highest

PFAS concentration was 239 ppt.

         210.   PFAS was also detected at levels well above the MCLs at the NWRIP Recharge

Basins and the Interim Remedial Measures treatment system at the Site.

         211.   In its November 2019 Fact Sheet summarizing the above results, the Navy specifically

noted that plating and anodizing operations were conducted by Grumman at Plant 3 and Plant 5 and

likely used PFAS compounds in a mist-suppression system.

         212.   Fact Sheet explains that the entire NWRIP portion of the Site was used by Defendants

for research, testing, design engineering, fabrication, and primary assembly of military aircraft, from

1942 to 1996.

         213.   In addition, Grumman operated a fire training area on site.

         214.   These and other operations elsewhere at the Site involving aircraft, weapons, and

satellite manufacture and testing likely involved the storage, use and discharge of PFAS, including

through the use of AFFF firefighting foam containing PFAS.

         215.   As of the filing of the Complaint in this action, Defendants have not published the

results of any sampling that they have conducted for PFAS found on Site and in the contaminant

plume.

         216.   While some of the water districts impacted by the plume have not conducted testing

for PFAS or have not published their results, the Levittown Water District has reported PFOA levels

as high as 50 ppt in its Drinking Water Quality Report for 2018.

         217.   None of the cleanup plans issued or approved by the State address the PFAS

contamination in the groundwater at and coming from the Site. In its Responsiveness Summary for

the Amended ROD, issued in December 2019, the DEC states only: “As needed, the Public Water
                                                  30
Supply Contingency Plan will be updated to reflect emerging contaminants and other currently

unknown contaminants that may be associated with the NWIRP and Northrop Grumman Bethpage

Facility sites.”

         218.      In the meantime, on information and belief, Plaintiffs have been and continue to be

exposed to toxic levels of PFAS in their drinking water supplies, which are contaminated as a result

of Defendants’ operations at the Site.
                                                                                                             Formatted: Font: Not Italic, Condensed by 0.15 pt
                          The Defendants Have Not Remediated the Contamination
                                                                                                             Formatted: Normal, Centered, Indent: Left: 0.5", Line
                                                                                                             spacing: Double
         219.      The remediation plans, if any, set forth by Defendants were and still remain inadequate
                                                                                                             Formatted: Condensed by 0.15 pt
                                                                                                             Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
and insufficient given the breadth of the contamination, as well as the present and historical migration     spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                             Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
                                                                                                              0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
of the harmful contaminants. Defendants have repeatedly failed to exercise the reasonable care               0.75", List tab + Not at 1.06"
                                                                                                             Deleted: dire circumstances facing
necessary to eliminate, correct, and/or remedy the dangerous condition created by them and/or located
                                                                                                             Deleted: Class. Nearly three decades have passed since
                                                                                                             Formatted: Condensed by 0.15 pt
upon their land.
                                                                                                             Deleted: contamination

         220.      Further, Defendants have intentionally delayed and repeatedly chosen meaningless          Formatted: Condensed by 0.15 pt
                                                                                                             Formatted: Condensed by 0.15 pt

courses of action, patently inadequate and unreasonable given the likely injuries to Plaintiffs.             Formatted: Condensed by 0.15 pt
                                                                                                             Deleted: Defendants’ property was discovered, and Defendants
                                                                                                             have been unable to remediate
         221.      Defendants also challenged and delayed implementing the work required by the 2019
                                                                                                             Formatted: Condensed by 0.15 pt

Amended ROD, which finally proposes a comprehensive cleanup and containment of the                           Deleted: stop the plume presently injuring
                                                                                                             Deleted: and the Class.
contaminated groundwater plume emanating from the Site, a cleanup that is estimated to take 110              Formatted: Condensed by 0.15 pt
                                                                                                             Formatted: Condensed by 0.15 pt
years.                                                                                                       Formatted: Normal, Indent: Left: 0", First line: 0.5", Line
                                                                                                             spacing: Double, Outline numbered + Level: 1 + Numbering
                                                                                                             Style: 1, 2, 3, … + Start at: 1 + Alignment: Left + Aligned at:
         222.      It took an entire year to get an agreement in principal that Defendants will conduct       0.81" + Tab after: 1.06" + Indent at: 1.06", Tab stops:
                                                                                                             0.5", List tab + 0.75", List tab + Not at 1.06"
some of the remedial actions proposed in the AROD. None of them include testing of residential               Deleted: such
                                                                                                             Formatted: Condensed by 0.15 pt
properties or compensation for the toxic exposure and injuries suffered by former and current                Deleted: disburse
                                                                                                             Formatted: Condensed by 0.15 pt
residents, including Plaintiffs.                                                                             Deleted: off
                                                                                                             Formatted: Condensed by 0.15 pt
         223.      The actions chosen and taken by Defendants were with knowledge that delay and
                                                                                                             Deleted: and onto Plaintiffs'
                                                                                                             Formatted: Condensed by 0.15 pt
minimal action would cause the toxic contaminants to disperse and migrate from the Site and into the
                                                                                                             Deleted: Class Members’ land
                                                     31
surrounding residential neighborhood, impacting Plaintiffs and Class members and their property.         Formatted: Condensed by 0.15 pt
                                                                                                         Formatted: Condensed by 0.15 pt
These actions have been undertaken with actual malice and in wanton and willful and/or reckless
                                                                                                         Deleted: and Class Members’ rights,
                                                                                                         Formatted: Condensed by 0.15 pt
disregard for Plaintiffs' health and property.
                                                                                                         Deleted: ,

        224.    As a result of Defendants' negligent, willful, and/or wanton storage, disposal, and      Formatted: Condensed by 0.15 pt
                                                                                                         Formatted: Condensed by 0.15 pt
release of the Contaminants into the soil and/or groundwater, and/or the subsequent and continuing       Deleted: contaminants
                                                                                                         Deleted: there is a contamination located in or about various areas
                                                                                                         and neighborhoods
failure to remediate or take reasonable action to mitigate the release and migration of said
                                                                                                         Deleted: Bethpage, as well as surrounding communities, which
                                                                                                         has migrated and continues to migrate throughout these areas and
substances, the plumes of contaminants, at concentration levels in excess of federal and/or state        neighborhoods and onto the properties of Plaintiffs and the Class at
                                                                                                         dangerous levels, including

regulatory limits, have and continue to migrate throughout the areas downgradient of the Site and        Deleted: . In addition, Defendants' failure to properly investigate,
                                                                                                         test and remediate
                                                                                                         Deleted: hazardous and
onto the properties of Plaintiffs. These toxic chemicals have entered the water, soil, indoor and
                                                                                                         Deleted: substances on their own real properties continues to
                                                                                                         allow dangerous
outdoor air, causing Plaintiffs’ injuries.                                                               Deleted: to migrate onto Plaintiffs' and Class Members’ properties
                                                                                                         through the
        225.    In addition, the damage to Plaintiffs includes exposure to toxic air emissions, unsafe   Deleted: and vapor pathways
                                                                                                         Formatted: Condensed by 0.15 pt
drinking water, soil vapor intrusion, and other pathways of exposure through soil, air and               Formatted: Normal, Left, Indent: Left: 0", First line: 0.5",
                                                                                                         Line spacing: Double, Outline numbered + Level: 1 +
                                                                                                         Numbering Style: 1, 2, 3, … + Start at: 1 + Alignment: Left +
groundwater.                                                                                             Aligned at: 0.81" + Tab after: 1.06" + Indent at: 1.06",
                                                                                                         Tab stops: 0.5", List tab + 0.75", List tab + Not at 1.06"
        226.    The presence of the Contaminants on and off Site in Plaintiffs' neighborhood and         Deleted: contaminants
                                                                                                         Formatted: Condensed by 0.15 pt
on and under their places of residence, school, work and recreation sites has resulted in permanent      Deleted: environment and on Plaintiffs' properties
                                                                                                         Formatted: Condensed by 0.15 pt
and continuing harm to Plaintiffs' persons. Plaintiffs have been and continue to be exposed to the       Deleted: and properties. ¶
                                                                                                         As the Contaminants migrate from Defendants' property across other
Contaminants by inhalation, ingestion, and dermal exposure.                                              properties and onto Plaintiffs' and Class Members’ properties,
                                                                                                         contaminants continually come in contact with, mix with, and react
                                                                                                         to otherwise benign substances, materials, and chemicals. Such
        227.    The numerous egregious actions and incidents occurring at and near the Site by                                                                               ...
                                                                                                         contacts, mixtures, and reactions foreseeably result in new, different
                                                                                                         Formatted: Condensed by 0.15 pt
Defendants constitute an intentional and/or negligent breach of their duty of reasonable care and        Deleted: and the Class of the condition damaging their properties,...
                                                                                                         Formatted: Condensed by 0.15 pt
violations of New York State law.                                                                        Deleted: these toxic contaminants by ingestion,
                                                                                                         Formatted: Condensed by 0.15 pt
        228.    Defendants, through their negligent and/or reckless acts, have repeatedly and            Formatted: Condensed by 0.15 pt
                                                                                                         Deleted: ¶                                                          ...
unreasonably invaded each and every Plaintiff’s right to possession and undisturbed occupancy of         Deleted: ,
                                                                                                         Deleted: blatant
their residences and have repeatedly trespassed thereon by causing migration of toxic contaminants
                                                                                                         Deleted: Plaintiffs' and the Class Members’
                                                                                                         Deleted: ,
onto Plaintiffs' real properties and harm to their persons.
                                                                                                         Deleted: and Class Members’
                                                 32
                                   THE PARTIES: PLAINTIFFS

Allegations on behalf of all Plaintiffs                                                                   Moved (insertion) [8]


       229.      Except where specified otherwise, all allegations relating to “Plaintiffs” are meant

to include all members of the putative Class.

       230.      The Plaintiffs are current or former residents and/or current property owners in the

Bethpage area.

       231.      Plaintiffs were personally exposed and continue to be exposed to hazardous and toxic

substances, contaminants, and pollutants from the above-mentioned sites via ingestion, inhalation,

and or/dermal contact, during normal day activities such as walking in the neighborhood, gardening

and doing yard work, playing in their yards, as well as living in their homes.

       232.      In addition to being exposed to Defendants’ Contaminants at their homes, many of

the Plaintiffs were exposed while engaging in various activities in the neighborhood, attending local

schools and businesses, using water from the local providers, and inhaling Site-related air emissions.

       233.      The contamination and polluting events at the Site have not been stabilized or

eliminated. For Plaintiffs who continue to reside within the areas impacted by the Contaminants,

many of the toxic exposures are continuing in nature.

       234.      The hazardous and toxic substances that Plaintiffs were exposed to are environmental     Moved (insertion) [9]
                                                                                                          Formatted: Indent: First line: 0.5", Tab stops: 0.5", List
contaminants as set out in Section 6.8.1 of the ATSDR Public Health Assessment Guidance Manual.

       235.      Plaintiffs are an 'exposed population' as defined in Section 6.8.1 of the ATSDR Public

Health Assessment Guidance Manual as follows:

        A population is considered exposed if a completed exposure pathway, which links a                 Formatted: Indent: Left: 0", First line: 0.5", Tab stops:
                                                                                                          0.5", List tab
contaminant with a receptor population, exists in the past, present, or future. An exposed population
includes persons who ingest, inhale, or contact site contaminants or are exposed to radiation in the
past, present, or future. Examples of exposed persons include those who:

       • have ingested, are ingesting, or will ingest the contaminant from one or more                    Formatted: Right: 0.5", Tab stops: 0.5", List tab
       environmental media;
                                                   33
       • have inhaled, are inhaling, or will inhale the contaminant from one or more
       environmental media;
       • have contacted, are contacting, or will contact the contaminant in one or more
       environmental media; and
       • were exposed, are exposed, or will be exposed to gamma radiation from one or more
       environmental media.

       If an environmental medium (soil) contains a contaminant of concern at a point of
       exposure (a residential yard), and evidence already exists that a route of exposure
       (ingestion) has occurred, is occurring, or will occur, the health assessor should
       assume that persons living at that residence are exposed or will be exposed. If the
       residential yard contains a vacant house, the health assessor should assume that
       future residents will be exposed. Persons should also be considered exposed if
       exposure has been verified by human biologic measurements or medical examination.
       For health assessments, human biologic measurements or medical examination are
       not necessary for the assignment of an exposure category to a population.

       236.    Those Plaintiffs who own real property in areas affected by Defendants’                   Deleted: <#>Defendants, through their negligent and/or reckless
                                                                                                         acts, have caused continuing damage to Plaintiffs' and Class
                                                                                                         Members’ persons, as well as real and personal properties, and have
Contaminants have, due to the acts of the Defendants, suffered and continue to suffer stigma             caused continuous injury to the land values of those Plaintiffs and
                                                                                                         the Class holding real property due to devaluation resulting from
                                                                                                         negative publicity that has unfairly injured their competitive status in
damages and injury due to the creation of an unfair, competitive disadvantage by way of                  home equity and re-sale value in relation to real property owners
                                                                                                         similarly situated in areas outside of the areas affected by the plume
                                                                                                         and contamination.¶
diminution of property value as compared with similarly situated unaffected real property.               Each and every Plaintiff has suffered and continues to suffer various
                                                                                                         types of injuries due to the acts of the Defendants as hereinbefore
                                                                                                         alleged. Plaintiffs and the Class, and each of them, have, due to the
       237.    In addition to compensation for the diminution in the economic value of their real        acts of all the Defendants, suffered and continue to suffer sudden,
                                                                                                         repeated and continual invasions of their rights of possession and to
                                                                                                         undisturbed occupancy of their residences and living areas.¶
property, Plaintiffs seek residential soil and air space testing and monitoring; cleanup, removal and    Formatted: Indent: First line: 0.5", Tab stops: 0.5", List
                                                                                                         tab
                                                                                                         Deleted: <#>and the Class Members
remediation of any and all contamination of Plaintiffs' properties including the costs of
                                                                                                         Deleted: <#>This injury has resulted, in part, from the numerous
                                                                                                         public interest reports in the printed press concerning the
investigation and testing of properties; repairs to real property damaged by Defendants; other           contamination.


damages; and attorneys' fees and costs as allowed by law, and any other compensation this court          Deleted: and Class Members
                                                                                                         Formatted: Condensed by 0.15 pt
deems just.                                                                                              Formatted: Condensed by 0.15 pt
                                                                                                         Formatted: Indent: First line: 0.5", Tab stops: 0.5", List
        Fear of Cancer                                                                                   Deleted: each and every one of these
                                                                                                         Formatted: Condensed by 0.15 pt
       238.    Due to the negligent and/or intentional acts of each of the Defendants, Plaintiffs have   Formatted: Condensed by 0.15 pt
                                                                                                         Deleted: subterranean
suffered and continue to suffer from damage to the air, drinking water and groundwater, surface and
                                                                                                         Formatted: Condensed by 0.15 pt
                                                                                                         Formatted: Condensed by 0.15 pt
subsurface soils and soil vapor on and around the Site, and Plaintiffs' homes.
                                                                                                         Deleted: and Plaintiffs' and Class Members’ homes. This crisis
                                                                                                         further concerns Plaintiffs and the Class in light of the anticipated
                                                                                                         risk of potentially injurious and unhealthy vapors escaping through
                                                                                                         the surface of residential grounds and adjacent private property
                                                                                                         Formatted: Condensed by 0.15 pt
                                                 34
       239.     Each and every Plaintiff has a justifiable and actual fear of developing cancer as a      Moved (insertion) [10]
                                                                                                          Formatted: Indent: First line: 0.5"
result of said exposure. With reasonable probability, the prospective, feared, and anticipated
                                                                                                          Deleted: <#>Plaintiffs and the Class have, due to the destructive
                                                                                                          acts of each of the Defendants, suffered and continue to suffer from
consequences may be expected to flow from the past harm.                                                  the general diminution in the aesthetic qualities of their homes and
                                                                                                          the area in which they reside, caused by the total compounded effect
                                                                                                          of all of the above-described circumstances, causing injury to the
       240.     The degree of probability that Plaintiffs will develop cancers is such that there is      visual, audible and physically sensible environment of the vicinity
                                                                                                          surrounding the Site.¶

a reasonable certainty that such cancers will develop at some future date, thus entitling Plaintiffs      Formatted: Condensed by 0.15 pt
                                                                                                          Formatted: Left, Indent: First line: 0.5"
to recover from Defendants for apprehended consequences that are not presently manifested.                Deleted: and the Class
                                                                                                          Formatted: Condensed by 0.15 pt
       241.     A rational basis exists between Plaintiffs’ exposure to the above-described toxins        Deleted: , and each of them,
                                                                                                          Formatted: Condensed by 0.15 pt
and contaminants, and Plaintiffs’ currently manifested fear of developing cancer in the future.           Deleted: and the Class
                                                                                                          Formatted: Condensed by 0.15 pt
       242.     To the extent that Defendants' actions resulted in the discharge and/or release of
                                                                                                          Deleted: <#>Furthermore, Plaintiffs seek compensation for: the
                                                                                                          diminution in the economic value of their personal and real property;
toxic contaminants into the soil and groundwater, thereby entering and injuring Plaintiffs’ physical      residential soil and air space testing and monitoring; cleanup,
                                                                                                          removal and remediation of any and all contamination of Plaintiffs'
                                                                                                          and the Class Members’ properties including the costs of
and mental well-being, their real and personal property, and their economic interests, Defendants         investigation and testing of properties; repairs to real property
                                                                                                          damaged by Defendants; other damages; and attorneys' fees and
                                                                                                          costs as allowed by law, and any other compensation this court
are jointly and severally liable for all damages from contamination in this case, their physical and      deems just. To the extent that Defendants' products have
                                                                                                          commingled, Defendants are jointly and severally liable for the
                                                                                                          damages from contamination in this case.¶
mental well-being, their real and personal property, and their economic interests.                        Fear of Cancer¶
                                                                                                          ¶
                                                                                                          Each and every Plaintiff and Class Member
       243.     In order to compensate Plaintiffs for damages suffered due to Defendants' acts, each      Moved up [10]: <#> has a justifiable and actual fear of
                                                                                                          developing cancer as a result of said exposure. With reasonable
                                                                                                          probability, the prospective, feared, and anticipated consequences
Plaintiff requires, among other things, that Defendants pay the past and future costs of obtaining        may be expected to flow from the past harm.¶
                                                                                                          Deleted: <#>The degree of probability that Plaintiffs and the Class
necessary medical care, toxicological examinations and diagnoses, and any other medical                   will develop cancers is such that there is a reasonable certainty that
                                                                                                          such cancers will develop at some future date, thus entitling
                                                                                                          Plaintiffs and the Class to recover from Defendants for apprehended
monitoring necessary in order to ascertain and treat the nature and extent of the injuries suffered due   consequences that are not presently manifested.¶
                                                                                                          A rational basis exists between Plaintiffs’ and Class members’
                                                                                                          exposure to the above-described toxins and contaminants, and
to the contamination emanated from the plume, with Plaintiffs retaining freedom of choice relative        Plaintiffs’ and Class Members’ currently manifested fear of
                                                                                                          developing cancer in the future.¶
                                                                                                          To the extent that Defendants' actions resulted in the discharge
to choosing their experts. Many of these costs would not be covered by health care insurers, and if       and/or release of toxic contaminants into the soil and groundwater,
                                                                                                          thereby entering and injuring Plaintiffs’ and the Class Members’
                                                                                                          physical and mental well-being, their real and personal property, and
covered, may unfairly result in increased premiums.                                                       their economic interests, Defendants are jointly and severally liable
                                                                                                          for all damages from contamination in this case, their physical and
                                                                                                          mental well-being, their real and personal property, and their
                                  CLASS REPRESENTATIVES                                                   economic interests.¶
                                                                                                          THE PARTIES¶                                                          ...
                                                                                                          Deleted: in Bethpage, NY. Rosalie Romano has lived
       244.    Plaintiff Rosalie Romano currently resides at 68 Sherman Avenue, Bethpage, New
                                                                                                          Deleted: in

York (“property”). She has resided there since approximately 1997.                                        Formatted: Font: Bold
                                                                                                          Deleted: , for a total of
                                                                                                          Deleted: thirty (30) years and has been in Bethpage for a total of
                                                                                                          approximately forty (40) years. Rosalie Romano
                                                  35
        245.    Plaintiff owns the above property, which is located in the vicinity of the Site and/or   Deleted: property at 68 Sherman Avenue, and the property is
                                                                                                         located on/or adjacent to the OU-1/OU-2/OU-3 plume. Ms. Romano
                                                                                                         regularly visited the Bethpage Community Park, spent time in the
the contaminated groundwater plumes migrating from the Site.                                             yard and ingested, inhaled and had direct dermal contact with
                                                                                                         surface and subsurface soil and materials. Subsequently, Ms.
                                                                                                         Romano was diagnosed with breast cancer.
        246.    As a result of Defendants’ negligence in the processing, distribution, transporting,     Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                         List tab
storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants        Deleted: <#>On November 1, 2016, Ms. Romano filed a Notice of
                                                                                                         Claim against Defendant Town of Oyster Bay pursuant to general
                                                                                                         Municipal Law (GML) Section 50-e for the injuries alleged herein.
were discharged into the soil, air and groundwater at the Site and the surrounding area, including       On November 1, 2017, Defendant Town of Oyster Bay conducted a
                                                                                                         hearing pursuant to GML 50-h of Ms. Romano.¶

Plaintiff’s residence.                                                                                   Deleted: <#>into the
                                                                                                         Deleted: <#> surrounding her home, Ms. Romano has developed
        247.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,
                                                                                                         Deleted: , as well as damage to her personal property.
and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with       Deleted: Ms. Romano
                                                                                                         Deleted: suffered
surface and subsurface soil and materials.
                                                                                                         Deleted: ,
                                                                                                         Deleted: Results of soil sampling taken in March 2016 revealed
        248.    As a result of the toxic exposures described above, this Plaintiff has a high risk of    elevated levels of toxic contaminants and industrial solvents,
                                                                                                         including but not limited to VOCs and industrial solvents such as
                                                                                                         trichloroethylene (“TCE”) and its breakdown products, 2-butanone,
developing significant debilitating personal injuries caused by the Contaminants.                        tetrachloroethylene (“PERC”), 1,1,1-trichloroethane, 2-hexanone,
                                                                                                         and carbon tetrachloride. Ms. Romano brings suit against each
                                                                                                         Defendant named herein for each cause of action listed herein and
        249.    In or around 2007, Rosalie Romano was diagnosed with breast cancer.                      seeks general damages directly and foreseeably
                                                                                                         Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
        250.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this      List tab
                                                                                                         Formatted: Condensed by 0.15 pt
Plaintiff has and continues to suffer severe physical injury, pain and suffering.                        Deleted: from Defendants' actions, consequential damages, and
                                                                                                         exemplary or punitive damages as allowed by law and in an amount
                                                                                                         to be proved at trial.
        251.    In addition, Plaintiff has and continues to incur property damage due to the
                                                                                                         Formatted: Font: Bold
                                                                                                         Deleted: , and her son William P. Glueckert
contamination of the property and the surrounding area with Site-related Contaminants and the
                                                                                                         Deleted: reside in Bethpage, NY. Plaintiff Patricia Glueckert has
                                                                                                         lived
resulting diminution of value and stigma associated with the Site and the nearby communities.
                                                                                                         Deleted: in
                                                                                                         Deleted: , for a total of
        252.    Plaintiff Patricia Glueckert currently resides at 3 Kay Avenue, Bethpage, New
                                                                                                         Deleted: thirty-eight (38) years. William P. Glueckert has lived at
                                                                                                         3 Kay Avenue for a total of approximately thirty-two (32) years.
York (“property”). She has resided there since approximately 1980.                                       Patricia Glueckert
                                                                                                         Deleted: property at 3 Kay Avenue, and the
        253.    Plaintiff owns the above property, which is located in the vicinity of the Site and/or   Deleted: on
                                                                                                         Deleted: adjacent to the OU-1/OU-2/OU-3 plume. Mrs.
the contaminated groundwater plumes migrating from the Site.                                             Glueckerts’
                                                                                                         Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                         List tab
        254.    Patricia Glueckert’s late husband, William G. Glueckert, lived at the property at 3
                                                                                                         Deleted: The Glueckerts regularly visited the Bethpage
                                                                                                         Community Park, spent time in their yard and ingested, inhaled and
Kay Avenue for approximately third-seven (37) years.                                                     had direct dermal contact with surface and subsurface soil and
                                                                                                         materials. Subsequently, William P. Glueckert was diagnosed with a
                                                                                                         large brain tumor. William G. Glueckert was also diagnosed with
                                                                                                         brain cancer and subsequently passed away on April 8, 2016 as a
                                                                                                         result of his exposure at 3 Kay Avenue.
                                                  36
        255.     As a result of Defendants’ negligence in the processing, distribution, transporting,     Deleted: <#>On November 1, 2016, William P. Glueckert filed a
                                                                                                          Notice of Claim against Defendant Town of Oyster Bay pursuant to
                                                                                                          general Municipal Law (GML) Section 50-e for the injuries alleged
storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants         herein. On September 18, 2017, Patricia Glueckert, individually and
                                                                                                          as representative of the estate of William G. Glueckert filed a Notice
                                                                                                          of Claim against Defendant Town of Oyster Bay. On December 21,
were discharged into the soil, air and groundwater at the Site and the surrounding area, including        2017, Defendant Town of Oyster Bay conducted a hearing pursuant
                                                                                                          to GML 50-h of William P. Glueckert and of Patricia Glueckert on
                                                                                                          January 12, 2018.¶
Plaintiff’s residence.                                                                                    Deleted: <#>area
                                                                                                          Deleted: <#>their home, the Glueckerts have developed
        256.     Mr. and Mrs. Glueckert were exposed to the Contaminants at the property, the             significant debilitating personal injuries, as well as damage to their
                                                                                                          personal property. As a result of Defendants’ reckless, negligent, and
                                                                                                          grossly negligent conduct, the Glueckerts have suffered and continue
neighborhood, and other areas at or near the Site, through ingestion, inhalation, and direct dermal       to suffer severe physical injury, pain, and suffering. Results of soil
                                                                                                          sampling taken in March 2016 revealed elevated levels of toxic
                                                                                                          contaminants and industrial solvents
contact with surface and subsurface soil and materials.
                                                                                                          Deleted: <#>but not limited to VOCs and industrial solvents such
                                                                                                          as trichloroethylene (“TCE”) and its breakdown products, 2-
        257.     Mr. Glueckert was diagnosed with brain cancer and passed away from his injury on         butanone, tetrachloroethylene (“PERC”), 1,1,1-trichloroethane, 2-
                                                                                                          hexanone, and carbon tetrachloride. The Glueckerts bring suit
                                                                                                          against each Defendant named herein for each cause of action listed
April 8, 2016.                                                                                            herein and seeks general damages directly and foreseeably resulting
                                                                                                          from Defendants' actions, consequential damages, and exemplary or
                                                                                                          punitive damages as allowed by law and in an amount to be proved
        258.     Patricia Glueckert, on behalf of the Estate of William G. Glueckert, brings this claim   at trial
                                                                                                          Formatted: Condensed by 0.15 pt
for wrongful death of her husband, caused by the Defendants.                                              Moved (insertion) [11]
                                                                                                          Deleted: Plaintiff Jayne Mann currently resides in Bethpage, NY.
                                                                                                          Jayne Mann has lived at 40 Martin Road S. in Bethpage, New York,
        259.     In addition, Patricia Glueckert, individually, has sustained a loss of companionship,    for a total of approximately nineteen (19) years. Jayne Mann owns
                                                                                                          Deleted: at 40 Martin Road S., and the property located on/or
services and support as a result of Defendants’ actions, which resulted in the death of her husband,      adjacent to
                                                                                                          Deleted: OU-1/OU-2/OU-3 plume. Ms. Mann regularly visited the
William G. Glueckert.                                                                                     Bethpage Community Park, spent time in the yard and ingested,
                                                                                                          inhaled and had
                                                                                                          Moved (insertion) [12]
        260.     In addition, Patricia Glueckert has and continues to incur property damage due to the
                                                                                                          Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                          List tab
contamination of the property and the surrounding area with Site-related Contaminants and the
                                                                                                          Deleted: Subsequently, Ms. Mann
                                                                                                          Deleted: breast
resulting diminution of value and stigma associated with the Site and the nearby communities.
                                                                                                          Deleted: .
                                                                                                          Deleted: <#>On September 18, 2017, Ms. Mann filed a Notice of
        261.     Plaintiff William P. Glueckert currently resides at 10 Langdon Rd., Farmingdale,         Claim against Defendant Town of Oyster Bay pursuant to general
                                                                                                          Municipal Law (GML) Section 50-e for the injuries alleged herein.
                                                                                                          On December 6, 2017, Defendant Town of Oyster Bay conducted a
New York. From 1984 to 2014, this Plaintiff resided at 3 Kay Avenue, Bethpage, New York                   hearing pursuant to GML 50-h of Ms. Mann.¶
                                                                                                          As a result of Defendants’ negligence in the processing, distribution,
(“property”), which is located in the vicinity of the Site and/or the contaminated groundwater            transporting, storing, handling and/or disposing of hazardous
                                                                                                          substances into the area surrounding her home, Ms. Mann has
                                                                                                          developed significant debilitating personal injuries, as well as
                                                                                                          damage to her personal property. As a result of Defendants’ reckless,
plumes migrating from the Site.                                                                           negligent, and grossly negligent conduct, Ms. Mann has suffered and
                                                                                                          continues to suffer severe physical injury, pain, and suffering.    ...
        262.     As a result of Defendants’ negligence in the processing, distribution, transporting,     Formatted: Font: Bold
                                                                                                          Deleted: Denise Florio
storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants         Deleted: in Bethpage, NY. Denise Florio has lived at 15 N. Robert
                                                                                                          Damn St. in
                                                                                                          Deleted: , for a total of approximately fourteen (14) years. Denise
                                                                                                          Florio owns the property
                                                   37
were discharged into the soil, air and groundwater at the Site and the surrounding area, including       Deleted: 15 N. Robert Damn St., and the property located on/or
                                                                                                         adjacent to the OU-1/OU-2/OU-3 plume. Ms. Florio regularly
                                                                                                         visited the Bethpage Community Park, spent time in the yard and
Plaintiff’s residence.                                                                                   ingested, inhaled and had


        263.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.                                                               Deleted: Subsequently, Ms. Florio


        264.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        265.    In or around 2013, William P. Glueckert was diagnosed with brain cancer.                 Deleted: breast
                                                                                                         Deleted:
        266.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this      Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                         List tab

Plaintiff has and continues to suffer severe physical injury, pain and suffering.                        Deleted: <#>On November 1, 2016, Ms. Florio filed a Notice of
                                                                                                         Claim against Defendant Town of Oyster Bay pursuant to general
                                                                                                         Municipal Law (GML) Section 50-e for the injuries alleged herein.
        267.    Plaintiff Jayne Mann currently resides at 40 Martin Road South, Bethpage, New            On December 15, 2017, Defendant Town of Oyster Bay conducted a
                                                                                                         hearing pursuant to GML 50-h of Ms. Florio.¶

York (“property”). She has resided there since approximately 1997.

        268.    Plaintiff owns the above property, which is located in the vicinity of the Site and/or

the contaminated groundwater plumes migrating from the Site.

        269.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including       Deleted: area
                                                                                                         Deleted: her home, Ms. Florio
Plaintiff’s residence.

        270.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        271.    As a result of the toxic exposures described above, this Plaintiff has a high risk of    Deleted: developed


developing significant debilitating personal injuries caused by the Contaminants.                        Deleted: , as well as damage to her personal property.




                                                  38
        272.    In or around 2006, Jayne Mann was diagnosed with breast cancer and an ovarian

cyst.

        273.    In or around June 2020, Jayne Mann was diagnosed with thyroid cancer.

        274.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this      Deleted: Ms. Florio


Plaintiff has and continues to suffer severe physical injury, pain and suffering.                        Deleted: suffered
                                                                                                         Deleted: ,
        275.    In addition, Plaintiff has and continues to incur property damage due to the             Deleted: Results of soil sampling taken in March 2016 revealed
                                                                                                         elevated levels of toxic contaminants

contamination of the property and the surrounding area with Site-related Contaminants and the            Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                         List tab
                                                                                                         Deleted: industrial solvents, including but not limited
resulting diminution of value and stigma associated with the Site and the nearby communities.
                                                                                                         Deleted: VOCs and industrial solvents such as trichloroethylene
                                                                                                         (“TCE”) and its breakdown products, 2-butanone,
        276.    Plaintiff Ross Meadow currently resides at 8 Hoover Lane, Bethpage, New York             tetrachloroethylene (“PERC”), 1,1,1-trichloroethane, 2-hexanone,
                                                                                                         and carbon tetrachloride. Ms. Florio brings suit against each
                                                                                                         Defendant named herein for each cause of action listed herein and
(“property”). He has resided there since approximately 1978.                                             seeks general damages directly and foreseeably
                                                                                                         Formatted: Condensed by 0.15 pt
        277.    Plaintiff owns the above property, which is located in the vicinity of the Site and/or   Deleted: from Defendants' actions, consequential damages, and
                                                                                                         exemplary or punitive damages as allowed by law and in an amount
                                                                                                         to be proved at trial
the contaminated groundwater plumes migrating from the Site.
                                                                                                         Formatted: Condensed by 0.15 pt
                                                                                                         Deleted: Plaintiffs
        278.    As a result of Defendants’ negligence in the processing, distribution, transporting,
                                                                                                         Formatted: Font: Bold

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants        Deleted: and Arlene Meadow currently reside in Bethpage, NY.
                                                                                                         Ross Meadow and Arlene Meadow have lived
                                                                                                         Deleted: in
were discharged into the soil, air and groundwater at the Site and the surrounding area, including
                                                                                                         Deleted: , for a total of
                                                                                                         Deleted: thirty-eight (38) years. Ross Meadow
Plaintiff’s residence.
                                                                                                         Deleted: Arlene Meadow own the property at 8 Hoover Lane,

        279.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,        Deleted: the property located on/or adjacent
                                                                                                         Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                         List tab
and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with
                                                                                                         Deleted: OU-1/OU-2/OU-3 plume. The Meadows regularly spent
                                                                                                         time in the yard and ingested, inhaled
surface and subsurface soil and materials.                                                               Deleted: had
                                                                                                         Deleted: Subsequently, Ross Meadow was diagnosed with
        280.    As a result of the toxic exposures described above, this Plaintiff has a high risk of    prostate cancer.
                                                                                                         Deleted: <#>On September 18, 2017, Ross and Arlene Meadow
developing significant debilitating personal injuries caused by the Contaminants.                        Notice of Claim against Defendant Town of Oyster Bay pursuant to
                                                                                                         general Municipal Law (GML) Section 50-e for the injuries alleged
                                                                                                         herein. On December 4, 2017, Defendant Town of Oyster Bay
        281.    In or around 2002, Ross Meadow was diagnosed with prostate cancer.                       conducted a hearing pursuant to GML 50-h of Ross and Arlene
                                                                                                         Meadow.¶

        282.    Ross Meadow also suffers from multiple sclerosis, high blood pressure and arthritis.



                                                  39
        283.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this      Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                         List tab
                                                                                                         Deleted: area surrounding their home, the Meadows have
Plaintiff has and continues to suffer severe physical injury, pain and suffering.                        developed significant debilitating personal injuries, as well as
                                                                                                         damage to their personal property. As a result of Defendants’
                                                                                                         reckless, negligent, and grossly negligent conduct, the Meadows
        284.    In addition, Plaintiff has and continues to incur property damage due to the             have suffered and continue to suffer severe physical injury, pain, and
                                                                                                         suffering. Results of
contamination of the property and the surrounding area with Site-related Contaminants and the            Deleted: sampling taken in March 2016 revealed elevated levels
                                                                                                         of toxic contaminants and industrial solvents

resulting diminution of value and stigma associated with the Site and the nearby communities.            Deleted: but not limited to VOCs and industrial solvents such as
                                                                                                         trichloroethylene (“TCE”) and its breakdown products, 2-butanone,
                                                                                                         tetrachloroethylene (“PERC”), 1,1,1-trichloroethane, 2-hexanone,
        285.    Plaintiff Arlene Meadow currently resides at 8 Hoover Lane, Bethpage, New York           and carbon tetrachloride. The Meadows bring suit against each
                                                                                                         Defendant named herein for each cause of action listed herein and
                                                                                                         seeks general damages directly and foreseeably resulting from
(“property”). She has resided there since approximately 1978.                                            Defendants' actions, consequential damages, and exemplary or
                                                                                                         punitive damages as allowed by law and in an amount to be proved
                                                                                                         at trial
        286.    Plaintiff owns the above property, which is located in the vicinity of the Site and/or   Formatted: Condensed by 0.15 pt
                                                                                                         Deleted: <#>Plaintiffs Jacob Kholodny and Bella Kholodny
the contaminated groundwater plumes migrating from the Site.                                             currently reside in Bethpage, NY. Upon information and belief,
                                                                                                         Jacob Kholodny and Bella Kholodny have lived at 7 Ceil Place in
                                                                                                         Bethpage, New York at all relevant times herein. Jacob Kholodny
        287.    As a result of Defendants’ negligence in the processing, distribution, transporting,     and Bella Kholodny own the property at 7 Ceil Place, and the
                                                                                                         property located on/or adjacent to the OU-1/OU-2/OU-3 plume. The
                                                                                                         Kholodnys regularly visited the Bethpage Community Park, spent
storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants        time in the yard and ingested, inhaled and had direct dermal contact
                                                                                                         with surface and subsurface soil and materials. Subsequently, Jacob
                                                                                                         Kholodny was diagnosed with a brain tumor and Bella Kholodny
were discharged into the soil, air and groundwater at the Site and the surrounding area, including       was diagnosed with breast cancer. ¶
                                                                                                         On November 1, 2016, Jacob and Bella Kholodny filed a Notice of
                                                                                                         Claim against Defendant Town of Oyster Bay pursuant to general
Plaintiff’s residence.                                                                                   Municipal Law (GML) Section 50-e for the injuries alleged herein.
                                                                                                         On December 4, 2017, Defendant Town of Oyster Bay conducted a
                                                                                                         hearing pursuant to GML 50-h of Jacob and Bella Kholodny.¶
        288.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,        As a result of Defendants’ negligence in the processing, distribution,
                                                                                                         transporting, storing, handling and/or disposing of hazardous
                                                                                                         substances into the area surrounding their home, Jacob Kholodny
and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with       and Bella Kholodny have developed significant debilitating personal
                                                                                                         injuries, as well as damage to their personal property. As a result of
                                                                                                         Defendants’ reckless, negligent, and grossly negligent conduct,
surface and subsurface soil and materials.                                                               Jacob Kholodny and Bella Kholodny have suffered and continue to
                                                                                                         suffer severe physical injury, pain, and suffering. Results of soil
                                                                                                         sampling taken in March 2016 revealed elevated levels of toxic
        289.    As a result of the toxic exposures described above, this Plaintiff has a high risk of    contaminants and industrial solvents, including but not limited to
                                                                                                         VOCs and industrial solvents such as trichloroethylene (“TCE”) and
                                                                                                         its breakdown products, 2-butanone, tetrachloroethylene (“PERC”),
developing significant debilitating personal injuries caused by the Contaminants.                        1,1,1-trichloroethane, 2-hexanone, and carbon tetrachloride. Jacob
                                                                                                         Kholodny and Bella Kholodny bring suit against each Defendant
                                                                                                         named herein for each cause of action listed herein and seeks general
        290.    In or around 2016, Arlene Meadow was diagnosed with depression.                          damages directly and foreseeably resulting from Defendants' actions,
                                                                                                         consequential damages, and exemplary or punitive damages as
                                                                                                         allowed by law and in an amount to be proved at trial.¶
        291.     Arlene Meadow also suffers from diabetes and high blood pressure.                       Plaintiff Flo Raucci currently resides in Bethpage, NY. Flo Raucci
                                                                                                         has lived at 19 Virginia Lane in Bethpage, New York, for a total of
                                                                                                         approximately forty-five (45) years. Flo Raucci owns the property at
        292.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this      19 Virginia Lane, and the property located on/or adjacent to the OU-
                                                                                                         1/OU-2/OU-3 plume. Mrs. Raucci’s late husband Salvatore Raucci
                                                                                                         lived at the property at 19 Virginia Lane for approximately forty-
Plaintiff has and continues to suffer severe physical injury, pain and suffering.                        three (43) years. The Rauccis regularly visited the Bethpage
                                                                                                         Community Park, spent time in their yard and ingested, inhaled and
                                                                                                         had direct dermal contact with surface and subsurface soil and
                                                                                                         materials. Subsequently, Salvatore Raucci was diagnosed with Non-
                                                                                                         Hodgkin’s lymphoma and passed away on December 30, 2015 as a
                                                                                                         result of his exposure at 19 Virginia Lane. ¶
                                                                                                         On November 1, 2016, Flo Raucci, individually and as
                                                                                                         representative of the estate of Salvatore Raucci filed a Notice of ...
                                                  40
        293.    In addition, Plaintiff has and continues to incur property damage due to the

contamination of the property and the surrounding area with Site-related Contaminants and the

resulting diminution of value and stigma associated with the Site and the nearby communities.

        294.    Plaintiff Jacob Kholodny currently resides at 7 Ceil Place, Bethpage, New York

(“property”). He has resided there since approximately 1986.

        295.    Plaintiff owns the above property, which is located in the vicinity of the Site and/or

the contaminated groundwater plumes migrating from the Site.                                             Deleted: area
                                                                                                         Deleted: their home, the Gallantes have developed
        296.    As a result of Defendants’ negligence in the processing, distribution, transporting,     Deleted: , as well as damage to their personal property.
                                                                                                         Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants        List tab
                                                                                                         Deleted: the Gallantes have suffered and continue to suffer severe
were discharged into the soil, air and groundwater at the Site and the surrounding area, including       physical injury, pain, and suffering. Results of soil sampling taken in
                                                                                                         March 2016 revealed elevated levels of toxic contaminants and
                                                                                                         industrial solvents, including but not limited to VOCs and industrial
Plaintiff’s residence.                                                                                   solvents such as trichloroethylene (“TCE”) and its breakdown
                                                                                                         products, 2-butanone, tetrachloroethylene (“PERC”), 1,1,1-
                                                                                                         trichloroethane, 2-hexanone, and carbon tetrachloride. The Gallantes
        297.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,        bring suit against each Defendant named herein for each cause of
                                                                                                         action listed herein and seeks general damages directly and
                                                                                                         foreseeably resulting from Defendants' actions, consequential
and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with       damages, and exemplary or punitive damages as allowed by law and
                                                                                                         in an amount to be proved at trial.
                                                                                                         Formatted: Condensed by 0.15 pt
surface and subsurface soil and materials.
                                                                                                         Deleted: <#>Plaintiff Teresa Meade currently resides in
                                                                                                         Crestview, FL. For all times relevant herein, Teresa Meade lived at
        298.    As a result of the toxic exposures described above, this Plaintiff has a high risk of    1130 Stewart Avenue in Bethpage, New York for approximately
                                                                                                         thirteen (13) years. The property at 1130 Stewart Avenue is located
                                                                                                         on/or adjacent to the OU-1/OU-2/OU-3 plume. Ms. Meade regularly
developing significant debilitating personal injuries caused by the Contaminants.                        visited the Bethpage Community Park, spent time in the yards, and
                                                                                                         ingested, inhaled and had direct dermal contact with surface and
                                                                                                         subsurface soil and materials. ¶
        299.    In or around 2008, Jacob Kholodny was diagnosed with kidney cancer.                      On November 8, 2017, Ms. Meade filed a Notice of Claim against
                                                                                                         Defendant Town of Oyster Bay pursuant to general Municipal Law
                                                                                                         (GML) Section 50-e for the injuries alleged herein. On April 12,
        300.    In or around 2020, Jacob Kholodny underwent testicular surgery. He was also              2018, Defendant Town of Oyster Bay conducted a hearing pursuant
                                                                                                         to GML 50-h of Ms. Meade.¶
                                                                                                         As a result of Defendants’ negligence in the processing, distribution,
hospitalized for pneumonia and heart complications in 2020-2021.                                         transporting, storing, handling and/or disposing of hazardous
                                                                                                         substances into the area surrounding her home, Ms. Meade has
                                                                                                         developed significant debilitating personal injuries. As a result of
        301.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this      Defendants’ reckless, negligent, and grossly negligent conduct, Ms.
                                                                                                         Meade has suffered and continues to suffer severe physical injury,
                                                                                                         pain, and suffering. Ms. Meade brings suit against each Defendant
Plaintiff has and continues to suffer severe physical injury, pain and suffering.                        named herein for each cause of action listed herein and seeks general
                                                                                                         damages directly and foreseeably resulting from Defendants' actions,
                                                                                                         consequential damages, and exemplary or punitive damages as
        302.    In addition, Plaintiff has and continues to incur property damage due to the             allowed by law and in an amount to be proved at trial.¶
                                                                                                         Individuals with Personal Injury and Property Damage Claims¶
                                                                                                         Plaintiff Francisco Pastolero currently resides in Bethpage, NY.
contamination of the property and the surrounding area with Site-related Contaminants and the            Francisco Pastolero has lived at 159 11th Street in Bethpage, New
                                                                                                         York, for a total of approximately twenty-six (26) years, and
                                                                                                         Plaintiff Maria Spicer lived at 159 11th Street for approximately
resulting diminution of value and stigma associated with the Site and the nearby communities.            eleven (11) years. Francisco Pastolero owns the property at 159 11th
                                                                                                         Street, and the
                                                  41
        303.    Plaintiff Bella Kholodny currently resides at currently resides at 7 Ceil Place,

Bethpage, New York (“property”). She has resided there since approximately 1986.

        304.    Plaintiff owns the above property, which is located in the vicinity of the Site and/or   Moved up [11]: Mr.
                                                                                                         Deleted: on/or adjacent to the OU-1/OU-2/OU-3 plume.
the contaminated groundwater plumes migrating from the Site.                                             Deleted: Pastolero and Ms. Spicer visited
                                                                                                         Deleted: Bethpage Community Park, visited
        305.    As a result of Defendants’ negligence in the processing, distribution, transporting,     Deleted: Bethpage Community Park, spent time in their yard


storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants        Deleted: ingested, inhaled
                                                                                                         Deleted: had
were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.

        306.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.                                                               Deleted: Subsequently,


        307.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        308.    In or around 2010 and 2015, Bella Kholodny was diagnosed with breast cancer.             Moved up [12]: Mr.
                                                                                                         Deleted: Pastolero was diagnosed with melanoma and Ms. Spicer
        309.    In or around 2013, Bella Kholodny was diagnosed with basal cell cancer in the nose.      Deleted:


        310.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        311.    In addition, Plaintiff has and continues to incur property damage due to the

contamination of the property and the surrounding area with Site-related Contaminants and the

resulting diminution of value and stigma associated with the Site and the nearby communities.

        312.    Plaintiff Flo Raucci currently resides at 19 Virginia Lane, Bethpage, New York

(“property”). She has resided there since approximately 1971.

        313.    Plaintiff owns the above property, which is located in the vicinity of the Site and/or

the contaminated groundwater plumes migrating from the Site.
                                                  42
          314.   Flo Raucci’s late husband, Salvatore Raucci, lived at the property at 19 Virginia        Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                          List tab

Lane Bethpage, New York for approximately forty-three (43) years.

          315.   As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants         Deleted: hazardous substances into the area surrounding the home,


were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.                                                                                    Moved down [13]: Mr.
                                                                                                          Deleted: Pastolero and Ms. Spicer have developed significant
                                                                                                          debilitating personal injuries, as well as damage to personal
          316.   Mr. and Mr. Raucci were exposed to the Contaminants at the property, the                 property. As a result of Defendants’ reckless, negligent, and grossly
                                                                                                          negligent conduct, Mr. Pastolero and Ms. Spicer have suffered and
                                                                                                          continue to suffer severe physical injury, pain, and suffering. Results
neighborhood, and other areas at or near the Site, through ingestion, inhalation, and direct dermal       of soil sampling taken in March 2016 revealed elevated levels of
                                                                                                          toxic contaminants and industrial solvents, including but not limited
                                                                                                          to VOCs and industrial solvents such as trichloroethylene (“TCE”)
contact with surface and subsurface soil and materials.                                                   and its breakdown products, 2-butanone, tetrachloroethylene
                                                                                                          (“PERC”), 1,1,1-trichloroethane, 2-hexanone, and carbon
          317.   Salvatore Raucci was diagnosed with Non-Hodgkin’s lymphoma and passed away               tetrachloride. Mr. Pastolero and Ms. Spicer bring suit against each
                                                                                                          Defendant named herein for each cause of action listed herein and
                                                                                                          seeks general damages directly and foreseeably resulting from
                                                                                                          Defendants' actions, consequential damages, and exemplary or
on December 30, 2015.                                                                                     punitive damages as allowed by law and in an amount to be proved
                                                                                                          at trial
          318.   Flo Raucci, on behalf of the Estate of Salvatore Raucci, brings this claim for           Formatted: Condensed by 0.15 pt
                                                                                                          Moved (insertion) [13]
wrongful death of her husband, caused by the Defendants.                                                  Deleted: Plaintiff Maryann Herbert currently resides in Old
                                                                                                          Bethpage, NY. For all times relevant herein, Maryann Herbert lived
                                                                                                          at 71 Maple Avenue in Bethpage, New York from June 1975 to
          319.   In addition, Flo Raucci, individually, has sustained a loss of companionship, services   October 1982; 20 Linden Avenue in Bethpage, NY from October
                                                                                                          1982 until December 1985; 389 Broadway Avenue in Bethpage,
                                                                                                          New York from May 2001 until January 2008; and 26 Meade
and support as a result of Defendants’ actions, which resulted in the death of her husband, Salvatore     Avenue in Bethpage, NY from January 2008 until December 2015
                                                                                                          (collectively the “Herbert Properties”). The Herbert Properties are
                                                                                                          located adjacent to the OU-1/OU-2/OU-3 plume. Ms. Herbert
Raucci.                                                                                                   regularly visited the Bethpage Community Park, spent time in the
                                                                                                          yards at the Herbert Properties, and ingested, inhaled and had direct
                                                                                                          dermal contact with surface and subsurface soil and materials.
          320.   As a result of the toxic exposures described above, Flo Raucci has a high risk of        Subsequently, Ms. Herbert was diagnosed with colon cancer. ¶
                                                                                                          On December 12, 2017, Ms. Herbert filed a Notice of Claim against
                                                                                                          Defendant Town of Oyster Bay pursuant to general Municipal Law
developing significant debilitating personal injuries caused by the Contaminants.                         (GML) Section 50-e for the injuries alleged herein. On April 2,
                                                                                                          2018, Defendant Town of Oyster Bay conducted a hearing pursuant
                                                                                                          to GML 50-h of Ms. Herbert.¶
          321.   In or around 2021, Flo Raucci was diagnosed with diverticulosis.

          322.   As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

          323.   In addition, Plaintiff has and continues to incur property damage due to the

contamination of the property and the surrounding area with Site-related Contaminants and the

resulting diminution of value and stigma associated with the Site and the nearby communities.
                                                   43
        324.    Plaintiff Daniel Gallante currently resides at 17 Keats Court, Bethpage, New York

(“property”). He has resided there from 1964 to 1994 and from 2008 to the present.

        325.    Plaintiff owns the above property, which is located in the vicinity of the Site and/or

the contaminated groundwater plumes migrating from the Site.

        326.    As a result of Defendants’ negligence in the processing, distribution, transporting,     Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                         List tab

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants        Deleted: hazardous substances into the area surrounding the home,
                                                                                                         Ms. Herbert has developed significant debilitating personal injuries.
                                                                                                         As a result of Defendants’ reckless, negligent, and grossly negligent
were discharged into the soil, air and groundwater at the Site and the surrounding area, including       conduct, Ms. Herbert has suffered and continue to suffer severe
                                                                                                         physical injury, pain, and suffering. Ms. Herbert bring suit against
                                                                                                         each Defendant named herein for each cause of action listed herein
Plaintiff’s residence.                                                                                   and seeks general damages directly and foreseeably resulting from
                                                                                                         Defendants' actions, consequential damages, and exemplary or
                                                                                                         punitive damages as allowed by law and in an amount to be proved
        327.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,        at trial
                                                                                                         Formatted: Condensed by 0.15 pt
and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with       Deleted: Christina Andrews-Sales currently resides in Amityville,
                                                                                                         NY. For all times relevant herein, Christina Andrews-Sales lived at
                                                                                                         497 Farm Ranch Road in Bethpage, New York for twenty (20)
surface and subsurface soil and materials.                                                               years. The property at 497 Farm Ranch Road located on/or adjacent
                                                                                                         Deleted: OU-1/OU-2/OU-3 plume. Ms. Andrews-Sales regularly
        328.    As a result of the toxic exposures described above, this Plaintiff has a high risk of    visited
                                                                                                         Deleted: Bethpage Community Park, visited
developing significant debilitating personal injuries caused by the Contaminants.                        Deleted: Bethpage Community Park, spent time in the yards
                                                                                                         Deleted: ingested, inhaled and had
        329.    In or around 1998, Daniel Gallante was diagnosed with non-Hodgkin’s lymphoma.            Deleted: Subsequently, Ms. Andrews-Sales
                                                                                                         Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
        330.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this      List tab
                                                                                                         Deleted: thyroid cancer.
Plaintiff has and continues to suffer severe physical injury, pain and suffering.                        Deleted: <#>On November 8, 2017, Ms. Andrews-Sales filed a
                                                                                                         Notice of Claim against Defendant Town of Oyster Bay pursuant to
                                                                                                         general Municipal Law (GML) Section 50-e for the injuries alleged
        331.    In addition, Plaintiff has and continues to incur property damage due to the             herein. On March 22, 2018, Defendant Town of Oyster Bay
                                                                                                         conducted a hearing pursuant to GML 50-h of Ms. Andrews-Sales.¶

contamination of the property and the surrounding area with Site-related Contaminants and the

resulting diminution of value and stigma associated with the Site and the nearby communities.

        332.    Plaintiff Jennifer Gallante currently resides at 17 Keats Court, Bethpage, New

York. She has resided there since approximately 2008.

        333.    This Plaintiff was born in Bethpage and has lived in the area most of her life at

various addresses, including 28 Linden Avenue, 194 Hicksville Road, 359 Central Avenue and 51

Crescent Drive, Old Bethpage.
                                                  44
        334.    All of the above properties are located in the vicinity of the Site and/or the

contaminated groundwater plumes migrating from the Site.

        335.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residences at the above properties.

        336.    This Plaintiff was exposed to the Contaminants at the above properties, the

neighborhood, and other areas at or near the Site, through ingestion, inhalation, and direct dermal

contact with surface and subsurface soil and materials.

        337.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        338.    In or around 2017, Jennifer Gallante was diagnosed with depression and anxiety.

        339.    In or around 2017, Jennifer Gallante was diagnosed with melanoma.

        340.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        341.    Plaintiff Teresa Meade currently resides at 53 West Main Street, Apt. 7, Norfolk,

New York.

        342.    From 1961 to 1974, this Plaintiff resided at 1130 Stewart Avenue, Bethpage, New

York (“property”), which is located in the vicinity of the Site and/or the contaminated groundwater

plumes migrating from the Site.                                                                         Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab
                                                                                                        Deleted: hazardous substances into the area surrounding her home,
        343.    As a result of Defendants’ negligence in the processing, distribution, transporting,    Ms. Andrews-Sales has developed significant debilitating personal
                                                                                                        injuries. As a result of Defendants’ reckless, negligent, and grossly
                                                                                                        negligent conduct, Ms. Andrews-Sales has suffered and continues to
storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants       suffer severe physical injury, pain, and suffering. Ms. Andrews-
                                                                                                        Sales brings suit against each Defendant named herein for each
                                                                                                        cause of action listed herein and seeks general damages directly and
were discharged into the soil, air and groundwater at the Site and the surrounding area, including      foreseeably resulting from Defendants' actions, consequential
                                                                                                        damages, and exemplary or punitive damages as allowed by law and
                                                                                                        in an amount to be proved at trial
Plaintiff’s residence.
                                                                                                        Formatted: Condensed by 0.15 pt
                                                   45
        344.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,       Deleted: Christopher Cagna currently resides in Newburgh, NY.
                                                                                                        For all times relevant herein, Christopher Cagna lived at 37 Grant
                                                                                                        Avenue in Bethpage, New York for thirty-four (34) years. The
and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with      property at 37 Grant Avenue is located on/or adjacent
                                                                                                        Deleted: OU-1/OU-2/OU-3 plume. Mr. Cagna regularly visited
surface and subsurface soil and materials.                                                              Deleted: Bethpage Community Park, spent time in
                                                                                                        Deleted: yards
        345.    As a result of the toxic exposures described above, this Plaintiff has a high risk of   Deleted: ingested, inhaled and had
                                                                                                        Deleted: Subsequently, Mr. Cagna
developing significant debilitating personal injuries caused by the Contaminants.

        346.    In or around 2016, Teresa Meade was diagnosed with Parkinson’s disease.                 Deleted: thyroid abnormalities and suffered


        347.    Teresa Meade also suffers from asthma and heart disease.                                Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab
                                                                                                        Deleted: a
        348.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this
                                                                                                        Deleted: attack

Plaintiff has and continues to suffer severe physical injury, pain and suffering.                       Deleted: <#>On November 8, 2017, Mr. Cagna filed a Notice of
                                                                                                        Claim against Defendant Town of Oyster Bay pursuant to general
                                                                                                        Municipal Law (GML) Section 50-e for the injuries alleged herein.
        349.    Plaintiff Donald Lagomarsino currently resides at 77 Meredith Lane, Barnstead,          On March 26, 2018, Defendant Town of Oyster Bay conducted a
                                                                                                        hearing pursuant to GML 50-h of Mr. Cagna.¶

New Hampshire. From 1964 through 2015, this Plaintiff resided at 207 N. 2d Street, Bethpage,

New York (“property”), which is located in the vicinity of the Site and/or the contaminated
                                                                                                        Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab
groundwater plumes migrating from the Site.                                                             Deleted: hazardous substances into the area surrounding her home,
                                                                                                        Mr. Cagna has developed significant debilitating personal injuries.
                                                                                                        As a result of Defendants’ reckless, negligent, and grossly negligent
        350.    As a result of Defendants’ negligence in the processing, distribution, transporting,    conduct, Mr. Cagna has suffered and continues to suffer severe
                                                                                                        physical injury, pain, and suffering. Mr. Cagna brings suit against
                                                                                                        each Defendant named herein for each cause of action listed herein
storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants       and seeks general damages directly and foreseeably resulting from
                                                                                                        Defendants' actions, consequential damages, and exemplary or
                                                                                                        punitive damages as allowed by law and in an amount to be proved
were discharged into the soil, air and groundwater at the Site and the surrounding area, including      at trial
                                                                                                        Formatted: Condensed by 0.15 pt
Plaintiff’s residence.                                                                                  Deleted: Jackie Lieberman currently resides in Huntington, NY.
                                                                                                        For all times relevant herein, Jackie Lieberman lived at 15 Romscho
        351.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,       Street in Bethpage, New York for ten (10) years and 14 Simone
                                                                                                        Court for nine (9) years (collectively the “Liberman Properties”).
                                                                                                        The Liberman Properties are located on/or adjacent
and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with      Deleted: OU-1/OU-2/OU-3 plume. Ms. Lieberman regularly
                                                                                                        visited

surface and subsurface soil and materials.                                                              Deleted: Bethpage Community Park, spent time in
                                                                                                        Deleted: yards, and ingested, inhaled and had
        352.    As a result of the toxic exposures described above, this Plaintiff has a high risk of   Deleted: Subsequently, Ms. Lieberman
                                                                                                        Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
developing significant debilitating personal injuries caused by the Contaminants.                       List tab
                                                                                                        Deleted: Non-Hodgkin’s lymphoma.
        353.    In or around 1998, Donald Lagomarsino was diagnosed with colon cancer.                  Deleted: <#>On December 20, 2017, Ms. Lieberman filed a
                                                                                                        Notice of Claim against Defendant Town of Oyster Bay pursuant to
                                                                                                        general Municipal Law (GML) Section 50-e for the injuries alleged
        354.    In 2011, Donald Lagomarsino was diagnosed with coronary artery disease.                 herein. On April 5, 2018, Defendant Town of Oyster Bay conducted
                                                                                                        a hearing pursuant to GML 50-h of Ms. Lieberman.¶
                                                  46
        355.    Donald Lagomarsino also suffers from neurological problems and a nervous system

disorder.

        356.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        357.    Plaintiff Scott Rust currently resides at 6 Larry Road, Selden, New York.

        358.     From 1963 through 1993, this Plaintiff resided at 101 Harrison Avenue, Bethpage,

New York (“property”), which is located in the vicinity of the Site and/or the contaminated

groundwater plumes migrating from the Site.

        359.    As a result of Defendants’ negligence in the processing, distribution, transporting,    Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants       Deleted: hazardous substances into the area surrounding her home,
                                                                                                        Ms. Lieberman has developed significant debilitating personal
                                                                                                        injuries. As a result of Defendants’ reckless, negligent, and grossly
were discharged into the soil, air and groundwater at the Site and the surrounding area, including      negligent conduct, Ms. Lieberman has suffered and continues to
                                                                                                        suffer severe physical injury, pain, and suffering. Ms. Lieberman
                                                                                                        brings suit against each Defendant named herein for each cause of
Plaintiff’s residence.                                                                                  action listed herein and seeks general damages directly and
                                                                                                        foreseeably resulting from Defendants' actions, consequential
                                                                                                        damages, and exemplary or punitive damages as allowed by law and
        360.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,       in an amount to be proved at trial
                                                                                                        Formatted: Condensed by 0.15 pt
and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with      Deleted: Catherine Lewonka currently resides in Easton, PA. For
                                                                                                        all times relevant herein, Catherine Lewonka lived at 2 Cambridge
                                                                                                        Avenue in Bethpage, New York for thirty-two (32) years. The
surface and subsurface soil and materials.                                                              property at 2 Cambridge Avenue is located on/or adjacent
                                                                                                        Deleted: OU-1/OU-2/OU-3 plume. Ms. Lewonka regularly visited
        361.    As a result of the toxic exposures described above, this Plaintiff has a high risk of   Deleted: Bethpage Community Park, spent time in
                                                                                                        Deleted: yards
developing significant debilitating personal injuries caused by the Contaminants.                       Deleted: ingested, inhaled and had
                                                                                                        Deleted: Subsequently, Ms. Lewonka
        362.    In or around 2004, Scott Rust was diagnosed with rectal cancer.
                                                                                                        Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab
        363.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this     Deleted: thyroid
                                                                                                        Deleted:
Plaintiff has and continues to suffer severe physical injury, pain and suffering.                       Deleted: <#>On October 20, 2017, Ms. Lewonka filed a Notice of
                                                                                                        Claim against Defendant Town of Oyster Bay pursuant to general
        364.    Plaintiff Laurie Franks currently resides at 32 Columbia Street, Bethpage, New          Municipal Law (GML) Section 50-e for the injuries alleged herein.
                                                                                                        On April 9, 2018, Defendant Town of Oyster Bay conducted a
                                                                                                        hearing pursuant to GML 50-h of Ms. Lewonka.¶
York. She owns the above property and has resided there since approximately 1984.

        365.    From approximately 1978 through 1984, Plaintiff resided at 164 Harrison Avenue,

Bethpage, New York.
                                                  47
        366.    Both of the above properties are located in the vicinity of the Site and/or the

contaminated groundwater plumes migrating from the Site.

        367.    As a result of Defendants’ negligence in the processing, distribution, transporting,    Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants       Deleted: hazardous substances into the area surrounding her home,
                                                                                                        Ms. Lewonka has developed significant debilitating personal
                                                                                                        injuries. As a result of Defendants’ reckless, negligent, and grossly
were discharged into the soil, air and groundwater at the Site and the surrounding area, including      negligent conduct, Ms. Lewonka has suffered and continues to suffer
                                                                                                        severe physical injury, pain, and suffering. Ms. Lewonka brings suit
                                                                                                        against each Defendant named herein for each cause of action listed
Plaintiff’s residences in Bethpage.                                                                     herein and seeks general damages directly and foreseeably resulting
                                                                                                        from Defendants' actions, consequential damages, and exemplary or
                                                                                                        punitive damages as allowed by law and in an amount to be proved
        368.    This Plaintiff was exposed to the Contaminants at the above properties, the             at trial
                                                                                                        Formatted: Condensed by 0.15 pt
neighborhood, and other areas at or near the Site, through ingestion, inhalation, and direct dermal     Deleted: Eugene Connolly currently resides in Easton, PA. For all
                                                                                                        times relevant herein, Eugene Connolly lived at 4 Kilmer Street in
                                                                                                        Bethpage, New York for twenty-five (25) years. The property at 4
contact with surface and subsurface soil and materials.                                                 Kilmer Street is located on/or adjacent
                                                                                                        Deleted: OU-1/OU-2/OU-3 plume. Mr. Connolly regularly visited
        369.    As a result of the toxic exposures described above, this Plaintiff has a high risk of   Deleted: Bethpage Community Park, spent time in
                                                                                                        Deleted: yard
developing significant debilitating personal injuries caused by the Contaminants.                       Deleted: ingested, inhaled and had
                                                                                                        Deleted: Subsequently, Mr. Connolly
        370.    In or around 2014, Laurie Franks was diagnosed with basal cell carcinoma, with ar
                                                                                                        Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab
recurrence in 2018.                                                                                     Deleted: bladder cancer


        371.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this     Deleted: <#>On December 20, 2017, Mr. Connolly filed a Notice
                                                                                                        of Claim against Defendant Town of Oyster Bay pursuant to general
                                                                                                        Municipal Law (GML) Section 50-e for the injuries alleged herein.
Plaintiff has and continues to suffer severe physical injury, pain and suffering.                       On April 11, 2018, Defendant Town of Oyster Bay conducted a
                                                                                                        hearing pursuant to GML 50-h of Mr. Connolly.¶

        372.    In addition, Plaintiff has and continues to incur property damage due to the

contamination of the property at 32 Columbia Street and the surrounding area with Site-related

Contaminants and the resulting diminution of value and stigma associated with the Site and the

nearby communities.

        373.    Plaintiff Thomas Nucci currently resides at 5021 Lagan Ct., Southport, North

Carolina. From 1984 through 2012, this Plaintiff resided at 20 Gates Avenue, Plainview, New York

(“property”), which is located in the vicinity of the Site and/or the contaminated groundwater

plumes migrating from the Site.



                                                  48
        374.    As a result of Defendants’ negligence in the processing, distribution, transporting,    Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants       Deleted: hazardous substances into the area surrounding his home,
                                                                                                        Mr. Connolly has developed significant debilitating personal
                                                                                                        injuries. As a result of Defendants’ reckless, negligent, and grossly
were discharged into the soil, air and groundwater at the Site and the surrounding area, including      negligent conduct, Mr. Connolly has suffered and continues to suffer
                                                                                                        severe physical injury, pain, and suffering. Mr. Connolly brings suit
                                                                                                        against each Defendant named herein for each cause of action listed
Plaintiff’s residence.                                                                                  herein and seeks general damages directly and foreseeably resulting
                                                                                                        from Defendants' actions, consequential damages, and exemplary or
                                                                                                        punitive damages as allowed by law and in an amount to be proved
        375.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,       at trial
                                                                                                        Formatted: Condensed by 0.15 pt
and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with      Deleted: Plaintiffs Viviiane Blickensderfer and Dana
                                                                                                        Blickensderfer currently reside in Tampa, FL. For all times relevant
                                                                                                        herein, Viviiane Blickensderfer lived at 66 Farmers Avenue in
surface and subsurface soil and materials.                                                              Bethpage, New York for twenty-five (25) years and Dana
                                                                                                        Blickensderfer for seven (7) years. The property at 66 Farmers
                                                                                                        Avenue is located on/or adjacent
        376.    As a result of the toxic exposures described above, this Plaintiff has a high risk of
                                                                                                        Deleted: OU-1/OU-2/OU-3 plume. The Blickensderfers regularly
                                                                                                        visited
developing significant debilitating personal injuries caused by the Contaminants.                       Deleted: Bethpage Community Park, spent time in
                                                                                                        Deleted: yard, and ingested, inhaled and had
        377.    In or around 2019, Thomas Nucci was diagnosed with neuropathy.                          Deleted: Subsequently, Viviiane Blickensderfer
                                                                                                        Deleted: kidney and bladder abnormalities and Dana
        378.    In or around 2001 Thomas Nucci was diagnosed with melanoma.                             Blickensderfer
                                                                                                        Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
        379.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this     List tab
                                                                                                        Deleted: debilitating permanent birth defects.
Plaintiff has and continues to suffer severe physical injury, pain, and suffering.                      Deleted: <#>On December 20, 2017, the Blickensderfers filed a
                                                                                                        Notice of Claim against Defendant Town of Oyster Bay pursuant to
                                                                                                        general Municipal Law (GML) Section 50-e for the injuries alleged
        380.    Plaintiff Christopher Blades currently resides at 9 Beverly Road, Bethpage, New         herein. On April 11, 2018, Defendant Town of Oyster Bay
                                                                                                        conducted a hearing pursuant to GML 50-h of the Blickensderfers.¶

York. He owns the above property and has resided there since approximately 2004.

        381.    From 1975 through 2004, this Plaintiff resided at 95 Sycamore Avenue, Bethpage,

New York.

        382.    Both of the above properties are located in the vicinity of the Site and/or the

contaminated groundwater plumes migrating from the Site.

        383.    As a result of Defendants’ negligence in the processing, distribution, transporting,    Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab
                                                                                                        Deleted: hazardous substances into the area surrounding their
storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants       home, the Blickensderfers have developed significant debilitating
                                                                                                        personal injuries. As a result of Defendants’ reckless, negligent, and
                                                                                                        grossly negligent conduct, the Blickensderfers have suffered and
were discharged into the soil, air and groundwater at the Site and the surrounding area, including      continue to suffer severe physical injury, pain, and suffering. The
                                                                                                        Blickensderfers bring suit against each Defendant named herein for
                                                                                                        each cause of action listed herein and seeks general damages directly
Plaintiff’s residences in Bethpage.                                                                     and foreseeably resulting from Defendants' actions, consequential
                                                                                                        damages, and exemplary or punitive damages as allowed by law and
                                                                                                        in an amount to be proved at trial
                                                                                                        Formatted: Condensed by 0.15 pt
                                                   49
        384.    This Plaintiff was exposed to the Contaminants at the above properties, the             Deleted: Plaintiffs Glenn Falino, Marcia Falino, and Michael
                                                                                                        Falino currently reside in Farmingdale, NY. For all times relevant
                                                                                                        herein, Glenn and Marcia have lived at 2 Beryl Lane in Farmingdale,
neighborhood, and other areas at or near the Site, through ingestion, inhalation, and direct dermal     New York, New York for thirty-four (34) years and Michael Falino
                                                                                                        for approximately twenty-one (21) years. The property at 2 Beryl
                                                                                                        Lane receives its water from the Bethpage Water District and is
contact with surface and subsurface soil and materials.                                                 located on/or adjacent
                                                                                                        Deleted: OU-1/OU-2/OU-3 plume. The Falinos regularly visited
        385.    As a result of the toxic exposures described above, this Plaintiff has a high risk of   Deleted: Bethpage Community Park, spent time in
                                                                                                        Deleted: yard, and ingested, inhaled and had
developing significant debilitating personal injuries caused by the Contaminants.                       Deleted: Subsequently, Glenn Marciano


        386.    In or around 1989, Christopher Blades was diagnosed with asthma.                        Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab
                                                                                                        Deleted: esophageal cancer.
        387.    In or around the late 1980s or early 1990s, Christopher Blades was diagnosed with
                                                                                                        Deleted: <#>On December 20, 2017, the Blickensderfers filed a
                                                                                                        Notice of Claim against Defendant Town of Oyster Bay pursuant to
basal cell carcinoma. In 2018, he was treated for a possible reoccurrence of the cancer.                general Municipal Law (GML) Section 50-e for the injuries alleged
                                                                                                        herein. On May 1, 2018, Defendant Town of Oyster Bay conducted
                                                                                                        a hearing pursuant to GML 50-h of the Falinos.¶
        388.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        389.    In addition, Plaintiff has and continues to incur property damage due to the

contamination of the property at 9 Beverly Road and the surrounding area with Site-related

Contaminants and the resulting diminution of value and stigma associated with the Site and the

nearby communities.

        390.    Plaintiff Dawn Cirino-Sambade currently resides at 990 Tyrus Ct., Merrick, New

York. From 1974 to 2001, she resided at 240 10th Street, Bethpage, New York (“property”), which

is located in the vicinity of the Site and/or the contaminated groundwater plumes migrating from the

Site.

        391.    As a result of Defendants’ negligence in the processing, distribution, transporting,    Formatted: Left, Indent: First line: 0.5", Tab stops: 0.5",
                                                                                                        List tab

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants       Deleted: hazardous substances into the area surrounding their
                                                                                                        home, the Falinos has developed significant debilitating personal
                                                                                                        injuries. As a result of Defendants’ reckless, negligent, and grossly
were discharged into the soil, air and groundwater at the Site and the surrounding area, including      negligent conduct, the Falinos have suffered and continue to suffer
                                                                                                        severe physical injury, pain, and suffering. The Falinos bring suit
                                                                                                        against each Defendant named herein for each cause of action listed
Plaintiff’s residence.                                                                                  herein and seeks general damages directly and foreseeably resulting
                                                                                                        from Defendants' actions, consequential damages, and exemplary or
                                                                                                        punitive damages as allowed by law and in an amount to be proved
                                                                                                        at trial
                                                                                                        Formatted: Condensed by 0.15 pt



                                                  50
        392.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        393.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        394.    In or around 2006, Dawn Cirino-Sambade was diagnosed with Hashimoto’s disease.

        395.    In or around 2018, Dawn Cirino-Sambade was diagnosed with dermatomyositis.

        396.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        397.    Plaintiff Mary Ellen Ginty currently resides at 110 South 6th Street, Bethpage, New

York (“property”). She has resided there since approximately 1975.

        398.    Plaintiff owns the above property, which is located in the vicinity of the Site and/or

the contaminated groundwater plumes migrating from the Site.

        399.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.

        400.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        401.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        402.    In or around 1998, Mary Ellen Ginty was diagnosed with ulcerative colitis and

hypothyroidism.
                                                  51
        403.    In 2018, Mary Ellen Ginty was diagnosed with a breast cyst.

        404.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        405.    In addition, Plaintiff has and continues to incur property damage due to the

contamination of the property and the surrounding area with Site-related Contaminants and the

resulting diminution of value and stigma associated with the Site and the nearby communities.

        406.    Plaintiff John Schlosser, currently resides at 32 Pinetree Drive, Shirley, New York.

        407.    From 1974 to 1985, he resided at 121 S. 2d Street, Bethpage. From 1985 to 1987, he

resided at 4 Albergo Court, Bethpage, New York. Both of these properties are located in the vicinity

of the Site and/or the contaminated groundwater plumes migrating from the Site.

        408.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.

        409.    This Plaintiff was exposed to the Contaminants at the properties in Bethpage, the

neighborhood, and other areas at or near the Site, through ingestion, inhalation, and direct dermal

contact with surface and subsurface soil and materials.

        410.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        411.    In or around 2019, John Schlosser was diagnosed with oral cancer.

        412.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.




                                                  52
                     ADDITIONAL PLAINTIFFS WITH INDIVIDUAL CLAIMS

        413.    Plaintiff Denise Florio currently resides at 78 Sarah Court, Amityville, New York.

From 2004 to 2020, Plaintiff resided at 15 N. Robert Damm Street, Bethpage, New York

(“property”), which is located in the vicinity of the Site and/or the contaminated groundwater

plumes migrating from the Site.

        414.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.

        415.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        416.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        417.    In or around 2011, Denise Florio was diagnosed with breast cancer.

        418.    In or around 2018, Denise Florio was diagnosed with liver and pancreatic cysts.

        419.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

        420.    Plaintiff Maryann Herbert currently resides at 105 Round Swamp Road, Old

Bethpage, New York.

        421.    Maryann Herbert resided at 71 Maple Avenue in Bethpage, New York from 1975 to

1982; 20 Linden Avenue in Bethpage, NY from 1982 until 1985; 389 Broadway Avenue in Bethpage,

New York from 2001 until 2008; and 26 Meade Avenue in Bethpage, NY from 2008 until 2015

(collectively the “properties”).
                                                   53
        422.    The properties are located in the vicinity of the Site and/or the contaminated

groundwater plumes migrating from the Site.

        423.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residences at the above properties.

        424.    This Plaintiff was exposed to the Contaminants at the properties, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        425.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        426.    In or around 2007, Maryann Herbert was diagnosed with colon cancer.

        427.     In or around 2008, Maryann Herbert was diagnosed with neuropathy.

        428.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

        429.    Plaintiff Christina Andrews-Sales currently resides at 156 Cedar Street, Amityville,

New York.

        430.    Christina Andrews-Sales resided at 497 Farm Ranch Road in Bethpage, New York

from 1990 to 2010 (“property”), which is located in the vicinity of the Site and/or the contaminated

groundwater plumes migrating from the Site.

        431.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.
                                                   54
        432.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        433.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        434.    In or around 2017, Christina Andrews-Sales was diagnosed with thyroid cancer.

        435.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        436.    Plaintiff Christopher Cagna currently resides at 1409 Harvester Circle, Myrtle

Beach, South Carolina.

        437.    From 1972 to 2004, Christopher Cagna resided at 37 Grant Avenue in Bethpage,

New York (“property”), which is located in the vicinity of the Site and/or the contaminated

groundwater plumes migrating from the Site.

        438.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.

        439.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        440.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        441.    In or around 2010, Christopher Cagna was diagnosed with reproductive problems.



                                                  55
        442.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

        443.    Plaintiff Jackie Lieberman currently resides at 32 Artisan Avenue, Huntington, New

York.

        444.    From 1987 to 1997, Jackie Lieberman resided at 15 Romscho Street in Bethpage, New

York and from 1997 to 2006, she resided at 14 Simone Court, Bethpage, New York (“properties”)

        445.    The properties are located in the vicinity of the Site and/or the contaminated

groundwater plumes migrating from the Site.

        446.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residences at the properties.

        447.    This Plaintiff was exposed to the Contaminants at the properties, , the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        448.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        449.    In or around 2014, Jackie Lieberman was diagnosed with non-Hodgkin’s

lymphoma, and liver and spleen tumors.

        450.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain, and suffering.

        451.    Plaintiff Catherine Lewonka currently resides at 820 Gates Street, Easton, PA.




                                                   56
        452.    From 1956 to 1984, Catherine Lewonka resided at 2 Cambridge Avenue, Bethpage,

New York (“property”), which is located in the vicinity of the Site and/or the contaminated

groundwater plumes migrating from the Site.

        453.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.

        454.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        455.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        456.    In or around 2003, Catherine Lewonka was diagnosed with thyroid cancer.

        457.    In or around 2008, Catherine Lewonka was diagnosed with tachycardia.

        458.    Catherine Lewonka also suffered from adenomyosis.

        459.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        460.    Plaintiff Eugene Connolly currently resides at 1965 Blossom Hill Road, Easton, PA.

        461.    From 1958 to 2005, this Plaintiff resided at 4 Kilmer Street in Bethpage, New York

(“property”), which is located in the vicinity of the Site and/or the contaminated groundwater

plumes migrating from the Site.

        462.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants



                                                  57
were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.

        463.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        464.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        465.    In or around 2002, Eugene Connolly was diagnosed with bladder cancer.

        466.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        467.    Plaintiff Viviane Blickensderfer currently resides at 4223 Cartnal Avenue, Tampa,

FL.

        468.    From 1970 to 1995, Viviane Blickensderfer resided at 66 Farmers Avenue,

Bethpage, New York (“property”), which is located in the vicinity of the Site and/or the

contaminated groundwater plumes migrating from the Site.

        469.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.

        470.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        471.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.
                                                  58
        472.    In or around 1995, Viviane Blickensderfer was diagnosed with kidney and bladder

problems.

        473.    Viviane Blickensderfer also suffers from tachycardia.

        474.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        475.    Plaintiff Dana Blickensderfer currently resides at 4223 Cartnal Avenue, Tampa,

FL.

        476.    From 1988 to 1995, Dana Blickensderfer resided at 66 Farmers Avenue, Bethpage,

New York (“property”), which is located in the vicinity of the Site and/or the contaminated

groundwater plumes migrating from the Site.

        477.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.

        478.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        479.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        480.    Dana Blickensderfer was born in 1988 with a birth defect, which required open heart

surgery and other surgical procedures.

        481.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.



                                                  59
        482.    Plaintiff Glenn Falino currently resides at 415 Avalon Court Drive, Melville, New

York.

        483.     From 1984 to 2019, Glen Falino resided at 2 Beryl Lane in Farmingdale, New York

(“property”), which is located in the vicinity of the Site and/or the contaminated groundwater

plumes migrating from the Site.

        484.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.

        485.    This Plaintiff was exposed to the Contaminants at the property, the neighborhood,

and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with

surface and subsurface soil and materials.

        486.    As a result of the toxic exposures described above, this Plaintiff has a high risk of

developing significant debilitating personal injuries caused by the Contaminants.

        487.    In or around 2017, Glen Falino was diagnosed with esophageal cancer.

        488.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this

Plaintiff has and continues to suffer severe physical injury, pain and suffering.

        489.    Plaintiff Marcia Falino currently resides at 2 Beryl Lane in Farmingdale, New

York (“property”), which is located in the vicinity of the Site and/or the contaminated groundwater

plumes migrating from the Site. She has lived there since 1984.

        490.    As a result of Defendants’ negligence in the processing, distribution, transporting,

storing, handling and/or disposing of toxic and/or hazardous substances at the Site, Contaminants

were discharged into the soil, air and groundwater at the Site and the surrounding area, including

Plaintiff’s residence.
                                                  60
        491.    This Plaintiff was exposed to the Contaminants at the property, , the neighborhood,
                                                                                                            Moved up [8]: Allegations on behalf of all Plaintiffs¶
and other areas at or near the Site, through ingestion, inhalation, and direct dermal contact with          Deleted: The Plaintiffs’ causes of action related to soil
                                                                                                            contamination and exposure are continuing in nature. Plaintiffs have
                                                                                                            and continue to engage in activities on their properties that require
surface and subsurface soil and materials.                                                                  them to come into direct contact with subsurface and surface soil. ¶
                                                                                                            Plaintiffs were personally exposed and continue to be exposed to
                                                                                                            hazardous and toxic substances, contaminants, and pollutants from
        492.    As a result of the toxic exposures described above, this Plaintiff has a high risk of       the above-mentioned sites via ingestion, inhalation, and or/dermal
                                                                                                            contact, during normal day activities such as walking in the
                                                                                                            neighborhood, gardening and doing yard work, playing at the Park,
developing significant debilitating personal injuries caused by the Contaminants.                           playing in their yards, as well as living in their homes. ¶
                                                                                                            The contamination and polluting events at the Site have not been
                                                                                                            stabilized or eliminated.¶
        493.    In or around 2000, Marcia Falino was diagnosed with migraines and dizziness.                Moved up [9]: The hazardous and toxic substances that Plaintiffs
                                                                                                            were exposed to are environmental contaminants as set out in
        494.    As a result of Defendants’ reckless, negligent, and grossly negligent conduct, this         Section 6.8.1 of the ATSDR Public Health Assessment Guidance
                                                                                                            Manual.¶
                                                                                                            Plaintiffs are an 'exposed population' as defined in Section 6.8.1 of
                                                                                                            the ATSDR Public Health Assessment Guidance Manual as follows:¶
Plaintiff has and continues to suffer severe physical injury, pain and suffering.                           A population is considered exposed if a completed exposure
                                                                                                            pathway, which links a contaminant with a receptor population,
                                                                                                            exists in the past, present, or future. An exposed population includes
        495.    In addition, Plaintiff has and continues to incur property damage due to the                persons who ingest, inhale, or contact site contaminants or are
                                                                                                            exposed to radiation in the past, present, or future. Examples of
                                                                                                            exposed persons include those who:¶
contamination of the property and the surrounding area with Site-related Contaminants and the               ¶
                                                                                                            • have ingested, are ingesting, or will ingest the contaminant from
                                                                                                            one or more environmental media;¶
resulting diminution of value and stigma associated with the Site and the nearby communities.               • have inhaled, are inhaling, or will inhale the contaminant from one
                                                                                                            or more environmental media;¶
                                                                                                            • have contacted, are contacting, or will contact the contaminant in
                                          CAUSES OF ACTION                                                  one or more environmental media; and¶
                                                                                                            • were exposed, are exposed, or will be exposed to gamma radiation
                                                                                                            from one or more environmental media.¶
                                                                                                            ¶
                         AS AND FOR A FIRST CAUSE OF ACTION:
                                                                                                            Moved up [1]: ¶
                                    NEGLIGENCE                                                              Upon information and belief, Northrop Corporation, the predecessor
                                                                                                            to Northrop Grumman Corporation, acquired Grumman Corporation,
        496.    Plaintiffs re-allege and reaffirm each and every allegation set forth in all preceding      Moved up [2]: Northrop Grumman Systems Corporation
                                                                                                            (“NGSC” or “Defendant”), is a subsidiary of NGC, and is organized
                                                                                                            under the laws of the State of Delaware with its headquarters in Falls
paragraphs as if fully restated herein.                                                                     Deleted:
                                                                                                            Moved up [3]: NGC and/or NGSC or their predecessors owned
        497.    Negligence may exist both as an omission as well as an affirmative act. A cause             and/or operated the Site at the time of the disposal and/or release of
                                                                                                            the hazardous and toxic contaminants at the Site.¶

sounding in negligence allows for the recovery for an injury that was proximately caused by                 Deleted: DEFENDANTS¶
                                                                                                            Upon information and belief, Defendant Northrop Grumman
                                                                                                            Corporation (“NGC” “Grumman” or “Defendant”) is a corporation...
another’s violation of a duty of reasonable care.                                                           Formatted: Condensed by 0.15 pt
                                                                                                            Deleted: Defendant
        498.    Here, the Defendants Northrop Grumman Corporation and Northrop Grumman                      Deleted: When reference is made in this Verified Amended
                                                                                                            Complaint to any act or omission of any of the Defendants, it shall
Systems Corporation, as owners and operators of business(es) at the Site that managed, stored, used         be deemed that the officers, directors, agents, employees or        ...
                                                                                                            Formatted: Indent: First line: 0.5"

and disposed of toxic contaminants and solvents, owed Plaintiffs a cognizable duty to exercise              Deleted: and the putative Class
                                                                                                            Deleted: 5
reasonable care in the storage, transportation, and disposal of toxic chemicals including but not limited   Deleted: 6
                                                                                                            Deleted: and the putative Class
to the Contaminants , and in the maintenance of their tools and equipment used for such acts.               Deleted: volatile organic compounds (“VOCs”), such as
                                                                                                            trichloroethylene (“TCE”) and its breakdown products, perchlorate,...
                                                   61
        499.    Defendants breached their duty of reasonable care which a reasonably prudent                    Deleted: <#>Defendant Town of Oyster Bay is the current owner
                                                                                                                and operator of the land that comprises the current Bethpage
                                                                                                                Community Park where the groundwater, containing volatile organic
person should use under the circumstances by causing and/or allowing and/or failing to prevent the              compounds (VOCs) is migrating deep into portions of the aquifer,
                                                                                                                moving into the soil vapor (air spaces within the soil) of Plaintiffs
                                                                                                                and the putative Class, affecting the indoor air quality and causing
releases of Contaminants into the air, soil and groundwater in and around the Site and the                      the injuries described of herein.¶
                                                                                                                Formatted: Condensed by 0.15 pt
surrounding neighborhoods, where they caused toxic exposure to Plaintiffs and the contamination of              Formatted: Left, Indent: First line: 0.5"
                                                                                                                Deleted: <#>negligently storing, transporting, disposing of, or
their homes.                                                                                                    otherwise causing the release into the ground toxic chemicals,
                                                                                                                including but not limited to volatile organic compounds (“VOCs”),
                                                                                                                such as trichloroethylene (“TCE”) and its breakdown products,
        500.    The releases of the Contaminants into the soil and groundwater is the proximate and             perchlorate, 2-butanone, tetrachloroethylene (“PERC”), 1,1,1-
                                                                                                                trichloroethane, and carbon tetrachloride, and negligently permitting
                                                                                                                their release into the soil and groundwater in and around the Site and
legal cause of the injuries suffered by the Plaintiffs to their health and well being and to their properties   in the vicinity of Plaintiffs’ and the putative Class’ real property.
                                                                                                                Formatted: Indent: First line: 0.5"
and the adjacent properties.                                                                                    Deleted: release
                                                                                                                Deleted: and the putative Class
        501.    Upon learning of the releases of the Contaminants, Defendants owed Plaintiffs and               Deleted: release
                                                                                                                Deleted: contaminants
the putative Class a duty to timely notify Plaintiffs that these had occurred in the vicinity of                Formatted: Condensed by 0.15 pt
                                                                                                                Deleted: and the putative Class that the aforementioned spills
Defendants’ operations at the Site.                                                                             Deleted: had occurred

        502.    Defendants breached that duty by failing to timely notify the Plaintiffs of the                 Deleted: and the putative Class


releases of Contaminants at the Site, and, consequently, in the vicinity of Plaintiffs’ homes,                  Deleted: spills
                                                                                                                Deleted: the contaminants
schools, and businesses.                                                                                        Deleted: and the putative Class ‘ homes and rental properties


        503.    As a result of Defendants’ breaches of their duty to warn the Plaintiffs of the releases        Deleted: timely notify
                                                                                                                Deleted: and the putative Class, the Plaintiffs and the putative
of the Contaminants and the potential dangers and harms that could result, the Defendants’ actions              Class were forestalled from undertaking effective and immediate
                                                                                                                remedial measures and Plaintiffs and the putative Class have
                                                                                                                expended and/or will be forced to expend significant resources to
                                                                                                                test, monitor, and remediate the effects of Defendants’ negligence
and omissions are the proximate and legal cause of the injuries suffered by the Plaintiffs to their             for many years into the future.¶
                                                                                                                Upon learning
health and well being and to their properties and the adjacent properties.                                      Deleted: release of the contaminants, Defendants owed Plaintiffs
                                                                                                                and the putative Class a duty to warn of the release of the
                                                                                                                contaminants and the dangers to the Plaintiffs and the putative Class,
        504.    Upon learning of the release of the Contaminants, Defendants further had a duty to              their property, and neighboring properties that resulted therefrom.¶
                                                                                                                Defendants breached this duty by failing to adequately warn the
                                                                                                                Plaintiffs and the putative Class of the release of the contaminants
the Plaintiffs to act reasonably to remediate, contain, and eliminate the resulting contamination               and the potential dangers and harms that could result.¶
                                                                                                                As a result of Defendants’ breaches of their duty to warn the
                                                                                                                Plaintiffs and the putative Class of the release of the contaminants
before it injured Plaintiffs and their property and/or to act reasonably to minimize the damage to              Deleted: and the putative Class upon learning of the release of the
                                                                                                                contaminants
Plaintiffs’ property.                                                                                           Deleted: spill
                                                                                                                Deleted: Plaintiffs




                                                     62
        505.    Defendants breached that duty by failing to act reasonably to remediate, contain,

and eliminate the contamination before it injured Plaintiffs and their property and/or to act                 Deleted: spill
                                                                                                              Deleted: the putative Class and
reasonably to minimize the damage to Plaintiffs’ property.                                                    Formatted: Not Expanded by / Condensed by
                                                                                                              Deleted: and the putative Class’
        506.    As a result of Defendants’ breaches of their duty to Plaintiffs by failing to act             Formatted: Not Expanded by / Condensed by
                                                                                                              Deleted: and the putative Class
reasonably to remediate, contain, and eliminate the releases of the Contaminants and resulting                Deleted: spill

contamination, the Defendants’ actions and omissions are the proximate and legal cause of the

injuries suffered by the Plaintiffs to their health and well being and to their properties and the adjacent

properties.

        507.    Defendants had a duty to the Plaintiffs and the putative Class to ensure that their

refining and storage facilities were safe and sufficiently secure as to prevent the releases of the           Deleted: release


Contaminants into the environment surrounding their facilities and the surrounding                            Deleted: contaminants
                                                                                                              Deleted: into
neighborhoods, including the Plaintiffs’ homes, schools, and businesses.                                      Deleted: rental properties and neighboring properties.


        508.    As a result of Defendants’ breaches of their duty to Plaintiffs and the putative Class        Deleted: <#>Defendants negligently breached their duties to the
                                                                                                              Plaintiffs and the putative Class to ensure that their refining and
                                                                                                              storage facilities were safe and sufficiently secure as to prevent the
by failing to ensure that their refining and storage facilities were safe and sufficiently secure as to       release of the contaminants into the environment surrounding their
                                                                                                              facilities and, consequently, as a result of this breach, contaminants
                                                                                                              entered into the surrounding Plaintiffs’ and the putative Class homes
prevent the releases of the Contaminants into the environment surrounding their facilities,                   and rental properties.¶
                                                                                                              Deleted: <#>release
Defendants are the proximate and legal cause of the injuries suffered by the Plaintiffs to their health       Deleted: <#>contaminants
                                                                                                              Deleted: <#>they
and well-being and to their properties and the adjacent properties.                                           Deleted: <#>and the putative Class
                                                                                                              Deleted: <#>
        509.    Defendants had a legal duty to properly remediate the contamination from their

activities at the Site and had full knowledge of the extent of the contamination and the threat it

poses to human health and safety.

        510.    Defendants willfully and wantonly breached their legal duty to properly remediate

the contamination despite full knowledge of the extent of the contamination and the threat it poses

to human health and safety.



                                                    63
        511.    As a result of Defendants’ breaches of their legal duty to properly remediate the

contamination, despite full knowledge of the extent of the contamination and the threat it poses to

human health and safety., they are the proximate and legal cause of the injuries suffered by the

Plaintiffs to their health and well being and to their properties and the adjacent properties.            Deleted: and the putative Class


        512.    Each and every one of these Plaintiffs suffered foreseeable injuries and damages as       Deleted: and the putative Class members
                                                                                                          Formatted: Condensed by 0.15 pt
a proximate result of said Defendants’ negligent breach of their duties as set forth above. At the

time Defendants breached their duties to Plaintiffs, Defendants’ acts and/or failures to act posed

recognizable and foreseeable possibilities of danger to Plaintiffs so apparent as to entitle Plaintiffs

to be protected against such actions or inactions.

        513.    Accordingly, Plaintiffs seek damages from Defendants, in an amount to be

determined at trial, directly resulting from the their injuries in a sufficient amount to compensate

them for the injuries and losses sustained and to restore Plaintiffs to their original position,          Deleted: and the putative Class


including, but not limited to consequential damages for medical monitoring, the difference

between the current value of their properties and such value if the harm had not been done, , the         Deleted: the cost of repair or restoration


value of the use of the continuous trespass, injuries to persons, and consequential damages flowing

from the trespass which are the natural and proximate result of Defendants conduct in an amount

to be proved at trial. Upon information and belief such amount exceeds the jurisdictional amount

of the lower courts.

                            AS AND FOR A SECOND CAUSE OF ACTION:
                              ABNORMALLY DANGEROUS ACTIVITY                                               Deleted: STRICT LIABILITY¶
                                                                                                          ¶
                                                                                                          (AS AGAINST NORTHRUP GRUMMAN CORPORATION,
                                                                                                          NORTHRUP GRUMMAN SYSTEMS CORPORATION
                                                                                                          ONLY)…
        514.    Plaintiffs re-allege and reaffirm each and every allegation set forth in all preceding
                                                                                                          Formatted: Justified, Indent: First line: 0.5"

paragraphs as if fully restated herein.                                                                   Formatted: Indent: First line: 0.5"
                                                                                                          Deleted: and the putative Class
        515.    Activities such as the disposal of hazardous chemical wastes as is the case herein        Formatted: Condensed by 0.15 pt


constitutes an abnormally dangerous activity for which strict liability will apply.
                                                   64
          516.   Defendants’ aforesaid failure to employ reasonable care which a reasonably

prudent person should use under the circumstances by storing, transporting, disposing of, or

otherwise handling toxic substances, including the Contaminants, constitutes ultra-hazardous and           Deleted: releasing into the ground dangerous contaminations
                                                                                                           Deleted: but not limited to VOCs and industrial solvents such as
                                                                                                           trichloroethylene (“TCE”) and its breakdown products, 2-butanone,
abnormally dangerous activities involving ultra-hazardous, abnormally dangerous substances.                tetrachloroethylene (“PERC”), 1,1,1-trichloroethane, 2-hexanone,
                                                                                                           and carbon tetrachloride,
          517.   Defendants allowed or caused these ultra-hazardous and abnormally dangerous

substances to be released into the surrounding air, land and groundwater, and in doing so, failed to       Deleted: leak
                                                                                                           Deleted: ground water
warn Plaintiffs of the dangerous condition that was caused thereby.                                        Deleted: and the putative Class


          518.   The risks posed by such activities outweigh any value associated with the same. As        Moved (insertion) [14]
                                                                                                           Moved up [14]: The risks posed by such activities outweigh any
                                                                                                           value associated with the same.
the result of said ultra-hazardous and abnormally dangerous activities, Plaintiffs have suffered
                                                                                                           Deleted: and the putative Class

damages and imminent, substantial and impending harm to their health, families, and home values.

Plaintiffs and the putative Class have expended or will be forced to expend significant resources to

address their injuries caused by the contamination indefinitely for years and decades into the             Deleted: safeguard their health and property, obtaining
                                                                                                           monitoring, testing, remediation services or equipment, as well as
                                                                                                           health monitoring,
future.

          519.   By reason of the foregoing, Defendants are strictly liable in tort for the damages

sustained by Plaintiffs.                                                                                   Deleted: and the putative Class.


          520.   Accordingly, Plaintiffs seek damages from Defendants, in an amount to be

determined at trial, directly resulting from the their injuries in a sufficient amount to compensate

them for the injuries and losses sustained and to restore Plaintiffs to their original position,           Deleted: and the putative Class


including, but not limited to consequential damages for medical monitoring, the difference

between the current value of their properties and such value if the harm had not been done, the

cost of repair or restoration, the value of the use of the continuous trespass, injuries to persons, and

consequential damages flowing from the trespass which are the natural and proximate result of

Defendants conduct in an amount to be proved at trial.                                                     Moved down [15]: Upon information and belief such amount
                                                                                                           exceeds the jurisdictional amount of the lower courts.




                                                  65
       521.     In addition, Plaintiffs who have sustained personal injuries seek damages in a

sufficient amount to compensate them for the injuries and losses sustained, including but not

limited physical pain and suffering, physical disabilities, mental anguish, loss of the enjoyment

of life’s pleasures, inability to participate in Plaintiffs’ usual employment and activities, lost

income and lost earning opportunities, medical expenses (past and future), economic loss, loss of

companionship, services and support and other damages which are the natural and proximate

result of Defendants’ conduct.

       522.     Upon information and belief such amount exceeds the jurisdictional amount of the         Moved (insertion) [15]


lower courts.


                            AS AND FOR A THIRD CAUSE OF ACTION:                                          Formatted: Indent: First line: 0.5"
                                         NUISANCE

       523.     Plaintiffs reallege and reaffirm each and every allegation set forth in all preceding    Deleted: and the putative Class
                                                                                                         Formatted: Condensed by 0.15 pt
paragraphs as if fully restated herein.

       524.     Under a cause of action for private nuisance, Parties may be subject to liability for

environmental contamination if their conduct invades another's private use and enjoyment of land and

if such invasion is: 1) intentional and unreasonable; 2) negligent or reckless; or 3) actionable under

the rules governing liability for abnormally dangerous conditions or activities.                         Deleted: 7


       525.     Defendant Northrop Grumman Corporation and its predecessors owned and

continue to own, occupied and continue to occupy, and controlled and continue to control the real

property at the Site.

       526.     Defendants owned, occupied, controlled and/or still own, occupy and control their        Deleted: <#> Defendant Town of Oyster Bay is the current owner
                                                                                                         and operator of the land that comprises the current Bethpage
                                                                                                         Community Park where the groundwater, containing volatile organic
real property in such a way as to create and/or maintain and continue a dangerous and/or hazardous       compounds (VOCs) is migrating deep into portions of the aquifer,
                                                                                                         moving into the soil vapor (air spaces within the soil) of Plaintiffs
                                                                                                         and the putative Class, affecting the indoor air quality and causing
condition.                                                                                               the injuries described of herein.¶




                                                  66
       527.    At all times mentioned herein, Defendants had knowledge and/or notice of the

dangerous condition that the Contaminants in the air, soil and the toxic groundwater plumes              Deleted: contaminants
                                                                                                         Deleted: plume
presented and failed to take reasonable acts to cleanup, correct, or remediate that condition.

       528.    Additionally, Defendants owed a duty to Plaintiffs to take reasonable action to           Deleted: and the putative Class


eliminate, correct, or remedy any dangerous condition existing on Defendants' property that was

reasonably foreseeable to injure Plaintiffs and/or Plaintiffs' real property, and of which they had      Formatted: Not Expanded by / Condensed by
                                                                                                         Deleted: the putative Class and
knowledge and/or notice.                                                                                 Deleted: and the putative Class’
                                                                                                         Formatted: Not Expanded by / Condensed by
       529.    Further, Defendants owed a duty to Plaintiffs to exercise reasonable care and skill       Deleted: and the putative Class


in the construction, maintenance, use or management of their property to prevent a structure,

appurtenance, or condition thereon from endangering the neighboring premises and occupants.

Defendants have breached these duties, and each of them, by negligently, willfully, and/or

wantonly creating a dangerous condition on their property by allowing massive quantities toxic

Contaminants to be spilled, disposed of, or otherwise released into the air, ground, soil,               Deleted: contaminants


groundwater and/or aquifer on their property. This dangerous condition is reasonably foreseeable

to cause injury and damage to Plaintiffs and their property due to the size and nature of the releases

of the Contaminants and the proximity of Plaintiffs and their properties.                                Formatted: Not Expanded by / Condensed by
                                                                                                         Deleted: the putative Class and
       530.    Defendants owed a duty to Plaintiffs and the putative Class to exercise reasonable

care to keep the dangerous Contaminants and their byproducts from being discharged or allowed            Deleted: contaminants


to escape, enter surrounding properties, and cause injury and damage.

       531.    Defendants breached their duty to Plaintiffs by failing to exercise reasonable care       Deleted: and the putative Class
                                                                                                         Formatted: Condensed by 0.15 pt
and skill in the construction, maintenance, use or management of their property to prevent a

structure, appurtenance, or condition thereon from endangering the neighboring premises and

occupants. Specifically, Defendants negligently, willfully, and/or wantonly allowed massive



                                                 67
quantities of Contaminants to be disposed of, or otherwise released into the ground, soil,

groundwater and/or aquifer at the Site.

        532.      Defendants further breached their duty to Plaintiffs and the putative Class by failing

to exercise reasonable care and by maintaining their property in such a condition as to allow and

fail to prevent large and unknown quantities of the Contaminants to degrade, mix with other

chemicals, and escape from their property and enter onto and under Plaintiffs' property. The above-        Deleted: and the putative Class’
                                                                                                           Formatted: Not Expanded by / Condensed by
described breaches endangered, injured, and damaged the neighboring premises and occupants.

Such a dangerous condition is reasonably foreseeable to cause injury and damage to Plaintiffs and          Formatted: Not Expanded by / Condensed by


their property.                                                                                            Deleted: the putative Class and


        533.      Defendants also breached their duty by continuing and maintaining this dangerous

condition at the Site that was reasonably foreseeable to injure Plaintiffs and/or their real property.     Deleted: the putative Class and


        534.      Plaintiffs have suffered foreseeable injury and damages proximately caused by the        Deleted: and the putative Class
                                                                                                           Formatted: Condensed by 0.15 pt
negligent creation and/or maintenance of the dangerous condition by Defendants.

        535.      Defendants owed a duty to Plaintiffs to refrain from creating and/or maintaining a       Deleted: and the putative Class


dangerous condition on Defendants' properties that was reasonably foreseeable to injure Plaintiffs

and and/or their real property.                                                                            Deleted: the putative Class


        536.      Defendants breached that duty by causing dangerous Contaminants to be released           Deleted: Defendants’ breach


onto Plaintiffs' and the putative Class’ land and caused noxious gases, fumes and odors to emanate

from their soil and homes.

        537.      Accordingly, this breach has caused Plaintiffs injury to their persons and property      Deleted: and the putative Class


that is certain, substantial, and this resulting condition interferes with Plaintiffs' physical comfort.   Deleted: and the putative Class’


        538.      Furthermore, as the new State mandated Amended ROD requires installing 24

groundwater extraction wells, five treatment plants, four recharge basins and approximately 24

miles of conveyance piping to contain and treat the contamination, those Plaintiffs who currently
                                                   68
reside in or near the affected neighborhoods, will suffer the additional nuisance, loss of value,

disturbance and damages caused by the above work.

        539.      Plaintiffs seek general damages from Defendants, in an amount to be determined at        Formatted: Indent: First line: 0.5"


trial, directly resulting from their injuries in a sufficient amount to compensate them for the injuries

and losses sustained, and to restore Plaintiffs to their original position, including, but not limited     Deleted: and the putative Class


to consequential damages for medical monitoring, the difference between the current value of the

land and such value if the harm had not been done, the cost of repair or restoration, and all other        Deleted: the value of the use of the continuous trespass, injury to
                                                                                                           persons, …
                                                                                                           Deleted: the
direct and consequential damages flowing from the nuisance. Upon information and belief, such
                                                                                                           Deleted: trespass and resulting condition which are the natural and
                                                                                                           proximate result of Defendants conduct in an amount to be proved at
amount exceeds the jurisdictional amount of all lower courts.                                              trial


                             AS AND FOR A FOURTH CAUSE OF ACTION:
                                           TRESPASS

        540.      Plaintiffs re-allege and reaffirm each and every allegation set forth in all preceding   Deleted: and the putative Class
                                                                                                           Formatted: Condensed by 0.15 pt
paragraphs as if fully restated herein.

        541.      Environmental contamination of a property constitutes a trespass as it interferes with

the conditions of the property. This act of trespass is, in and of itself, objectionable.                  Deleted: 8
                                                                                                           Deleted: 9
        542.      Upon information and belief, Defendants had exclusive control over the Sites at all

relevant times.

        543.      Upon information and belief Defendants’ negligent, willful, and/or wanton actions

and/or intentional failures to act caused an uncontrolled quantity of Contaminants to be spilled,

disposed of, or otherwise released into the air, ground, soil, groundwater, and aquifer at the Site.

        544.      Upon information and belief, the contaminants spilled, disposed of, or otherwise

released into the air, ground, soil, groundwater, and aquifer at the Site entered and trespassed upon

the land and realty of the Plaintiffs and the putative Class, thus interfering with the condition of




                                                    69
Plaintiffs’ and the putative Class’ properties and the neighboring properties, causing an injury to

their possession and/or right of possession.

       545.    Upon information and belief, Defendants took affirmative, voluntary, and

intentional actions to store, use, and transport in an unsafe manner and/or intentionally to dispose

of the contaminants into the ground.

       546.    Upon information and belief, at the time that the above described affirmative,

voluntary, and intentional acts were performed, Defendants had good reason to know or expect

that the large quantities of contaminants would pass through the air, soil, groundwater, and aquifer

from Defendants' land to the land of Plaintiffs and the neighboring properties.                        Deleted: and the putative Class
                                                                                                       Formatted: Condensed by 0.15 pt
       547.    Upon information and belief, the above-described affirmative, voluntary, and

intentional acts were performed with the willful intent to cause the Contaminants to be disbursed

through the air, soil, groundwater, and aquifer without regard for the inevitable transport onto the

land and property of Plaintiffs and the neighboring properties.                                        Deleted: putative Class and the
                                                                                                       Formatted: Not Expanded by / Condensed by
       548.    Defendants’ actions in disposing of uncontrolled amounts of the Contaminants into

the air, soil and groundwater were done with actual malice, and in wanton and willful and/or           Deleted: ground


reckless disregard for Plaintiffs' rights, health and property.                                        Deleted: and the putative Class’
                                                                                                       Formatted: Not Expanded by / Condensed by
       549.    These voluntary actions resulted in the immediate and continued trespass of the

Contaminants on the Plaintiffs’ properties, thus interfering with the condition of Plaintiffs’ and     Deleted: and the putative Class’


neighboring property, causing injury and damage to Plaintiffs, their property and their right of       Deleted: and the putative Class


possession of their property.

       550.    Additionally, and/or alternatively, Defendants' decision to delay and the resulting

delay in taking any affirmative action to eliminate, correct, and/or remedy the contamination of

the soil, groundwater, and aquifer on their properties after having knowledge and notice of said



                                                  70
contamination were done with actual malice, and in wanton and willful and/or reckless disregard

for Plaintiffs' rights, health and property.                                                              Deleted: and the putative Class’


        551.    Further, Defendants' actions were patently insufficient to eliminate, correct, and/or

remedy the contamination after having knowledge and notice of said contamination were made

with actual malice and in wanton and willful and/or reckless disregard for Plaintiffs' rights, health     Deleted: and the putative Class’


and property.

        552.    These actions resulted in the trespass of the Contaminants on the Plaintiffs’

properties, thus interfering with the condition of Plaintiffs’ property, causing injury and damage to     Deleted: and the putative Class’
                                                                                                          Deleted: and and the putative Class’
Plaintiffs, their property and their right of possession of their property.                               Deleted: and the putative Class


        553.    Furthermore, as the State mandated Amended ROD requires installing 24

groundwater extraction wells, five treatment plants, four recharge basins and approximately 24

miles of conveyance piping to contain and treat the contamination, those Plaintiffs who currently

reside in or near the affected neighborhoods, will suffer the additional nuisance, loss of value,

disturbance and damages caused by the above work.

        554.    Based upon the above, seek general damages from Defendants, in an amount to be            Formatted: Indent: First line: 0.5"
                                                                                                          Deleted: Plaintiffs and the putative Class
determined at trial, directly resulting from their injuries in a sufficient amount to compensate them

for the injuries and losses sustained by Plaintiffs and to restore Plaintiffs and the putative Class to

their original position, including, but not limited to, consequential damages for medical

monitoring, the difference between the current value of the land and such value if the harm had

not been done, the cost of repair or restoration, the value of the use of the continuous trespass,

injury to persons, consequential damages flowing from the trespass which are the natural and

proximate result of Defendants conduct, and exemplary or punitive damages.




                                                  71
                            CLASS ACTION ALLEGATIONS                                                        Formatted: Indent: Left: 0", First line: 0.5"

                                                                                                            Formatted: Indent: First line: 0.5"
        555.    Plaintiffs bring this action as a class action on their own behalf and on behalf of all

other persons similarly situated as members of the proposed subclasses and seek to certify and

maintain it as a class action under Rules 23(a); (b)(1) and/or (b)(2); and (b)(3) of the Federal Rules of

Civil Procedure, subject to amendment and additional discovery as follows:

        a.     all current and former residents of the Bethpage area who have been exposed to the           Formatted: Indent: Left: 0", First line: 0.5"
Contaminants discharged by Defendants, whether through the air, dust, soil, groundwater, drinking           Deleted: toxic contaminants and industrial solvents, including but
                                                                                                            not limited to VOCs and industrial solvents such as trichloroethylene
water, soil vapor or any other means of exposure, for a period of one year or more - to establish           (“TCE”) and its breakdown products, 2-butanone,
medical monitoring as ‘reasonably anticipated’ consequential damages resulting from their exposure          tetrachloroethylene (“PERC”), 1,1,1-trichloroethane, 2-hexanone,
to the aforementioned toxins (the “Medical Monitoring Class”);                                              and carbon tetrachloride,
                                                                                                            Formatted: Condensed by 0.15 pt
       b.      all current owners of real property in the Bethpage area, which has been impacted by         Deleted: at the Site
Defendants’ Contaminants in the air, dust, soil, groundwater, drinking water, soil vapor or any other       Formatted: Not Expanded by / Condensed by
environmental medium for damages due to the diminution of value due to the known or perceived               Deleted: Bodily Injury
contamination in the area, and/or stigmatization of property (the “Property Damage Class”);                 Deleted: , New York
                                                                                                            Deleted: , whose property
       c.     The following Plaintiffs seek to represent the proposed Medical Monitoring Class:
                                                                                                            Deleted: has been diminished
Mary Ellen Ginty, Christopher Blades, Laurie Franks, Daniel Gallante, Jennifer Gallante, Bella
                                                                                                            Deleted: Value
Kholodny, Jacob Kholodny, Ross Meadow, Arlene Meadow, Flo Raucci, William P. Glueckert,
                                                                                                                   Deleted: <#>all owners of real property in Bethpage, New
Donald Lagomarsino, Scott Rust, Thomas Nucci, Theresa Meade, Dawn Cirino-Sambade, and                              York, for all past, present, and future costs of remediation for
John Schlosser. All proposed Medical Monitoring Class Representatives suffered exposure to the                     the contamination of their real property, described of herein
                                                                                                                   (the “Remediation Class”);¶
Contaminants and are at high risk of developing significant personal injuries caused by the                        all owners of real property in Bethpage, New York, for all
Contaminants. Therefore, the proposed Class Representatives are members of the Medical                             future costs associated with the environmental monitoring of
                                                                                                                   the contamination caused by Defendants described of herein,
Monitoring Class and will adequately represent the proposed class.                                                 including but not limited to soil vapor testing, sub-slab
                                                                                                                   testing, and indoor air testing (the “Property Monitoring
                                                                                                                   Class”).…
        d.     The following Plaintiffs seek to represent the proposed Property Damage Class:
Mary Ellen Ginty, Christopher Blades, Laurie Franks, Daniel Gallante, Bella Kholodny, Jacob
Kholodny, Ross Meadow, Arlene Meadow, Flo Raucci, Rosalie Romano, Patricia Glueckert, and
Jayne Mann. All proposed Property Damage Class Representatives currently own contaminated
property located in the vicinity of the Site and/or the contaminated groundwater plumes and
suffer diminution of property value and the associated stigma. Therefore, the proposed Class
Representatives are members of the Property Damage Class and will adequately represent the
proposed class.
                                                                                                            Formatted: Normal, Left, Space After: 0 pt, No bullets or
                                                                                                            numbering
        e.      Plaintiffs are members of all Classes they seek to represent.
                                                                                                            Formatted: Indent: Left: 0", First line: 0.5"
        556.    Excluded from the Class are:                                                                Formatted: Indent: First line: 0.5"


        a.     Defendants, including any entity or division in which Defendants have a controlling          Formatted: Indent: Left: 0", First line: 0.5"
interest, along with their legal representative, employees, officers, directors, assigns, heirs,
successors, and wholly or partly owned subsidiaries or affiliates;
                                               72
      b.     the Judge to whom this case is assigned, the Judge’s staff, and the Judge’s
immediate family; and

       c.      all governmental entities.

       557.    Plaintiffs reserve the right to amend the Class definition if discovery and further       Formatted: Indent: First line: 0.5"


investigation reveal that any Class should be expanded, divided into additional subclasses, or

modified in any other way.

                     NUMEROSITY AND ASCERTAINABILITY                                                     Formatted: Indent: Left: 0", First line: 0.5"


       558.    The Classes are so numerous that joinder of all members is impracticable, given that      Formatted: Indent: First line: 0.5"


the amount of affected property owner residents in Bethpage, upon information and belief, has

reached the thousands. While the exact number of class members is not yet known, a more precise

number can be ascertained from U.S. Federal Census records, State of New York, Nassau County,

the affected water districts and local municipal public records, and through other discovery. Finally,   Deleted: Bethpage


Class members can be notified of the pendency of this action by Court-approved notice methods.

                      PREDOMINANCE OF COMMON ISSUES                                                      Formatted: Indent: Left: 0", First line: 0.5"


       559.    There are numerous questions of law and fact common to Plaintiffs and Class               Formatted: Indent: First line: 0.5"


Members that predominate over any question affecting only individual Class Members, the answers

to which will advance resolution of the litigation as to all Class Members. These common legal and

factual issues include the following:

       a)      whether Defendants engaged in the conduct alleged herein;                                 Formatted: Tab stops: Not at 1.06"


       b)      whether Defendants knew or should have known that exposure to the Contaminants

and solvents used at the Site could increase health risks;

       c)      the extent to which Defendants knew about the contamination described of herein;          Deleted: in Bethpage, New York


       d)      whether the manner in which Defendants disposed of the Contaminants

proximately caused the injuries described of herein;


                                                 73
        e)      whether Defendants made unlawful and misleading representations or material

omissions with respect to the health impacts of the Contaminants;

        f)      for the Property Value Class, whether property values in the areas affected by the             Deleted: <#>for the Bodily Injury Class, whether any health issue
                                                                                                               or bodily injury of Plaintiffs and the Class are attributable to
                                                                                                               Defendants ownership and operation of the Site;¶
Contaminants declined in value following the disclosure of the contamination described of herein;              Deleted: <#>Bethpage

and

        g)      whether Plaintiffs and Class Members are entitled to damages and other monetary

relief, including punitive damages, and if so, in what amount.

                                                 TYPICALITY                                                    Formatted: Indent: First line: 0.5"


        560.    Plaintiffs’ claims are typical of the claims of class members, and arise from the same

course of conduct by Defendants. Plaintiffs’ persons and real property, like all Class Members, have

been damaged by Defendants’ misconduct in that they have incurred damages and losses related to

the contamination migrating from the Site, causing personal injury and property damages.

Furthermore, the factual bases of Defendants’ actions and misconduct are common to all Class

Members and represent a common thread of misconduct resulting in common injury to all Class

Members. The relief Plaintiffs seek is typical of the relief sought for absent Class Members.

                                  ADEQUACY OF REPRESENTATION

        561.    Plaintiffs will serve as fair and adequate class representatives as their interests, as well

as the interests of their counsel, do not conflict with the interest of other members of the class they

seek to represent. Further, Plaintiffs have retained counsel competent and experienced in class action

litigation.

        562.    Plaintiffs and their counsel are committed to vigorously prosecuting this action on

behalf of the Class.




                                                    74
                                               SUPERIORITY

        563.    The class action mechanism is superior to any other available means of the fair and

efficient adjudication of this case. Further, no unusual difficulties are likely to be encountered in the

management of this class action. Given the great number of current and former residents of the               Deleted: amount


Bethpage area impacted by Defendants’ conduct, it is impracticable for Plaintiffs and the Class to           Deleted: residents


individually litigate their respective claims for Defendants’ complained of conduct. To do so would

risk inconsistent or contradictory judgments and increase delays and expense to both parties and the

court system. Therefore, the class action mechanism presents considerably less management

challenges and provides the efficiency of a single adjudication and comprehensive oversight by a

single court.

                                 DAMAGES SOUGHT BY THE CLASS

        564.    Plaintiffs and the Class re-allege and reaffirm each and every allegation set forth in all

preceding paragraphs as if fully restated herein.

        565.    Plaintiffs and the Class were and continue to be exposed to elevated and hazardous           Deleted: have been


levels of Contaminants through inhalation, ingestion, and dermal contact with contaminated media,            Deleted: toxic and hazardous substances, including but not limited
                                                                                                             to VOCs and industrial solvents such as trichloroethylene (“TCE”)
                                                                                                             and its breakdown products, 2-butanone, tetrachloroethylene
as described above.                                                                                          (“PERC”), 1,1,1-trichloroethane, 2-hexanone, and carbon
                                                                                                             tetrachloride. ¶
                                                                                                             Plaintiffs and the Class were, and continue to be exposed to the
        566.    Plaintiffs and the Property Damage Class have sustained and will continue to sustain         elevated and hazardous level of toxic and hazardous substances
                                                                                                             Deleted: soil, ingestion and dermal contact with fruits and
damages to their property as a result of Defendants’ actions. In particular, Plaintiffs and the Property     vegetables and other items grown or developed in the contaminated
                                                                                                             soil, the ingestion and/or inhalation of toxic matter, and the
                                                                                                             continued physical contact with contaminated soil, vapors, and
Damage Class seek (i) monetary damages reflecting the cost to remediate class members’ property of           debris.
                                                                                                             Deleted: Subclasses

the contamination caused by Defendants’ conduct or, in the alternative, to compensate class members          Deleted: As a result, Plaintiffs and the Subclasses seek monetary
                                                                                                             damages for each violation of the First through Fourth Claims for
                                                                                                             Relief. …
for the diminution in value of their property caused by Defendants’ conduct; (ii) monetary damages           Deleted: Subclasses


to compensate class members for the loss of the use and enjoyment of their properties caused by

Defendant’s conduct; (iii) monetary damages for the diminution of the value of the plaintiffs’



                                                    75
property, and (iv) monetary damages to compensate class members for the loss of quality of life

caused by Defendants’ conduct.

         567.     Plaintiffs and the Medical Monitoring Class also seek consequential damages                            Deleted: Subclasses


sufficient to fund a medical monitoring program10 that is reasonably tailored to the exposure risks of

the Contaminants.                                                                                                        Deleted: contaminants emanating from Defendants’ property,
                                                                                                                         including but not limited to VOCs and industrial solvents such as
                                                                                                                         trichloroethylene (“TCE”) and its breakdown products, 2-butanone,
         568.     As cancer risk from multiple agents is additive, the cumulative cancer risk posed by                   tetrachloroethylene (“PERC”), 1,1,1-trichloroethane, 2-hexanone,
                                                                                                                         and carbon tetrachloride.

multiple contaminants is consequently greater that the risk posed by any single contaminant.

         569.     Defendants’ past and continued negligent acts and omissions in operating and                           Deleted: Defendants


maintain the Site are the proximate cause of higher than normal, in fact, excessive exposure, to the                     Deleted: excessive exposure, to hazardous substances and
                                                                                                                         contaminants, including but not limited to VOCs and industrial
                                                                                                                         solvents such as trichloroethylene (“TCE”) and its breakdown
Contaminants.                                                                                                            products, 2-butanone, tetrachloroethylene (“PERC”), 1,1,1-
                                                                                                                         trichloroethane, 2-hexanone, and carbon tetrachloride.

         570.     The resulting exposure has significantly increased the risk of Plaintiffs and the Class

contracting serious latent diseases, including but not limited to cancer, autoimmune diseases,                           Deleted: lung, skin, breast, bladder, liver, kidney and prostate
                                                                                                                         Deleted: permanent intellectual
respiratory and reproductive illnesses, cardiac and central nervous system illnesses and other serious                   Deleted: behavioral effects on child development, effects on the
                                                                                                                         Deleted: , respiratory,
health conditions.                                                                                                       Deleted: diseases and


         571.     Each and every one of the Plaintiffs and Class Members will incur future expenses                      Deleted: these


for medical monitoring and, as a result, seek payment of their related medical expenses as an

element of the consequential damages.

         572.     In order to compensate Plaintiffs and the Class for damages suffered due to

Defendants' acts, each and every Plaintiff and Class Member requires, among other things, that

Defendants collectively pay the past and future costs of obtaining necessary medical care,

toxicological examinations and diagnoses, and any other medical monitoring necessary in order to



        10
           Medical Monitoring is not being sought as in independent cause of action but, rather, as consequential
damages in connection with the personal injury and property claims sought herein as is appropriate. See Ivory v. Int'l
Bus. Machines Corp., 983 N.Y.S.2d 110 (2014), leave to appeal denied, 11 N.E.3d 204 (2014).
                                                         76
ascertain and treat the nature and extent of the injuries suffered due to the contamination emanating   Deleted: emanated


from the Site and throughout the surrounding residential neighborhoods.                                 Deleted: plume, with


       573.     As part of the medical monitoring program, Plaintiffs and the Class should retain       Deleted: retaining


their freedom of choice relative to choosing their experts and medical providers.                       Deleted: .


       574.    Many of these costs would not be covered by health care insurers, and if covered,        Formatted: Indent: First line: 0.5"


may unfairly result in increased premiums.

       575.    Each and every one of these Plaintiffs’ and Class Members’ increased susceptibility

to certain injuries and the irreparable threat to their future health and well-being resulting from

their exposure to the Contaminants can only be mitigated and/or addressed by the creation of a          Deleted: hazardous substances and chemicals in and around their
                                                                                                        homes and businesses in
                                                                                                        Deleted: Bethpage area
medical program (the “Grumman Contamination Health Monitoring Program”) including but not
                                                                                                        Deleted: Bethpage

limited to:

       a. Establishing a program that provides education and outreach on the existence and

availability of the services established under the medical monitoring program, including but not

limited to the establishment of a public Website with information about the Grumman                     Deleted: Bethpage


Contamination Health Monitoring Program, meetings with potentially eligible populations,

development and dissemination of outreach materials informing current and former Bethpage area

residents about the program, and the establishment of phone information services;

       b. Funding further studies of the long-term effects of exposure;

       c. Funding medical surveillance for those individuals exposed to the Contaminants                Deleted: contaminants described of herein, including by not
                                                                                                        limited to VOCs such as trichloroethylene (“TCE”) and its
                                                                                                        breakdown products, 2-butanone, tetrachloroethylene (“PERC”),
described of herein,.                                                                                   1,1,1-trichloroethane, and carbon tetrachloride.


       d. Funding research into possible cures for the detrimental effects of breathing, living and

working in the Bethpage area as a result of the acts and omissions alleged here;                        Deleted: near the contaminants and toxicants present




                                                 77
        e. Gathering and forwarding to each and every one of these Plaintiffs’ and Class

Members’ treating physicians’ information related to the diagnosis and treatment of injuries which

result from their exposure(s) to the Contaminants in and around the Bethpage area;

        f. Aiding in the early diagnosis and treatment of resulting injuries through ongoing testing

and monitoring of each and every one of these Plaintiffs and the Class.

        576.    Prescribed monitoring procedures exist that makes the early detection of these           Formatted: Indent: First line: 0.5"


diseases possible.

        577.    The monitoring procedures or regimes are different from normally recommended

procedures that would be used in the absence of the exposure.

        578.    The prescribed medical surveillance is reasonably necessary according to

contemporary scientific principals for persons such as Plaintiffs and the Class who have been exposed

and continue to be exposed to excessive levels of the referenced hazardous chemicals and materials.

        579.    Plaintiffs and the Class will suffer irreparable harm if the requested medical

monitoring program is not implemented because they are in danger of suffering catastrophic latent

diseases as a result of their prolonged exposure to toxic and hazardous substances caused by             Deleted: substance


Defendants’ negligence.

        580.    Detection of these diseases and early treatment is medically reasonable and necessary

to prevent progression and further injuries.

        581.    It is also medically reasonable and necessary to collect data and coordinate study

efforts for persons exposed to such substances in order to effectively treat Plaintiffs and the Class.

        582.    Establishment of a medical monitoring program for the Plaintiffs and the Class is

essential as a consequential damage from their exposure to the contaminants because without the

requested medical monitoring programs, they will be subjected to further injuries and delayed

treatment.
                                                   78
       583.    Plaintiffs and the Class request that the Court appoint a plan administrator, require the

Defendants to fund the medical monitoring plan, and reserve jurisdiction to enforce the terms and

conditions of the plan.

       584.    Accordingly, Plaintiffs and the Class are entitled to a medical monitoring program

which provides for medical testing, surveillance, monitoring, and study of the Plaintiffs and the Class

for conditions caused by exposure to the references substances, as well as payment of their attorney’s

fees and expenses, and any other relief this court deems just and proper.



                                          PUNITIVE DAMAGES                                                 Formatted: Indent: First line: 0.5"


       585.    Plaintiffs re-allege and reaffirm each and every allegation set forth in all preceding      Deleted: (as against NORTHRUP GRUMMAN CORPORATION,
                                                                                                           NORTHRUP GRUMMAN SYSTEMS CORPORATION)¶
                                                                                                           ¶
paragraphs as if fully restated herein.                                                                    Deleted: and the Class

       586.    Upon information and belief, Defendants engaged in willful, wanton, malicious,

and or/reckless conduct that caused the foregoing property damage, nuisances, and trespasses upon

Plaintiffs’ properties, disregarding the property rights of Plaintiffs.                                    Deleted: and the Class


       587.    Defendants’ willful, wanton, malicious, and/or reckless conduct includes but is not

limited to:

       a. Issuing no warning to Plaintiffs concerning the releases of Contaminants at the Site             Deleted: and the Class
                                                                                                           Deleted: release
and their impacts on the environment;                                                                      Deleted: PCBs and VOCs from its facility, in
                                                                                                           Deleted: vicinity of Plaintiffs’ and Class Members’ real property
       b. Knowing but failing to disclose to Plaintiffs and the Class the certainty of long-lasting

air, soil and water contamination caused by the Contaminants; and                                          Deleted: , including specifically high risks to the aquifer,
                                                                                                           groundwater and production areas,
                                                                                                           Deleted: use, management, storage, and/or disposal of the
       c. Defendants’ blatant disregard for the safety of the public when they failed to

appropriately remediate the contamination after the Contaminants were detected.




                                                  79
       588.    Defendants have caused great harm to Plaintiffs’ health and real property and            Formatted: Indent: First line: 0.5", Tab stops: 0.5", List
                                                                                                        tab
                                                                                                        Deleted: Class Members’
demonstrated an outrageous conscious disregard for Plaintiffs’ safety with implied malice,              Deleted: water supplies and
                                                                                                        Deleted: and Class Members’
warranting the imposition of punitive damages.                                                          Deleted: and the Class
                                                                                                        Deleted: , and TOWN OF OYSTER BAY as follows
                                                                                                        Formatted: Font: Not Bold
                                                                                                        Deleted: <#>As and for the First Cause of Action sounding in
                                     PRAYER FOR RELIEF                                                  negligence, Plaintiffs and the Class seek general damages from
                                                                                                        Defendants, in an amount to be determined at trial, directly resulting
                                                                                                        from their injuries in a sufficient amount to compensate them for the
       WHEREFORE, Plaintiffs demand judgment against Defendants NORTHRUP                                injuries and losses sustained and to restore Plaintiffs and the Class to
                                                                                                        their original position, including, but not limited to the difference
                                                                                                        between the current value of the land and such value if the harm had
GRUMMAN CORPORATION, NORTHRUP GRUMMAN SYSTEMS CORPORATION for                                           not been done, the cost of repair or restoration, the value of the use
                                                                                                        of the continuous trespass, and consequential damages flowing from
                                                                                                        the trespass which are the natural and proximate result of
each and every cause of action alleged herein, granting Plaintiffs:                                     Defendants’ conduct in the amount no less than ONE HUNDRED
                                                                                                        MILLION DOLLARS ($100,000,000.00).¶
                                                                                                        As and for the Second Cause of Action sounding in strict liability,
       a. compensatory damages, including all past, current and future costs and expenses               Plaintiffs and the Class seek general damages from Defendants
                                                                                                        NORTHRUP GRUMMAN CORPORATION, NORTHRUP
                                                                                                        GRUMMAN SYSTEMS CORPORATION, in an amount to be
associated with their injuries and damages, together with the costs and disbursements of this action,   determined at trial, directly resulting from their injuries in a
                                                                                                        sufficient amount to compensate them for the injuries and losses
                                                                                                        sustained and to restore Plaintiffs and the Class to their original
and state that the amounts sought herein exceed the jurisdictional limits of all lower courts which     position, including, but not limited to the difference between the
                                                                                                        current value of the land and such value if the harm had not been
                                                                                                        done, the cost of repair or restoration, the value of the use of the
would otherwise have jurisdiction;                                                                      continuous trespass, and consequential damages flowing from the
                                                                                                        trespass which are the natural and proximate result of Defendants’
                                                                                                        conduct in the amount no less than ONE HUNDRED MILLION
       b. the establishment of a fully funded medical monitoring program, as described above;           DOLLARS ($100,000,000.00).¶
                                                                                                        As and for the Third Cause of Action sounding in nuisance,
                                                                                                        Plaintiffs and the Class seek general damages from Defendants, in
       c. exemplary or punitive damages in an amount to be determined at trial.                         an amount to be determined at trial, directly resulting from the their
                                                                                                        injuries in a sufficient amount to compensate them for the injuries
       d. the costs of this lawsuit, including but not limited to attorneys’ fees and expert costs.     and losses sustained by Plaintiffs and the Class and to restore
                                                                                                        Plaintiffs and the Class to their original position, including, but not
                                                                                                        limited to the difference between the current value of the land and
                                                                                                        such value if the harm had not been done, the cost of repair or
      e. such other, further, and different relief as the Court may deem appropriate and just.          restoration, the value of the use of the continuous trespass, and direct
                                                                                                        and consequential damages flowing from the nuisance and trespass
                                                                                                        which are the natural and proximate result of Defendants conduct in...
                                  JURY TRIAL DEMANDED
                                                                                                        Formatted: Indent: First line: 0.5", No bullets or
                                                                                                        numbering, Tab stops: Not at 1.5"
       Plaintiffs demand a trial by jury of all claims asserted in this Verified Third Amended
                                                                                                        Deleted: Awarding Plaintiffs
                                                                                                        Formatted: Centered, Line spacing: single, No bullets or
Complaint.                                                                                              numbering, Pattern: Clear, Tab stops: Not at 1.5"
                                                                                                        Formatted: Centered
Dated: Melville, New York
                                                                                                        Deleted: Dated: May 19, 2021¶
       June 8, 2021                                                                                     New York, New York ¶
                                                                                                                       Respectfully submitted,         ¶                     ...
                                                                                                        Deleted: Second
                                            Respectfully submitted,                                     Deleted: ¶
                                                                                                        Deleted: , New York
                                            NAPOLI SHKOLNIK                                             Deleted:
                                                                                                        Deleted: IMBESI LAW P.C.¶
                                                                                                        ¶
                                                                                                        By: /s/ Brittany Weiner¶                                             ...
                                                 80
 By:
Lilia Factor

400 Broadhollow Rd.
Melville, NY 11747
Telephone: (212) 397-1000
lfactor@napolilaw.com;

Paul Napoli
Email: pnapoli@nsprlaw.com

ENVIRONMENTAL LITIGATION GROUP, PC
Gregory A. Cade
Greg Anderson
Kevin B. McKie
2160 Highland Avenue South
Birmingham, AL 35205
Telephone: (205) 328-9200
email: GregC@elglaw.com;
gary@elglaw.com; kmckie@elglaw.com

Counsel for Plaintiffs and the Class




   81
